Exhibit 10.1

 

EXECUTION COPY

 

INVESTMENT AGREEMENT

 

BY AND AMONG

 

LODGENET INTERACTIVE CORPORATION,

 

COL-L ACQUISITION, LLC,

 

PAR INVESTMENT PARTNERS, L.P.,

 

THE OTHER PURCHASERS SIGNATORY HERETO

 

AND

 

COLONY CAPITAL, LLC

 

(SOLELY FOR THE PURPOSES OF SECTIONS 6.2 AND 8.9)

 

--------------------------------------------------------------------------------

 

Dated as of December 30, 2012

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

3

 

 

 

1.1

Certain Definitions

3

 

 

 

1.2

Terms Defined Elsewhere in this Agreement

11

 

 

 

1.3

Other Definitional and Interpretive Matters

12

 

 

 

ARTICLE II

PURCHASE AND SALE OF COMMON STOCK AND WARRANTS

14

 

 

 

2.1

Purchase and Sale of Common Stock

14

 

 

 

2.2

Purchase and Sale of Additional Shares

14

 

 

 

2.3

Purchase and Sale of Warrant

14

 

 

 

2.4

Purchaser Designees

14

 

 

 

ARTICLE III

CONSIDERATION

16

 

 

 

3.1

Common Stock Consideration

16

 

 

 

3.2

Warrant Consideration

16

 

 

 

3.3

Payment of Purchase Price

16

 

 

 

ARTICLE IV

CLOSING AND TERMINATION

16

 

 

 

4.1

Closing Date

16

 

 

 

4.2

Deliveries by the Company

17

 

 

 

4.3

Deliveries by Purchasers, Purchaser Designees and Warrant Holders

17

 

 

 

4.4

Termination of Agreement

18

 

 

 

4.5

Procedure Upon Termination

21

 

 

 

4.6

Effect of Termination

22

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANITES OF THE COMPANY

22

 

 

 

5.1

Organization and Good Standing

22

 

 

 

5.2

Authorization of Agreement

23

 

 

 

5.3

Capitalization

24

 

 

 

5.4

Conflicts; Consents of Third Parties

25

 

 

 

5.5

Company Reports and Financial Statements; Undisclosed Liabilities

25

 

 

 

5.6

Absence of Certain Changes

27

 

 

 

5.7

Taxes

28

 

 

 

5.8

Real Property

29

 

 

 

5.9

Tangible Personal Property; Capital Leases

29

 

 

 

5.10

Intellectual Property

30

 

 

 

5.11

Material Contracts

31

 

 

 

5.12

Employee Benefits

34

 

 

 

5.13

Labor

35

 

 

 

5.14

Litigation

35

 

 

 

5.15

Compliance with Laws; Permits

36

 

 

 

5.16

Environmental Matters

36

 

 

 

5.17

Accounts and Notes Receivable and Payable

37

 

 

 

5.18

Financial Advisors

37

 

i

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

5.19

Disclosure

37

 

 

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF CCL AND PURCHASERS

37

 

 

 

6.1

Representations and Warranties of Purchasers

37

 

 

 

6.2

Representations and Warranties of CCL

39

 

 

 

ARTICLE VII

BANKRUPTCY COURT MATTERS

41

 

 

 

7.1

Intentionally Left Blank

41

 

 

 

7.2

Bankruptcy Court Filings

41

 

 

 

ARTICLE VIII

COVENANTS

43

 

 

 

8.1

Access to Information and Personnel

43

 

 

 

8.2

Conduct of the Business Pending the Closing

44

 

 

 

8.3

Consents

47

 

 

 

8.4

Regulatory Approvals

47

 

 

 

8.5

Further Assurances

49

 

 

 

8.6

Confidentiality

49

 

 

 

8.7

Indemnification and Exculpation

49

 

 

 

8.8

Publicity

50

 

 

 

8.9

Guarantee

50

 

 

 

8.10

Certain Notifications

50

 

 

 

8.11

No Shop

52

 

 

 

8.12

Liquidity Calculation

55

 

 

 

8.13

Financing Arrangements

55

 

 

 

8.14

Funding Into Escrow

56

 

 

 

ARTICLE IX

COMMITMENT FEE, EXPENSES AND APPOINTMENT OF PURCHASER REPRESENTATIVE

56

 

 

 

9.1

Commitment Fee; Expense Reimbursement Amount

56

 

 

 

9.2

Expenses

56

 

 

 

9.3

Purchaser Representative

57

 

 

 

ARTICLE X

CONDITIONS TO CLOSING

58

 

 

 

10.1

Conditions Precedent or Concurrent to Obligations of Purchasers and the
Purchaser Designees

58

 

 

 

10.2

Conditions Precedent or Concurrent to Obligations of the Company

60

 

 

 

10.3

Conditions Precedent or Concurrent to Obligations of Purchasers, the Purchaser
Designees and the Company

61

 

 

 

10.4

Frustration of Closing Conditions

61

 

 

 

ARTICLE XI

NO SURVIVAL

61

 

 

 

11.1

No Survival of Representations and Warranties

61

 

 

 

11.2

No Consequential Damages

62

 

 

 

11.3

Certain Waivers

62

 

 

 

11.4

Several Liability of Purchasers and Purchaser Designees

62

 

 

 

ARTICLE XII

TAXES

62

 

ii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

12.1

Transfer Taxes

63

 

 

 

ARTICLE XIII

MISCELLANEOUS

63

 

 

 

13.1

Certain Expenses

63

 

 

 

13.2

Injunctive Relief

63

 

 

 

13.3

Governing Law

63

 

 

 

13.4

Submission to Jurisdiction; Consent to Service of Process

64

 

 

 

13.5

WAIVER OF RIGHT TO TRIAL BY JURY

64

 

 

 

13.6

Entire Agreement; Amendments and Waivers

64

 

 

 

13.7

Notices

65

 

 

 

13.8

Severability

66

 

 

 

13.9

Assignment

67

 

 

 

13.10

No Third Party Beneficiaries

67

 

 

 

13.11

Counterparts

67

 

iii

--------------------------------------------------------------------------------


 

Schedules

 

A

Subsidiaries

B

Purchasers and Pro Rata Shares

C

Warrant Terms

1.1(a)

Knowledge of the Company

1.1(b)

Permitted Exceptions

2.4

Pre-Approved Purchaser Designees

5.1(a)

Subsidiaries

5.1(b)

Equity Ownership Exceptions

5.1(d)

Equity Holder Agreements

5.3(a)

Capitalization — Company

5.3(b)

Capitalization — Subsidiaries

5.5(e)

Company Liabilities or Obligations

5.6

Absence of Certain Changes

5.7

Taxes

5.8

Real Property

5.9(a)

Personal Property Leases

5.9(b)

Capital Leases

5.10(a)

Copyrights, Trademarks, Patents and Domain Names

5.10(b)

Intellectual Property Exceptions

5.11

Material Contracts

5.11(b)

Default Notices

5.12(a)

Employee Benefit Plans

5.13(a)

Collective Bargaining Agreements

5.14

Litigation

5.17(b)

Accounts Payable

8.2(a)

Exceptions to Conduct of Business

8.2(b)(1)

Capital Expenditures

8.2(b)(2)

Employee Hires

8.2(b)(3)

Vendor Payments

 

 

Exhibits

 

A

Form of Plan

B

Form of Confirmation Order

C

Form of DIP Term Sheet

D

Form of Joinder Agreement

 

iv

--------------------------------------------------------------------------------


 

INVESTMENT AGREEMENT

 

INVESTMENT AGREEMENT, dated as of December 30, 2012 (as amended from time to
time in accordance with its terms, this “Agreement”), by and among LodgeNet
Interactive Corporation, a Delaware corporation (the “Company”), Col-L
Acquisition, LLC, a Delaware limited liability company (“Col-L Acquisition” or
“Purchaser Representative”), PAR Investment Partners, L.P. (“PAR Investment
Partners”), , the other Purchasers signatory hereto (such Purchasers, together
with PAR Investment Partners and Col-L Acquisition, each a “Purchaser” and
collectively, “Purchasers”) and Colony Capital, LLC, a Delaware limited
liability company (“CCL”), in the case of CCL, solely for the purposes of
Sections 6.2 and 8.9.  The Company, CCL and Purchasers are sometimes herein
referred to collectively as the “Parties” and individually as a “Party;” it
being understood that any Purchaser Designee (as defined below) which signs a
Joinder Agreement shall also be deemed to be a Party following the execution of
such Joinder Agreement.

 

W I T N E S S E T H:

 

WHEREAS, following the execution of this Agreement, as more specifically set
forth herein, the Company and certain of its Subsidiaries set forth on Schedule
A (the “Debtors”) shall (a) commence a solicitation for acceptance of a plan of
reorganization, in the form attached hereto as Exhibit A (with such changes,
including any Plan Supplements filed with the Bankruptcy Court relating to such
plan of reorganization, as Purchaser Representative shall agree (the “Plan”)),
pursuant to the disclosure statement prepared by the Debtors in form and
substance agreed to by Purchaser Representative (the “Disclosure Statement”) and
(b) file voluntary petitions for relief under chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”) (the date of such filing, the
“Petition Date”), in the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”) (the case filed with the
Bankruptcy Court, the “Bankruptcy Case”);

 

WHEREAS, the Company, the Subsidiary Debtors and those certain consenting
lenders signatories thereto have entered into a Plan Support Agreement, dated of
even date herewith (the “Plan Support Agreement”), pursuant to which such
lenders have agreed, among other things, to enter into the New Credit Agreement,
support the Plan and the Transactions (as defined below), not to solicit any
plan in opposition to the Plan and otherwise not to effect any transactions that
would adversely affect the consummation of the Transactions;

 

WHEREAS, in consideration of Col-L Acquisition incurring significant costs and
expenses and proceeding to execute this Agreement in advance of the filing of
the Debtors’ voluntary petitions, in each case for the benefit of the Debtors,
and as a condition thereto, the Company has paid to Col-L Acquisition in cash on
the date hereof an aggregate amount equal to One Million Five Hundred
Eighty-Five Thousand Dollars ($1,585,000) (the “Signing Date Expense Amount”)
representing partial reimbursement of Col-L Acquisition’s advisory expenses to
date and a retainer (on behalf of Col-L Acquisition) with respect to such
advisory expenses;

 

--------------------------------------------------------------------------------


 

WHEREAS, to induce Col-L Acquisition to enter into this Agreement, the Company
has paid to Col-L Acquisition in cash on the date hereof a commitment fee equal
to Two Million Five Hundred Thousand Dollars ($2,500,000) (the “Commitment Fee”)
and has agreed to reimburse fees and expenses of Col-L Acquisition as more
specifically provided herein;

 

WHEREAS, the Signing Date Expense Amount and the Commitment Fee are both
non-refundable and fully earned by Col-L Acquisition upon its execution and
delivery of this Agreement, and the Company has no further legal or beneficial
right, title and interest therein, without limiting Purchasers’ and the
Purchaser Designee’s obligations under Section 4.4;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
this Agreement, the Commitment Fee, the Signing Date Expense Amount, the Plan
and the related agreements and the Transactions are advisable and in the best
interests of the Company and its constituents;

 

WHEREAS, the Board has made inapplicable to Purchasers and any Purchaser
Designee or any holder of the Warrants, the Rights Agreement dated as of
February 28, 2008 between the Company and Computershare Investor Services, LLC,
as amended;

 

WHEREAS, pursuant to this Agreement and the Plan, and upon consummation of the
Transactions, (a) all of the Old Equity (and any rights to acquire any other
equity interests in the Company including, without limitation, all options,
warrants and employee incentive plans with respect thereto) shall be discharged,
canceled, or otherwise terminated and (b) the Company shall issue (i) to
Purchasers and/or Purchaser Designee(s) shares of Common Stock of the Company
(the “Common Stock”), representing one hundred percent (100%) of the issued and
outstanding shares of Common Stock of the Company as of the Closing Date, and
(ii) to those Persons designated on Schedule C attached hereto, Warrants to
purchase shares of Common Stock in the amount set forth thereon opposite such
persons name;

 

WHEREAS, pursuant to this Agreement, CCL has agreed to guarantee the obligation
of Col-L Acquisition to pay its Pro Rata Share of the Base Purchase Price (which
guaranty, for the avoidance of doubt, shall not guarantee payment of the portion
of the Base Purchase Price payable by any other Purchaser or the Designee
Purchase Price Amount of any Purchaser Designee), upon satisfaction of the
conditions set forth in ARTICLE X, on the terms and subject to the conditions
set forth herein;

 

WHEREAS, the Company desires to issue and sell to Purchasers and the Purchaser
Designees, and Purchasers and the Purchaser Designees desire to purchase from
the Company, the Common Stock, all as more specifically set forth herein;

 

WHEREAS, certain terms used in this Agreement are defined in Section 1.1; and

 

2

--------------------------------------------------------------------------------


 

WHEREAS, the Parties acknowledge that consummation of the Transactions are
subject to approval of the Bankruptcy Court and the entry of the Confirmation
Order.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the Parties hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1                               Certain Definitions.

 

For purposes of this Agreement, the following terms shall have the meanings
specified in this Section 1.1:

 

“Acquisition Proposal” shall mean an inquiry, proposal or offer for (i) any
merger, consolidation, share exchange, recapitalization, reorganization,
business combination or similar transaction involving the Company or any of its
Subsidiaries; (ii) any sale, lease, exchange, license, mortgage, transfer or
other disposition, in a single transaction or series of related transactions, of
assets representing all, substantially all or any material portion of the assets
of the Company and its Subsidiaries, individually or taken as a whole; (iii) the
sale of equity interests representing, individually or in the aggregate, ten
percent (10%) or more of the voting power of the Company, including any “credit
bid” or other transaction that would have the effect of issuing to any holder of
equity in the Company or creditor equity in the Company or any successor to it
or any of its Subsidiaries ; or (iv) any transaction or series of transactions
which requires as a term or condition of such transaction (or as a practical
consequence thereof), the termination of this Agreement and the Transactions; in
each case, other than the Transactions.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to (i) vote securities having more than
fifty percent (50%) of the ordinary voting power for the election of directors
or Persons with similar powers and duties, or (ii) direct or cause the direction
of the management and policies of such Person, whether through ownership of
voting securities, by Contract or otherwise.

 

“Base Purchase Price” means an amount equal to Fifty Million Dollars
($50,000,000).

 

“Business” means the business of the Company and its Subsidiaries.

 

“Business Day” means any day of the year on which national banking institutions
in New York City are open to the public for conducting business and are not
required or authorized by Law or executive order to close.

 

3

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Confirmation Order” means the confirmation order of the Bankruptcy Court
attached as Exhibit B hereto, (i) confirming the Plan attached as Exhibit A
hereto, with only such changes as are approved by the Purchaser Representative,
and (ii) approving and authorizing the Company to consummate the Transactions.

 

“Contract” means any contract, agreement, license, mortgage, indenture, note,
bond, lease, commitment, understanding or other binding agreement, whether
written or oral.

 

“Credit Agreement” means the Credit Agreement by and among the Company, several
lenders from time to time parties thereto, Credit Suisse Securities (USA) LLC,
as syndication agent, U.S. Bank National Association, as documentation agent,
and Gleacher Products Corp. (as successor to JP Morgan Chase Bank, N. A., as
successor to Bear Stearns Corporate Lending Inc.), as administrative agent,
dated as of April 4, 2007, as amended by the First Amendment to the Credit
Agreement, dated March 22, 2011 and further amended by the Forbearance Agreement
and Second Amendment to Credit Agreement, dated October 15, 2012.

 

“Debt Term Sheet” means that certain LodgeNet Debt Restructuring Term Sheet,
dated as of December 30, 2012, providing for the restructuring of the Company’s
Credit Agreement.

 

“Employees” means all individuals, as of the date hereof, whether or not
actively at work as of the date hereof, who are employed by the Company or any
of its Subsidiaries, together with individuals who are hired after the date
hereof and prior to the Closing.

 

“Environmental Law” means any foreign, federal, state or local Law, license,
permit, order, decree or injunction, legal doctrine, or judgment, or requirement
or agreement with any Governmental Body currently in effect relating to (i) the
protection of human health and safety; (ii) the protection, preservation or
restoration of the environment or natural resources (including air, water, soil,
vapor, surface water, groundwater, drinking water supply, surface land,
subsurface land, plant and animal life or any other natural resources) or (iii)
exposure to, or the use, storage, recycling, treatment, generation,
transportation, processing, handling, labeling, production, release or disposal
of Hazardous Substances, in each case as amended from time to time, including,
the Comprehensive Environmental Response, Compensation and Liability Act (42
U.S.C. § 9601 et seq.), the Hazardous Materials Transportation Act (49 U.S.C.
App. § 1801 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. §
6901 et seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act
(42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601
et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §
136 et seq.), and the Occupational Safety and Health Act (29 U.S.C. § 651 et
seq.), and the regulations promulgated pursuant thereto.

 

4

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the applicable regulations promulgated thereunder.

 

“Excluded Matter” means any one or more of the following: (i) the effect of any
change in the United States or foreign economies or securities or financial
markets in general; (ii) the effect of any change that generally affects any
industry in which the Company or any of its Subsidiaries operates; (iii) the
effect of any change arising in connection with earthquakes, hostilities, acts
of war, sabotage or terrorism or military actions or any escalation or material
worsening of any such hostilities, acts of war, sabotage or terrorism or
military actions existing or underway as of the date hereof; (iv) any matter
known to the actual knowledge of executive officers of the managing member of
Purchaser Representative on the date hereof; (v) any matter disclosed on the
applicable Schedules; (vi) the effect of any changes in applicable Laws or
accounting rules; (vii) any effect resulting from the public announcement of
this Agreement, compliance with terms of this Agreement or the consummation of
the Transactions; or (viii) any effect resulting from the filing of the
Bankruptcy Case and reasonably anticipated effects thereof; provided, however,
that such matters in the case of clause (i) - (iii) shall not be an Excluded
Matter to the extent of any disproportionate impact on the Company and its
Subsidiaries, taken as a whole, relative to other companies in the industry in
which the Company or any of its Subsidiaries operates.

 

“Fundamental Agreement” means this Agreement and the Plan.

 

“GAAP” means generally accepted accounting principles in the United States as of
the date hereof.

 

“Governmental Body” means any government or governmental authority or regulatory
body thereof, or political subdivision thereof, whether foreign, federal, state,
or local, or any agency or commission, instrumentality or authority thereof, or
any court or arbitrator (public or private) or other legislative, executive or
judicial governmental entity, including any self-regulatory organization.

 

“Hazardous Material” means any and all materials (including substances,
chemicals, compounds, mixtures, wastes, pollutants and contaminants) (i) to the
extent such materials are prohibited, limited or regulated by the Environmental
Laws as “hazardous” or “toxic”; or (ii) petroleum products and their derivatives
polychlorinated biphenyl, asbestos or asbestos containing material, chemical,
pollutant, contaminant, pesticide, radioactive substance, or other toxic
material or other material or substance regulated under Environmental Laws.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Indebtedness” of any Person means, without duplication: (i) the principal of
and premium (if any) in respect of (A) indebtedness of such Person for money
borrowed, whether secured or unsecured and (B) indebtedness evidenced by notes,
debentures, bonds or other similar instruments for the payment of which such
Person is

 

5

--------------------------------------------------------------------------------


 

responsible or liable; (ii) all obligations of such Person issued or assumed as
the deferred purchase price of property, all conditional sale obligations of
such Person and all obligations of such Person under any title retention
agreement (but excluding trade accounts payable and other accrued current
liabilities arising in the Ordinary Course of Business which are no more than
ninety (90) days overdue or are being contested in good faith); (iii) all
obligations of such Person under any lease of (or other arrangements conveying
the right to use) real or personal property, or a combination thereof, which
liabilities are leases required to be classified and accounted for in accordance
with GAAP as capital leases; (iv) all obligations of such Person for the
reimbursement of any obligor on any letter of credit, banker’s acceptance or
similar credit transaction; (v) obligations under derivative Contracts (valued
at the termination value thereof), including any interest rate agreements and
currency agreements; (vi) any Liability under any deferred compensation plans,
severance plans, bonus plans, employment agreements, or any other plan,
agreement or arrangement with any Person, which Liability is payable, or becomes
due, as a result of the Transactions; (vii) all obligations of the type referred
to in clauses (i) through (vi) of any other Persons for the payment of which
such Person is responsible or liable, directly or indirectly, as obligor,
guarantor, surety or otherwise, including guarantees of such obligations; and
(viii) all obligations of the type referred to in clauses (i) through (vii) of
other Persons secured by any Lien on any property or asset of such Person
(whether or not such obligation is assumed by such Person).

 

“Infringe” means, with respect to any Intellectual Property, to infringe or
misappropriate such Intellectual Property in a manner that violates applicable
Law or the legal rights of the owner thereof, or to dilute (as defined under
applicable Law) the legal rights of the owner thereof in violation of applicable
Law. The terms “Infringes” and “Infringing” shall have correlative meanings.

 

“Intellectual Property” means all worldwide intellectual property and rights
arising from or in respect of the following: (i) inventions, discoveries,
industrial designs, business methods, patents and applications therefor
(including provisional and Patent Cooperation Treaty applications), including
continuations, divisionals, continuations-in-part, reexaminations or reissues,
extensions, renewals of patent applications and patents issuing thereon; (ii)
all trademarks, service marks, marks, collective marks, trade names, business
names, assumed names, d/b/a’s, fictitious names, service names, brand names,
trade dress rights, logos, symbols, Internet domain names and corporate names
and general intangibles of a like nature, whether registered, unregistered or
arising by Law, and all applications, registrations and renewals for any of the
foregoing, together with the goodwill associated with any of the foregoing, and
all applications, registrations and renewals thereof; (iii) published and
unpublished works of authorship in any medium, whether copyrightable or not
(including databases and other compilations of information, computer software,
source code, object code, algorithms, and other similar materials and Internet
website content), copyrights and moral rights therein and thereto, and
registrations and applications therefor, and all issuances, renewals,
extensions, restorations and reversions thereof, works of authorship, and mask
work rights; and (iv) confidential and proprietary information, trade secrets,
and know-how, including methods, processes, business plans, schematics,
concepts, software and databases (including source code, object code and
algorithms), formulae, drawings,

 

6

--------------------------------------------------------------------------------


 

prototypes, models, designs, devices, technology, research and development and
customer information and lists.

 

“Intellectual Property Licenses” means (i) any Contract that contains any grant
to a third Person of any right to use, publish, perform or otherwise exploit any
Intellectual Property owned by the Company or its Subsidiaries; and (ii) any
Contract that contains any grant to the Company or its Subsidiaries of a right
to publish, perform or otherwise exploit any third Person’s Intellectual
Property rights.

 

“IRS” means the United States Internal Revenue Service.

 

“Knowledge of the Company” means the actual knowledge of those officers of the
Company identified on Schedule 1.1(a) after reasonable inquiry.

 

“Law” means any federal, state, local or foreign law, statute, code, ordinance,
rule or regulation or any guidance or interpretation thereof (including case law
or common law) that has the force of law or that governs any Governmental Body’s
application thereof.

 

“Legal Proceeding” means any judicial, administrative or arbitral actions,
suits, proceedings (public or private) or claims or any proceedings by or before
a Governmental Body.

 

“Liability” means any and all debt, liability or obligation (whether fixed, 
direct or indirect, known or unknown, absolute or contingent, determined or
determinable, secured or unsecured, disputed or undisputed, accrued or
unaccrued, liquidated or unliquidated, or due or to become due), and including
all costs and expenses relating thereto.

 

“Lien” means any lien, encumbrance, pledge, mortgage, deed of trust, security
interest, adverse or prior claim (or any claim of a third party), restriction,
assessment, title retention agreement, title defect, charge, option, right of
first refusal, easement, servitude, proxy, voting trust or agreement,
hypothecation or charge of any kind whatsoever (including any conditional sale
or other title retention agreement, any lease in the nature thereof or the
agreement to grant a security interest at a future date), transfer restriction
under any shareholder or similar agreement or encumbrance and any Contract to
give or grant any of the foregoing.

 

“Liquidity Annex” means that certain Annex C to the Debt Term Sheet,
incorporated herein by reference.

 

“Material Adverse Effect” means (i) any change, event, development, condition,
occurrence or effect that has or is reasonably likely to have a material adverse
effect on the business, assets, properties, businesses or results of operations
or financial condition of the Company and its Subsidiaries (taken as a whole);
or (ii) any change, event, development, condition, occurrence or effect that
materially adversely affects the ability of the Company to consummate the
Transactions or timely perform its obligations

 

7

--------------------------------------------------------------------------------

 


 

under this Agreement, other than, with respect to clause (i), an effect
resulting from an Excluded Matter.

 

“New Satellite Agreement” means that certain agreement to be entered into by and
between the Company and DirectTV, Inc. on substantially the terms set forth in
that certain memorandum of understanding, dated as of December 6, 2012, by and
between Col-L Acquisition, LLC, and DirectTV, Inc. and otherwise in form and
substance reasonably acceptable to Purchaser Representative.

 

“Old Equity” means the capital stock of the Company (including preferred stock
and any rights to acquire capital stock of the Company) issued, authorized, or
outstanding as of the date hereof or immediately prior to the Closing, all of
which will be discharged, cancelled or otherwise terminated pursuant to the Plan
and upon consummation of the Transactions.

 

“Order” means any order, injunction, judgment, decree, ruling, writ, subpoena,
indictment, stipulation, determination assessment or arbitration award entered
into by or with any Governmental Body.

 

“Ordinary Course of Business” means the ordinary and usual course of normal
day-to-day operations of the Business through the date hereof consistent with
past practice.

 

“Permits” means any approvals, authorizations, consents, licenses, permits or
certificates of a Governmental Body.

 

“Permitted Exceptions” means: (i) all defects, exceptions, restrictions,
easements, rights of way and encumbrances disclosed in policies of title
insurance which have been made available to Purchasers and the Purchaser
Designees in the Company’s online datasite; (ii) Liens for current Taxes,
assessments or other governmental charges not yet delinquent or the amount or
validity of which is being contested in good faith by appropriate proceedings
and for which adequate reserves have been provided in accordance with GAAP;
(iii) mechanics’, carriers’, workers’, warehousemens’, repairers’ and similar
Liens arising or incurred in the Ordinary Course of Business; (iv) zoning,
entitlement and other land use and environmental regulations by any Governmental
Body provided that such regulations have not been violated; (v) liens securing
debt as disclosed in the Financial Statements, including liens securing the
Credit Agreement, and any Liens securing a debtor in possession financing
facility consistent with the DIP Term Sheet attached hereto as Exhibit C, and
consented to by Purchaser Representative, in writing (which consent shall not be
unreasonably withheld, conditioned or delayed); (vi) title of a lessor under a
capital or operating lease; (vii) all Liens set forth on Schedule 1.1(b); and
(viii) such other imperfections in title, charges, easements, restrictions and
encumbrances which would not be reasonably likely to result in a Material
Adverse Effect.

 

“Person” means any individual, corporation, limited liability company, general
or limited partnership, firm, joint venture, association, joint-stock company,
trust, unincorporated organization, Governmental Body or other entity of any
kind or nature.

 

8

--------------------------------------------------------------------------------


 

 “Price Per Share” shall mean the price, calculated as the sum of the amount of
the Base Purchase Price together with the amount of the Additional Purchase
Price, if any; divided by the aggregate number of shares of Common Stock to be
purchased by Purchasers and/or Purchaser Designee(s) pursuant to Section 2.1.

 

“Pro Rata Share” shall mean, with respect to each Purchaser and Purchaser
Designee (if any), the amount indicated as the “Pro Rata Share” beside such
Party’s name as listed on Schedule B (as the same may be amended from time to
time in accordance with this Agreement).

 

 “Registration Rights Agreement” means a registration rights agreement with
respect to the Common Stock to be purchased hereunder in form and substance
satisfactory to Purchaser Representative in its sole and absolute discretion.

 

 “Release” means any spill, emission, leaking, pumping, injection, deposit,
disposal, discharge, dispersal, or leaching into the environment, but excludes
(i) any release which results in exposure to persons solely within a workplace;
(ii) emissions from the engine exhaust of a motor vehicle, rolling stock,
aircraft, vessel or pipeline pumping station engine; (iii) the normal
application of fertilizer; and (iv) any discharge in compliance with a Permit.

 

“Remedial Action” means all actions to (i) clean up, remove, treat or in any
other way address any Release of a Hazardous Material into the environment; (ii)
prevent or minimize the Release of any Hazardous Material so it does not migrate
to cause substantial danger to public health or welfare or the indoor or outdoor
environment; or (iii) perform pre-remedial studies and investigations or
post-remedial monitoring and care.

 

“Reorganization Documents” means the Plan, the Disclosure Statement, any
“first-day” motion filed by the Company or any of its Subsidiary Debtors and any
motion, application or pleading filed by the Company or any of its Subsidiary
Debtors in the Bankruptcy Case which seeks relief that is not inconsistent with
the terms hereof, the Plan, the Confirmation Order or the Plan Support Agreement
and is approved by Purchaser Representative to the extent required pursuant to
the terms hereof or thereof.

 

“Representatives” means the employees, accountants, consultants, legal counsel,
financial and other advisors, agents and other representatives of a Person.

 

“Studio Contracts” means any license, distribution or output agreement or other
any agreement, Contract or arrangement with a studio or production company, and
any amendments, modifications and supplements thereto, whereby the Company or
any of its Subsidiaries has been granted, sold, conveyed, licensed, sub-licensed
or otherwise transferred rights with respect to the distribution, sale, rental,
lease, sub-lease, licensing, sub-licensing, exhibition, telecast, broadcast,
transmission (including, without limitation, by way of satellite or cable) or
other use, exploitation or disposition of any Intellectual Property, in each
case, that is material to the Company, or the breach or termination of which
would be material to the Company.

 

9

--------------------------------------------------------------------------------


 

“Subsidiary” means any Person with respect to which the Company owns or
controls, directly or indirectly, at least a majority of the outstanding
securities or ownership interests having by their terms ordinary voting power to
elect a majority of the board of directors or elect or appoint other Persons
performing similar functions, for such Person, or outstanding securities or
ownership interests that represent a majority of such voting power.

 

“Subsidiary Debtors” means all of the Subsidiaries of the Company other than
LodgeNet Interactive (Canada) Corp.

 

“Superior Proposal” means a bona fide written unsolicited Competing Proposal
(which did not result from or arise in connection with a breach of Section
8.11), made in writing after the date of this Agreement by a third Person that
(A) the Board of Directors determines in good faith is more favorable to the
Company’s constituents from a financial point of view than this Agreement, after
giving effect to any modifications (if any) proposed to be made to this
Agreement or any other offer by Purchasers and the Purchaser Designees after
Purchaser Representative’s receipt of notice under Section 8.11(b) and (B) which
the Board of Directors determines in good faith is reasonably likely to be
consummated (if accepted).  The determinations of the Board of Directors in
clause (A) and (B) of the foregoing shall each be made after consultation with
the Company’s financial advisor and outside counsel after taking into account
all appropriate legal, financial (including the financing terms of such
proposal), regulatory and other aspects of such proposal.

 

“Tax Authority” means the IRS and any state, local or foreign government, or
agency, instrumentality or employee thereof, charged with the administration of
any Law or regulation relating to Taxes.

 

“Tax Return” means all returns, declarations, reports, estimates, information
returns and statements required to be filed in respect of any Taxes, including
any schedule or attachment thereto or amendment thereof.

 

“Taxes” means (i) all federal, state, local or foreign taxes, charges or other
assessments, including all net income, gross receipts, capital, sales, use, ad
valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, environmental, social security,
unemployment, excise, severance, stamp, occupation, property and estimated
taxes, including any liability for the payment of any of the foregoing as a
successor or transferee, by Contract, or otherwise, including as a result of
being a member of an affiliated, consolidated, combined, unitary or similar
group for any period (including pursuant to Treasury Regulations section
1.1502-6 or comparable provisions of any applicable Law); and (ii) all interest,
penalties, fines, additions to tax or additional amounts imposed in connection
with any item described in clause (i).

 

“Threatened” means a demand or statement has been made orally or in writing or a
notice has been given orally or in writing, or any other event has occurred or
any other circumstances exist that would lead a prudent individual to conclude
that an

 

10

--------------------------------------------------------------------------------


 

action, suit, complaint, claim, demand, litigation, arbitration, mediation,
hearing, investigation or similar event, occurrence or proceeding, whether at
Law or in equity is likely to be asserted, commenced, taken or otherwise
initiated.

 

“Transactions” means the transactions contemplated by this Agreement including
the Confirmation Order and the Plan.

 

“Treasury Regulations” means all temporary and final regulations promulgated
under the Code.

 

1.2                               Terms Defined Elsewhere in this Agreement. 
For purposes of this Agreement, the following terms have meanings set forth in
the Sections indicated:

 

Term

 

Section

Additional Purchase Notice

 

2.2

Additional Purchase Price

 

3.1

Additional Shares

 

2.2

Agreement

 

Preamble

Alternative Acquisition Agreement

 

8.11(d)(i)

Amended and Restated Certificate of Incorporation

 

5.2

Antitrust Division

 

8.4(a)

Antitrust Laws

 

8.4(b)

Applicable Date

 

5.5(a)

Bankruptcy Case

 

Recitals

Bankruptcy Code

 

Recitals

Bankruptcy Court

 

Recitals

Benchmark Liquidity

 

Liquidity Annex

Board

 

Recitals

Capital Leases

 

5.9(b)

CCL

 

Preamble

Closing

 

4.1

Closing Date

 

4.1

Col-L Acquisition

 

Preamble

Collective Bargaining Agreements

 

5.13(a)

Commitment Fee

 

Recitals

Common Stock

 

Recitals

Company

 

Preamble

Company Balance Sheet

 

5.5(d)

Company Documents

 

5.2

Company Financial Statements

 

5.5(d)

Company Intellectual Property

 

5.10(a)

Company Reports

 

5.5(a)

Company Securities

 

5.3(a)

Competing Proposal

 

8.11(a)

Confidentiality Agreement

 

8.6

Credit Parties

 

8.13

Credit Party

 

8.13

 

11

--------------------------------------------------------------------------------


 

Cure Notice

 

7.2(c)

Debtors

 

Recitals

Designee Purchase Price Amount

 

2.4(a)

Disclosure Statement

 

Recitals

Employee Benefit Plans

 

5.12(a)

Estimated Liquidity

 

Liquidity Annex

Exchange Act

 

5.5(a)

Financing Arrangements

 

8.13(a)

FTC

 

8.4(a)

Indemnitees

 

8.7(a)

Interested Persons

 

7.2(c)

Joinder Agreement

 

2.4(a)

Material Contracts

 

5.11(a)

New Credit Agreement

 

10.1(f)

Notice Period

 

8.11(d)(i)

Owned Property

 

5.8

PAR Investment Partners

 

Preamble

Parties

 

Preamble

Party

 

Preamble

Personal Property Leases

 

5.9(a)

Petition Date

 

Recitals

Plan

 

Recitals

Plan Support Agreement

 

Recitals

Plan Supplement

 

7.2(d)

Purchase Price

 

3.1

Purchaser

 

Preamble

Purchasers

 

Preamble

Purchaser Designee

 

2.4(a)

Purchaser Documents

 

6.1(b)

Purchaser Representative

 

Preamable

Real Property Lease

 

5.8

Securities Act

 

5.5(a)

Signing Date Expense Amount

 

Recitals

Termination Date

 

4.4(b)

Transfer Taxes

 

12.1

Warrant Purchase Price

 

3.2

Warrants

 

2.3

 

1.3                               Other Definitional and Interpretive Matters.

 

(a)                                 Unless otherwise expressly provided, for
purposes of this Agreement, the following rules of interpretation shall apply:

 

Calculation of Time Period.  When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period

 

12

--------------------------------------------------------------------------------


 

shall be excluded.  If the last day of such period is a non-Business Day, the
period in question shall end on the next succeeding Business Day.

 

Dollars.  Any reference in this Agreement to $ shall mean U.S. dollars.

 

Exhibits/Schedules.  All Exhibits and Schedules annexed hereto or referred to
herein are hereby incorporated in and made a part of this Agreement as if set
forth in full herein.  Any matter or item disclosed on one Schedule shall be
deemed to have been disclosed on each other Schedule.  Any capitalized terms
used in any Schedule or Exhibit but not otherwise defined therein shall be
defined as set forth in this Agreement.

 

Gender and Number.  Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural
and vice versa.

 

Headings.  The provision of a Table of Contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement.  All references in this Agreement to
any “Article” or “Section” are to the corresponding Article or Section of this
Agreement unless otherwise specified.

 

Herein.  The words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.

 

Including.  The word “including” or any variation thereof means “including,
without limitation” and shall not be construed to limit any general statement
that it follows to the specific or similar items or matters immediately
following it.

 

(b)                                 The Parties have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any
provision of this Agreement.

 

(c)                                  Consents and Approvals of Purchaser. 
Except as otherwise specified in this Agreement, any consent, approval or
authorization of Purchaser Representative required or contemplated by this
Agreement may be given, withheld, delayed or conditioned by the Purchaser
Representative in its sole discretion and for any reason.  Notwithstanding the
foregoing, the Purchaser Representative agrees not to unreasonably withhold,
delay or condition its approval of any pleading to be made with the Bankruptcy
Court or any amendment or modification to the Confirmation Order, the Plan, the
Plan Supplement, the Disclosure Statement or the DIP Term Sheet which pleading,
amendment or modification is consistent with this Agreement and would not have
an adverse effect on (i) the Purchasers or the Purchaser Designees, (ii) the
Company

 

13

--------------------------------------------------------------------------------


 

or any of its subsidiaries after Closing, or (iii) the likelihood of
satisfaction of the conditions to the Purchasers’ and the Purchaser Designee’s
obligations hereunder.

 

ARTICLE II

 

PURCHASE AND SALE OF COMMON STOCK AND WARRANTS

 

2.1                                     Purchase and Sale of Common Stock.  On
the terms and subject to the conditions set forth in this Agreement, at the
Closing, Purchasers and/or the Purchaser Designee(s) shall purchase and acquire
from the Company, and the Company shall issue and sell to Purchasers and/or the
Purchaser Designee(s), shares of Common Stock representing one hundred percent
(100%) (subject to dilution pursuant to Section 2.2 and in respect of the
Warrants) of the issued and outstanding shares of Common Stock as of the Closing
on a fully diluted basis.  The Common Stock shall be allocated among the
Purchasers and the Purchase Designees in accordance with Schedule B (as the same
may be amended from time to time in accordance with this Agreement).

 

2.2                                     Purchase and Sale of Additional Shares. 
At any time after the date hereof and prior to the Closing, Purchaser
Representative may, in its sole and absolute discretion, deliver to the Company
one or more written notices (the “Additional Purchase Notice(s)”), indicating
Purchasers’ and/or Purchaser Designee’s desire to purchase additional shares of
Common Stock (such number of shares indicated therein, the “Additional Shares”),
at a price equal to the Price Per Share, up to an aggregate additional purchase
price of Thirty Million Dollars ($30,000,000), which Additional Shares shall be
allocated among Purchasers and/or the Purchaser Designee(s) as set forth in the
Additional Purchase Notice(s).  On the terms and subject to the conditions set
forth in this Agreement, at the Closing, Purchasers and/or Purchaser Designee(s)
shall purchase and acquire from the Company, and the Company shall issue and
sell to Purchasers and/or Purchaser Designee(s), the Additional Shares. 
Promptly following execution and delivery of an Additional Purchase Notice, the
Purchaser Representative shall deliver to the Company a revised copy of Schedule
B, which shall set forth the portion of the Additional Purchase Price which each
Purchaser and/or Purchaser Designee shall be responsible to pay, as determined
by the Purchaser Representative in its sole discretion, and such revised
Schedule B shall amend and restate Schedule B hereto without any further action
by the Company or any other Party.

 

2.3                               Purchase and Sale of Warrant.  On the terms
and subject to the conditions set forth in this Agreement, at the Closing, the
Company shall issue and sell warrants reflecting the terms set forth on Schedule
C attached hereto, to the Persons set forth thereon, in the form of warrants
approved by Purchaser Representative in its sole and absolute discretion
(collectively, the “Warrants”).

 

2.4                               Purchaser Designees.

 

(a)                                 Subject to the following proviso set forth
in this Section 2.4(a), Purchaser Representative may assign the right to
purchase Additional Shares and the corresponding obligation to pay Purchase
Price for such Additional Shares pursuant to

 

14

--------------------------------------------------------------------------------


 

ARTICLE II and ARTICLE III, respectively, to one or more Persons (i) listed on
Schedule 2.4 (all of whom are deemed pre-approved by the Company), (ii) who can
make an adequate showing of their financial capability without jeopardizing the
consummation of the Plan, or (iii) approved in writing after the date hereof by
the Company (which approval shall not be unreasonably withheld, conditioned or
delayed), by causing such Person(s) to execute and deliver to the Company a
joinder agreement in the form attached hereto as Exhibit D (the “Joinder
Agreement”) (each such Person who has executed a Joinder Agreement, a “Purchaser
Designee”); provided,  that Purchaser Representative may not make such
assignment to the extent that, as of immediately following the Closing, CCL and
its Affiliates would not have the ability to control (including pursuant to a
voting agreement or otherwise by contract) the election of a majority of the
board of directors of the Company.  The applicable portion of the Purchase Price
which a Purchaser Designee is obligated to pay pursuant to ARTICLE III, as set
forth in the applicable Joinder Agreement, is referred to herein as a “Designee
Purchase Price Amount”.

 

(b)                                 In addition to and without limitation of
Section 2.4(a) and Section 2.4(c), Col-L Acquisition may in its sole discretion
increase the amount of the Purchase Price by adding Purchaser Designees.  The
addition of a Purchaser Designee shall increase the Purchase Price
correspondingly or reduce the Pro Rata Share of any or all Purchasers and/or
Purchaser Designees pursuant to Section 2.4(c); provided that notwithstanding
the foregoing the total Purchase Price payable by Col-L Acquisition at the
Closing shall not in any circumstance be reduced below Twenty Million Dollars
($20,000,000).  Purchaser Representative shall notify the Company in writing
simultaneously with the delivery of a Joinder Agreement for each Purchaser
Designee as to whether such Purchaser Designee’s commitment increases the
Purchase Price.

 

(c)                                  In addition to and without limitation of
Section 2.4(a) and Section 2.4(b), the Purchaser Representative may in its sole
discretion decrease the Pro Rata Share of any Purchaser or Purchaser Designee
(and corresponding portion of the Purchase Price of any such Purchaser or
Purchaser Designee) by adding a Purchaser Designee.  Purchaser Representative’s
reduction of a Purchaser or Purchaser Designee’s Pro Rata Share shall be set
forth on a written notice delivered to the Company and such reduction shall be
reflected on the amended Schedule B, attached hereto from time to time, in
accordance herewith.  Notwithstanding the foregoing, Purchaser Representative
may not reduce the total Purchase Price payable by the Purchasers and all
Purchaser Designees to an amount less than Fifty Million Dollars ($50,000,000). 
Each Purchaser and each Purchaser Designee acknowledges and agrees that the
Purchaser Representative has the right, power and authority at any time from
time to time to (i) reduce such Purchaser’s or Purchaser Designee’s Pro Rata
Share and (ii) reduce the number of shares of LNET Common Stock which such
Purchaser and Purchaser Designee is entitled to purchase and acquire hereunder
at the Closing, in each case, without any further consent or approval
(including, without limitation, any consent or approval of such Purchaser or
Purchaser Designee), in accordance with the terms and provisions of this
Agreement.

 

(d)                                 Subject to Section 2.4(a) and Section
2.4(b), the Purchasers and the Purchaser Designees shall be severally, and not
jointly, obligated to pay their respective

 

15

--------------------------------------------------------------------------------


 

portions of the Purchase Price.  Promptly following execution and delivery of
the Joinder Agreement, the Purchaser Representative shall deliver to the Company
a revised copy of Schedule B, which shall include an updated list of the Pro
Rata Shares of each Purchaser reflecting the adjustments described in Section
2.4(c), and such revised Schedule B shall amend and restate Schedule B attached
hereto without any further action by the Company or any other Party.

 

ARTICLE III

 

CONSIDERATION

 

3.1                               Common Stock Consideration.  The aggregate
consideration for the Common Stock to be purchased by Purchasers and the
Purchaser Designee(s) pursuant to Section 2.1 shall be an amount in cash equal
to Sixty Million Dollars ($60,000,000).  The aggregate consideration for the
Additional Shares to be purchased by Purchasers and the Purchaser Designee(s)
pursuant to Section 2.2, if any, shall be an amount in cash calculated as the
number of Additional Shares multiplied by the Price Per Share, which amount
shall not exceed Thirty Million Dollars ($30,000,000) (the “Additional Purchase
Price” and together with the Base Purchase Price, collectively, the “Purchase
Price”).  The portion of the Purchase Price which each Purchaser and Purchaser
Designee, if any, is responsible to pay at Closing is set forth on Schedule B
hereto (as the same may be amended from time to time in accordance with this
Agreement).

 

3.2                               Warrant Consideration.  The aggregate
consideration for the purchase of the Warrants shall be an amount in cash equal
to Five Thousand Dollars ($5,000) (the “Warrant Purchase Price”), allocated as
set forth on Schedule C.

 

3.3                               Payment of Purchase Price.  On the Closing
Date, (i) each Purchaser shall pay its Pro Rata Share of the Purchase Price to
the Company, (ii) each Purchaser Designee shall pay its Designee Purchase Price
Amounts to the Company, and (iii) each party set forth on Schedule C shall pay
the Warrant Purchase Price as set forth next to such Persons name, to the
Company, which, in each case, shall be paid by wire transfer of immediately
available funds into a single account designated by the Company.

 

ARTICLE IV

 

CLOSING AND TERMINATION

 

4.1                               Closing Date.  Subject to the satisfaction of
the conditions set forth in ARTICLE X (or the waiver thereof by the Party
entitled to waive that condition (it being understood that (i) only the
Purchaser Representative (and for the avoidance of doubt, not any other
Purchaser or any Purchaser Designee) may waive any condition to the obligation
of the Purchasers and the Purchaser Designees to consummate the Transactions in
Section 10.1 and Section 10.3  and (ii) only the Company may waive any condition
to the obligation of the Company to consummate the Transactions in Section 10.2 
and Section 10.3, the closing of the purchase and sale of the Common Stock and
the Warrants provided for in ARTICLE II (the “Closing”) shall take place at the
offices of

 

16

--------------------------------------------------------------------------------


 

Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York, New York 10153 (or at
such other place as the Company and Purchaser Representative may designate in
writing) at 11:00 a.m. (eastern time) on the date that is two (2) Business Days
following the satisfaction or waiver of the conditions set forth in ARTICLE X
(other than conditions that by their nature are to be satisfied at the Closing,
but subject to the satisfaction or waiver of such conditions), unless another
time or date, or both, are agreed to in writing by the Company and Purchaser
Representative.  The date on which the Closing shall be held is referred to in
this Agreement as the “Closing Date.”  Unless otherwise agreed by the Company
and Purchaser Representative in writing, the Closing shall be deemed effective
and all right, title and interest in and to the shares of Common Stock, any
Additional Shares and the Warrants to be purchased hereunder, and under the
Plan, shall be considered to have passed to Purchasers and/or the Purchaser
Designee(s), as applicable, as of 12:01 a.m. (eastern time) on the Closing Date.

 

4.2                               Deliveries by the Company.  At the Closing,
the Company shall deliver, or cause to be delivered, to the Purchaser
Representative:

 

(a)                                 certificates representing the Common Stock
and any Additional Shares, in the denominations and registered in the names
instructed to the Company by Purchaser Representative;

 

(b)                                 the Warrants, to the extent requested by the
Purchaser Representative, duly executed by the Company;

 

(c)                                  a certificate of a duly authorized officer
of the Company having attached thereto copies of the resolutions of the Board of
Directors approving the execution of this Agreement and the consummation of the
transactions by the Company, each of which shall be in full force and effect and
shall not have been modified, duly executed by the appropriate officer; and

 

(d)                                 the Registration Rights Agreement, if any;

 

(e)                                  the officer’s certificate required to be
delivered pursuant to Sections 10.1(a) and 10.1(b), duly executed by the
applicable officer(s); and

 

(f)                                   the certificate of FTI Consulting, Inc.
required to be delivered pursuant to the Liquidity Annex.

 

4.3                               Deliveries by Purchasers, Purchaser Designees
and Warrant Holders.

 

(a)                                 At the Closing, each Purchaser shall
deliver, or cause to be delivered, to the Company such Purchaser’s Pro Rata
Share of the Purchase Price, in immediately available funds, as set forth in
Section 3.1;

 

(b)                                 At the Closing, each Purchaser and Purchaser
Designee shall deliver or cause to be delivered to the Company the officer’s
certificate required to be delivered pursuant to Sections 10.2(a) and 10.2(b),
duly executed by the applicable officer(s).

 

17

--------------------------------------------------------------------------------


 

(c)                                  At the Closing, each Purchaser Designee, if
any, shall deliver, or cause to be delivered, to the Company such Purchaser
Designees’ Designee Purchase Price Amount.

 

(d)                                 At the Closing, each Warrant holder shall
deliver, or cause to be delivered, to the Company its respective share of the
Warrant Purchase Price Amount.

 

4.4                               Termination of Agreement.  This Agreement may
be terminated and the Transactions abandoned prior to the Closing as follows:

 

(a)                                 by mutual written consent of the Company and
the Purchaser Representative, on behalf of the Purchasers and the Purchaser
Designees;

 

(b)                                 by Purchaser Representative, on behalf of
the Purchasers and the Purchaser Designees, if any of the following occurs:

 

(i)                                    the Company shall not have commenced
solicitation of the lenders under the Credit Agreement in accordance with
section 1126(b) and Rule 3018 of the Bankruptcy Code pursuant to the Disclosure
Statement within five (5) Business Days after the date hereof;

 

(ii)                                 the Petition Date shall not have occurred
within forty (40) calendar days after the date hereof unless extended by
Purchaser Representative;

 

(iii)                             the credit agreement to be entered into
pursuant to the terms and conditions of the DIP Term Sheet and the New Credit
Agreement and related financing documents, shall not have been executed (subject
to the Closing for its effectiveness) by the Effective Date unless extended by
Purchaser Representative;

 

(iv)                              within five calendar days after the Petition
Date, (A) the Company shall not have filed with the Court a motion for approval
of the Disclosure Statement and entry of the Confirmation Order, and set a
timely return date for the same, in each case in form and substance approved by
Purchaser Representative, or (B) the Bankruptcy Court shall not have entered an
order approving, on an interim basis, debtor in possession financing on the
terms set forth in the DIP Term Sheet attached hereto as Exhibit C (except for
changes that are approved by the Purchaser Representative) and all other “first
day” motions filed by the Company with Purchaser Representative’s approval in
form and substance acceptable to the Purchaser Representative, unless extended
by Purchaser Representative;

 

(v)                                 within five (5) Business Days after the
Petition Date, the Company shall have not mailed the notices contemplated in
Section 7.2(c), in form and substance approved by Purchaser Representative;

 

(vi)                              the Debtors shall have filed any motion or
other request for relief seeking to (1) dismiss the Bankruptcy Case (2) convert
the Bankruptcy Case

 

18

--------------------------------------------------------------------------------


 

to a case under chapter 7 of the Bankruptcy Code, or (3) appoint a trustee or an
examiner with expanded powers pursuant to section 1104 of the Bankruptcy Code in
the Bankruptcy Case;

 

(vii)                         the Bankruptcy Court shall have entered an Order
(1) dismissing the Bankruptcy Case, (2) converting the Bankruptcy Case to a case
under chapter 7 of the Bankruptcy Code, (3) appointing a trustee or an examiner
with expanded powers pursuant to section 1104 of the Bankruptcy Code in the
Bankruptcy Case, (4) terminating or shortening exclusivity under section 1121 of
the Bankruptcy Code, or (5) making a finding of fraud, dishonesty or misconduct
by any executive, officer or director of the Debtors, regarding or relating to
the Debtors;

 

(viii)                      the Company shall have requested the Bankruptcy
Court to grant, or the Bankruptcy Court shall have granted relief that is
inconsistent with any of this Agreement, the Confirmation Order, the Plan
including the Plan Support Agreement, the Exit Term Loan Term Sheet or the New
Credit Agreement in any material respect (in each case, with such amendments and
modifications as have been properly effected or are permitted in accordance with
the terms hereof);

 

(ix)                              the Confirmation Order shall not have been
entered by the Bankruptcy Court within forty-five (45) days after the Petition
Date unless extended by Purchaser Representative;

 

(x)                                 the Closing Date shall not have occurred
within fifteen (15) days after the entry of the Confirmation Order by the
Bankruptcy Court unless extended by Purchaser Representative;

 

(xi)                              any of the conditions to the obligations of
Purchasers and the Purchaser Designees set forth in Sections 10.1 or 10.3 shall
have become incapable of fulfillment other than as a result of a breach by
Purchasers or the Purchaser Designees of any representation, warranty, covenant
or agreement contained in this Agreement or any Fundamental Agreement, and such
condition is not waived by Purchaser Representative;

 

(xii)                          there shall be a breach by the Company of any
representation or warranty, or any covenant or agreement contained in this
Agreement which would result in a failure of a condition set forth in Sections
10.1 or 10.2 and which breach cannot be cured or has not been cured by the
earlier of (i) fifteen (15) Business Days after the giving of written notice by
Purchaser Representative to the Company of such breach and (ii) the Termination
Date;

 

(xiii)                      (A) the Plan Support Agreement shall have been
terminated;  (B) the Plan Support Agreement shall have been amended in any
respect adverse to any Purchaser, Purchaser Designee or the Company or any of
its subsidiaries without the consent of Purchaser Representative; (C) any

 

19

--------------------------------------------------------------------------------


 

Consenting Lender shall have withdrawn, repudiated or challenged its obligations
under the Plan Support Agreement or its approval of the Plan or the Transaction
or breached any of its obligations under the Plan Support Agreement, in either
case in any respect that would adversely affect the confirmation of the Plan or
the Transaction or adversely affect any Purchaser, Purchaser Designee or the
Company or any of its Subsidiaries after the Closing Date; (D) the Company shall
have waived or amended any provision of the Plan Support Agreement without the
consent of Purchaser Representative; or (E) any breach or default shall have
occurred under the Plan Support Agreement which breach or default would permit
any party to terminate the Plan Support Agreement and such breach or default has
not been waived or cured within five (5) calendar days after the receipt of
written notice of such breach in accordance with the Plan Support Agreement;
provided, however, that if the Purchaser Representative has not exercised its
right to terminate this Agreement pursuant to this Section and such breach or
default has been cured or waived following such five (5) calendar day period,
the Purchaser Representative shall no longer have the right to terminate this
Agreement pursuant to this Section on account of such breach or default;

 

(xiv)                       the Company has breached Section 8.11; or

 

(xv)                          if the Closing shall not have occurred by the
close of business on April 30, 2013 (the “Termination Date”); provided, however,
that if the Closing shall not have occurred on or before the Termination Date
solely as the result of a material breach by Purchasers or the Purchaser
Designees of any of their representations, warranties, covenants or agreements
contained in this Agreement, then Purchaser Representative may not terminate
this Agreement pursuant to this Section 4.4(b);

 

(c)                                  by the Company, if any of the following
occurs:

 

(i)                                     if the Closing shall not have occurred
by the close of business on the Termination Date; provided, however, that if the
Closing shall not have occurred on or before the Termination Date due to a
material breach of any representations, warranties, covenants or agreements
contained in this Agreement by the Company, then the Company may not terminate
this Agreement pursuant to this Section 4.4(c);

 

(ii)                                  any condition to the obligations of the
Company set forth in Sections 10.2 and 10.3 shall have become incapable of
fulfillment other than as a result of a breach by the Company of any covenant or
agreement contained in this Agreement, and such condition is not waived by the
Company; or

 

(iii)                              there shall be a breach by any of the
Purchasers or the Purchaser Designees of any representation or warranty, or any
covenant or agreement contained in this Agreement which would result in a
failure of a condition set forth in Section 10.2 or Section 10.3 and which
breach cannot be cured or has not been cured by the earlier of (i) fifteen (15)
Business Days after

 

20

--------------------------------------------------------------------------------


 

the giving of written notice by the Company to Purchaser Representative of such
breach and (ii) the Termination Date.

 

(d)                                 by the Company or Purchaser Representative,
on behalf of the Purchasers and the Purchaser Designees, if any of the following
occurs:

 

(i)                                     there shall be in effect a final
nonappealable Order of a Governmental Body of competent jurisdiction permanently
enjoining or otherwise prohibiting the consummation of the Transactions; or

 

(ii)                                  (A) the Company enters into a definitive
agreement with respect to a Superior Proposal, (B) the Bankruptcy Court enters
an order approving a Superior Proposal, or (C) the Bankruptcy Court enters an
order that otherwise precludes the consummation of the Transactions on the terms
and conditions set forth in this Agreement, provided, however, that the Company
may terminate pursuant to this Section 4.4(d)(ii), only if the applicable action
described in clause (A), (B) or (C) was not in violation of Section 8.11 and
only if the Company has provided Col-L Acquisition, by wire transfer of
immediately available funds, the reimbursement amounts provided for in Section
9.1.

 

Notwithstanding the foregoing, (i) in the event of the termination of this
Agreement for any reason, Col-L Acquisition shall keep and retain the full
amount of the Commitment Fee, the Signing Date Expense Amount, and any fees,
costs and expenses for which Col-L Acquisition has been reimbursed pursuant to
Section 9.1, and Col-L Acquisition shall be entitled to receive immediate
payment from the Company for any additional fees, costs and expenses through and
including the date of such termination which have not yet been paid by the
Company pursuant to Section 9.1, provided that in the event of termination of
this Agreement pursuant to Section 4.4(c)(iii), Col-L Acquisition shall pay to
the Company upon termination an amount equal to the Commitment Fee.  The failure
of a party to exercise its right to terminate this Agreement under, or the
extension of any time period in, any provision of this ARTICLE IV at any time
will not constitute a waiver of any such right.  For the avoidance of doubt, the
automatic stay arising pursuant to section 362 of the Bankruptcy Code in the
Bankruptcy Case shall be deemed waived or modified for purposes of providing
notice under or terminating this Agreement.

 

4.5                               Procedure Upon Termination.  In the event of
termination by the Purchaser Representative or the Company, or both, pursuant to
Section 4.4, written notice thereof shall forthwith be given to the other
Party(ies) specifying the provision hereof pursuant to which the termination of
the Transactions is made, and this Agreement shall terminate, and the purchase
of the Common Stock and the Warrants hereunder shall be abandoned, without
further action by Purchasers, the Purchaser Designees or the Company.  If this
Agreement is terminated as provided herein, each Party shall redeliver all
documents, work papers and other material of any other Party relating to the
Transactions, whether so obtained before or after the execution hereof, to the
Party furnishing the same.

 

21

--------------------------------------------------------------------------------


 

4.6                               Effect of Termination.

 

(a)                                 In the event that this Agreement is validly
terminated as provided herein, then each of the Parties shall be relieved of its
duties and obligations arising under this Agreement after the date of such
termination and such termination shall be without liability to Purchasers, the
Purchaser Designees or the Company; provided, however, that (i) the obligations
of the Parties set forth in this Section 4.6, Section 8.6, Section 8.8, Section
9.1 and Section 9.2 shall survive any such termination and shall be enforceable
hereunder, and (ii) in the event of the termination by the Company pursuant to
Section 4.4(c)(iii), then Col-L Acquisition shall within five (5) Business Days
following such termination deliver to the Company an amount in cash equal to the
Commitment Fee; and provided that, in any case, nothing herein shall relieve any
Party from liability for any breach of this Agreement prior to such termination.

 

(b)                                 Nothing in this Section 4.6 shall: (i)
relieve any Purchaser, any Purchaser Designee or the Company of any liability
for breach of this Agreement prior to the date of termination, (ii) require
Col-L Acquisition to refund any payment for reimbursement of its fees, costs and
expenses made prior to the date of termination, including the Signing Date
Expense Amount; or (iii) relieve the Company of its obligation to pay Col-L
Acquisition’s fees, costs and expenses in accordance with ARTICLE IX.  No party
shall be liable under this Agreement for any special, punitive, consequential or
other similar indirect damages.   In no event shall any Purchaser or Purchaser
Designee have any Liability hereunder in excess of such Purchaser’s respective
Pro Rata Share of the Purchase Price or such Purchaser Designee’s Designee
Purchase Price Amount, as applicable, in addition to, with respect to Col-L
Acquisition, an amount equal to the Commitment Fee upon the termination of this
Agreement pursuant to Section 4.4(c)(iii) subject to and in accordance with
Section 4.4.

 

(c)                                  The Confidentiality Agreement shall survive
any termination of this Agreement and nothing in this Section 4.6 shall relieve
the Company, CCL,  Purchasers or the Purchaser Designees, of their respective
obligations under the Confidentiality Agreement.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to Purchasers, the Purchaser
Designees and CCL that, except as set forth in the Schedules corresponding to
the applicable paragraph or subparagraph:

 

5.1                               Organization and Good Standing.

 

(a)                                 The Company and each of its Subsidiaries is
duly organized, validly existing and in good standing under the Laws of the
jurisdiction of its formation and has all requisite power and authority to own,
lease and operate its properties and to carry on its business as now conducted. 
The Company and each of its Subsidiaries is duly qualified or authorized to do
business and is in good standing under the Laws of each jurisdiction in which it
owns or leases real property or in which the conduct of its

 

22

--------------------------------------------------------------------------------


 

business or the ownership of its assets or properties requires such
qualification or authorization, except where the failure to be so qualified,
authorized or in good standing would not be reasonably likely to result in a
Material Adverse Effect.

 

(b)                                 Each of the Subsidiaries of the Company is
listed on Schedule 5.1(a) along with its jurisdiction of organization.  All of
the outstanding shares of capital stock or other ownership interests of each
Subsidiary are owned by the Company, directly or indirectly, in each case free
and clear of all Liens and free of any other limitation or restriction
(including any restriction on the right to vote, sell or otherwise dispose of
such ownership interest), other than (i) restrictions under applicable
securities Laws, (ii) Permitted Exceptions and (iii) other Liens that will be
released prior to the Closing, and have not been issued in violation of
pre-emptive or similar rights. Except as listed on Schedule 5.1(b) and for the
capital stock and other ownership interest of their respective Subsidiaries,
neither the Company nor any of its Subsidiaries owns, directly or indirectly,
any equity, ownership, profit, voting or similar interest in or any other
interest convertible, exchangeable or exercisable for, any equity, profit,
voting or similar interest in, any Person.

 

5.2                               Authorization of Agreement.  Except (with
respect to the Company’s obligation to perform and consummate the Transactions)
for such authorization as is required by the Bankruptcy Court (as herein
provided for) and the filing of the Amended and Restated Certificate of
Incorporation, in the form approved by the Purchaser Representative in its sole
and absolute discretion (the “Amended and Restated Certificate of
Incorporation”) with the Secretary of State of the State of Delaware, the
Company has all requisite power, authority and legal capacity to execute and
deliver this Agreement and each other agreement, document, instrument or
certificate contemplated by this Agreement to which it is a party or to be
executed by the Company in connection with the consummation of the Transactions
(the “Company Documents”), to perform its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby.  The
execution, delivery and performance by the Company of this Agreement and the
Company Documents and the consummation of the transactions contemplated hereby
and thereby have been duly authorized by all requisite corporate action on the
part of the Company, and no other corporate proceedings on the part of the
Company is necessary to authorize this Agreement or to consummate the
Transactions.  This Agreement has been, and each of the Company Documents will
be at or prior to the Closing, duly and validly executed and delivered by the
Company and (assuming the due authorization, execution and delivery by the other
parties hereto and thereto) this Agreement constitutes, and each of the Company
Documents when so executed and delivered will constitute, legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar Laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

23

--------------------------------------------------------------------------------


 

5.3                               Capitalization.

 

(a)                                 The capitalization of the Company is set
forth on Schedule 5.3(a).  Except as set forth on Schedule 5.3(a), all of the
issued and outstanding shares of capital stock of the Company were duly
authorized for issuance and are validly issued, fully paid and non-assessable,
as applicable.  There is no existing option, warrant, call, right, or Contract
of any character to which the Company is a party requiring, and there are no
securities of the Company outstanding which upon conversion or exchange would
require, the issuance of any capital stock of the Company or other securities
convertible into, exchangeable for or evidencing the right to subscribe for or
purchase capital stock of the Company (all such securities, together with the
securities set forth in Schedule 5.3(a), including the Common Stock,
collectively, the “Company Securities”).

 

(b)                                 The capitalization of each Subsidiary of the
Company is set forth on Schedule 5.3(b).  All of the issued and outstanding
shares of capital stock or other equity interests of the Company’s Subsidiaries
were duly authorized for issuance and are validly issued, fully paid and
non-assessable, as applicable.  Except as set forth on Schedule 5.3(b), there is
no existing option, warrant, call, right, or Contract of any character to which
any of the Company’s Subsidiaries is a party requiring, and there are no
securities of any of the Company’s Subsidiaries outstanding which upon
conversion or exchange would require, the issuance, of any shares of capital
stock or other equity interests of any of the Company’s Subsidiaries or other
securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase shares of capital stock or other equity interests of
any of the Company’s Subsidiaries.

 

(c)                                  The Company and its Subsidiaries have no
outstanding bonds, debentures, notes or other obligations the holders of which
have the right to vote (or which are convertible or exchangeable into or
exercisable for securities having the right to vote) with the stockholders of
the Company and/or its Subsidiaries on any matter.

 

(d)                                 Except as set forth on Schedule 5.3(d),
there are no (i) voting trusts, proxies, equity holders agreements or other
similar agreements or understandings to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries is
bound with respect to the voting or registration of, or restricting any Person
from purchasing, selling, pledging or otherwise disposing of, the capital stock
or other equity interest of the Company or any of its Subsidiaries; (ii)
obligations or commitments restricting the transfer of, or requiring the
registration for sale of, any shares of capital stock of the Company or any of
its Subsidiaries; or (iii) obligations or commitments of the Company or any of
its Subsidiaries to repurchase, redeem or otherwise acquire any capital stock of
the Company or to make any investment (in the form of a loan, capital
contribution or otherwise) in any Person.

 

(e)                                  As a result of the Plan, all of the Company
Securities outstanding as of the Petition Date, which constitute all the capital
stock of the Company, shall be canceled immediately prior to the Closing with no
further rights and obligations relating thereto and all equity-based incentive
plans (including stock option plans, rights plans, etc.) of the Company shall be
terminated.  As of the Closing (and giving effect to the Closing), all of the
issued shares of Common Stock will be held by Purchasers and/or a Purchaser
Designee, and all of which shall be free and clear of all Liens.

 

24

--------------------------------------------------------------------------------


 

5.4                               Conflicts; Consents of Third Parties.

 

(a)                                 None of the execution and delivery by the
Company of this Agreement or the Company Documents, the consummation of the
Transactions, or compliance by the Company with any of the provisions hereof or
thereof will conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination or cancellation or acceleration of any obligation or to loss of a
material benefit under, or give rise to any obligations of the Company or any of
its Subsidiaries to make any payment under or to the increased, additional,
accelerated or guaranteed rights or entitlements of any Person under, or result
in the creation of any Liens (other than Permitted Exceptions) under any
provision of: (i) the organizational documents of the Company or any of its
Subsidiaries; (ii) subject to the Confirmation Order, any Contract or Permit to
which the Company or any of its Subsidiaries is a party or by which the Company
or any of its Subsidiaries or any of their respective properties or assets is
bound; (iii) subject to the Confirmation Order, any Order of any Governmental
Body applicable to the Company or any of its Subsidiaries or any of their
respective properties or assets of the Company as of the date hereof; or (iv)
subject to the Confirmation Order, any applicable Law, other than, in the case
of clauses (ii), (iii) and (iv), such conflicts, violations, defaults,
terminations or cancellations that would not be reasonably likely to result in a
Material Adverse Effect.

 

(b)                                 No consent, waiver, approval, Order, Permit
or authorization of, or declaration or filing with, or notification to, any
Person or Governmental Body is required on the part of the Company or any of its
Subsidiaries in connection with the execution and delivery of this Agreement or
the Company Documents, the compliance by the Company with any of the provisions
hereof or thereof, the consummation of the transactions contemplated hereby or
thereby or the taking by the Company or any of its Subsidiaries of any other
action contemplated hereby or thereby, including the assignment and assumption
by the Company or any of its Subsidiaries of any Contracts except for (i) the
filing of the Amended and Restated Certificate of Incorporation with the
Secretary of State of the State of Delaware; (ii)  compliance with the
applicable requirements of the HSR Act or other Antitrust Laws; (iii) the
Confirmation Order, and (iv) such other consents, waivers, approvals, Orders,
Permits, authorizations, declarations, filings and notifications, the failure of
which to obtain or make would not be reasonably likely to result in a Material
Adverse Effect.

 

5.5                               Company Reports and Financial Statements;
Undisclosed Liabilities.

 

(a)                                 The Company has filed or furnished, as
applicable, on a timely basis, all forms, statements, certifications, reports
and documents required to be filed or furnished by it with the SEC pursuant to
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or the
Securities Act of 1933, as amended (the “Securities Act”), since January 1, 2011
(the “Applicable Date”) (the forms, statements, reports and documents filed or
furnished since the Applicable Date and those filed or furnished subsequent to
the date of this Agreement, including any amendments thereto, the “Company
Reports”). Each of the Company Reports, at the time of its filing or being
furnished (or, if amended or superseded by a subsequent filing prior to the date
of this

 

25

--------------------------------------------------------------------------------


 

Agreement, as of the date of the last such amendment or superseded filing),
complied in all material respects with the applicable requirements of the
Securities Act and the Exchange Act, and the rules and regulations promulgated
thereunder applicable to such Company Reports. As of their respective dates (or,
if amended prior to the date of this Agreement or superseded by a subsequent
filing prior to the date of this Agreement, as of the date of the last such
amendment or superseded filing), the Company Reports did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances in which they were made, not misleading.

 

(b)                                 To the Knowledge of the Company, there are
no investigations against or involving the Company, any of its Subsidiaries or
the Business, pending or Threatened by the SEC.  None of the Company or any of
its Subsidiaries has received any letter, request for information, demand or
inquiry from the SEC with respect to an investigation involving the Company, any
of its Subsidiaries or the Business, during the past three (3) years.

 

(c)                                  The Company maintains disclosure controls
and procedures required by Rule 13a-15 or 15d-15 under the Exchange Act. Such
disclosure controls and procedures are designed and maintained to ensure that
information required to be disclosed by the Company is recorded and reported on
a timely basis to the individuals responsible for the preparation of the
Company’s filings with the SEC and other public disclosure documents. The
Company maintains internal control over financial reporting (as defined in Rule
13a-15 or 15d-15, as applicable, under the Exchange Act). Such internal control
over financial reporting is effective in providing reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP and includes
policies and procedures that (i) pertain to the maintenance of records that in
reasonable detail accurately and fairly reflect the transactions and
dispositions of the assets of the Company, (ii) provide reasonable assurance
that transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that receipts and expenditures of the
Company are being made only in accordance with authorizations of management and
directors of the Company, and (iii) provide reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use or disposition
of the Company’s assets that could have a material effect on its financial
statements. The Company has disclosed, based on the most recent evaluation of
its chief executive officer and its chief financial officer prior to the date of
this Agreement, to the Company’s auditors and the audit committee of the Board
of Directors (A) any significant deficiencies in the design or operation of its
internal control over financial reporting that are reasonably likely to
adversely affect the Company’s ability to record, process, summarize and report
financial information and has identified for the Company’s auditors and audit
committee of the Board of Directors any material weaknesses in internal control
over financial reporting and (B) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
Company’s internal control over financial reporting. To the knowledge of the
Company, since the Applicable Date, no material complaints from any source
regarding accounting, internal accounting controls or auditing matters have been
received by the Company.

 

26

--------------------------------------------------------------------------------


 

(d)                                 The Company has previously delivered to
Purchasers, the Purchaser Designees and CCL the audited consolidated balance
sheet of the Company for the fiscal year ended December 31, 2011, and the
related audited consolidated statements of operations and cash flows and the
unaudited consolidated balance sheet of the Company, as of September 30, 2012
(the “Company Balance Sheet Date”), and the related unaudited consolidated
statements of operations and cash flows.  All of the foregoing financial
statements (including the related notes and schedules) and each of the
consolidated balance sheets included in or incorporated by reference into the
Company Reports (including the related notes and schedules) are referred to
collectively as the “Company Financial Statements”.  The Company Financial
Statements present fairly in all material respects the consolidated financial
position of the Company and its consolidated Subsidiaries as of its date and
each of the consolidated statements of income and cash flows included in or
incorporated by reference into the Company Reports (including any related notes
and schedules) presents fairly in all material respects the results of
operations and cash flows, as the case may be, of such companies for the periods
set forth therein (subject, in the case of unaudited statements, to notes and
normal year-end audit adjustments), in each case in accordance with GAAP
consistently applied during the periods involved, except as may be noted
therein.

 

(e)                                  Except (i) as reflected or reserved against
in the Company Financial Statements, (ii) for liabilities and obligations
incurred since the Company Balance Sheet Date in the Ordinary Course of Business
that are not, individually or in the aggregate, material to the Company and its
subsidiaries, and (iii) for liabilities or obligations which have been
discharged or paid in full in the Ordinary Course of Business, and as set forth
in Schedule 5.5(e), neither the Company nor any of its Subsidiaries has any
liabilities or obligations that would be required to be shown on a balance sheet
prepared as of the date of this Agreement in accordance with GAAP, or described
in the notes thereto, whether or not accrued, contingent or otherwise.

 

5.6                               Absence of Certain Changes.  Except as set
forth on Schedule 5.6, since January 1, 2012, the Company and its Subsidiaries
have conducted their business in the Ordinary Course of Business, except for the
commencement of the Bankruptcy Case contemplated herein. Except as set forth on
Schedule 5.6, since January 1, 2012, there has not been or occurred any event,
condition, change, occurrence or development that, individually or in the
aggregate, has had or would be reasonably likely to result in a Material Adverse
Effect, except for the commencement of the Bankruptcy Case contemplated herein.
Since the Company Balance Sheet Date, no event has occurred and the Company and
its Subsidiaries have taken no action that, if taken after the date hereof,
would constitute a breach of Section 8.2 (other than Sections 8.2(b)(i)(1) and
(2) unless such event or action (i) occurs after the date of this Agreement or
(ii) if occurring prior to the date of this Agreement would be reasonably likely
to result in a Material Adverse Effect).

 

5.7                               Taxes.    Except as set forth on Schedule 5.7;

 

(a)                                 Except for matters that would not be
reasonably likely to result in a Material Adverse Effect, (i) the Company and
its Subsidiaries have timely filed all Tax

 

27

--------------------------------------------------------------------------------

 


 

Returns required to be filed with the appropriate Tax Authorities in all
jurisdictions in which such Tax Returns are required to be filed (taking into
account any extension of time to file granted or to be obtained on behalf of the
Company and its Subsidiaries); (ii) all Taxes due with respect to the Company
and its Subsidiaries, regardless of whether shown as due on such Tax Returns
have been timely paid; (iii) all Taxes required to be withheld by the Company
and its Subsidiaries have been withheld and have been timely paid to the
appropriate Tax Authority, (iv) no Tax audits, investigations or administrative
or judicial proceedings are pending or in progress or have been Threatened with
respect to the Company or any of its Subsidiaries, and no adjustment relating to
any Tax Return filed with respect to the Company or its Subsidiaries, or both,
has been proposed in writing by any Tax Authority; (v) no “closing agreement”
pursuant to section 7121 of the Code (or similar provision of any applicable
Law) has been entered into by or with respect to the Company or any of its
Subsidiaries; (vi) no agreement, waiver or other document or arrangement
extending or having the effect of extending the period for assessment or
collection of Taxes (including, but not limited to, any applicable statute of
limitations) or the period for filing any Tax Return (other than pursuant to an
extension of time to file a Tax return obtained in the Ordinary Course of
Business), has been executed or filed with any Tax Authority by or on behalf of
any of the Company or its Subsidiaries, which Taxes have not since been paid or
which Tax Return has not since been filed; (vii) none of the Company or any of
its Subsidiaries has been party to any “listed transaction” as defined in
Treasury Regulation section 1.6011-4 or subject to any similar provision of any
applicable Law; (viii) none of the Company or any of its Subsidiaries will be
required to include any material item of income in, or exclude any material item
of deduction from, taxable income for any taxable period (or portion thereof)
ending after the Closing Date as a result of any (A) change in method of
accounting for a taxable period ending on or prior to the Closing Date; and
(B) installment sale or open transaction disposition made on or prior to the
Closing Date, or (C) election under section 108(i) of the Code; and (ix) none of
the Company or any of its Subsidiaries is a party to or bound by, or has any
obligation under, any Tax allocation or sharing agreement or similar Contract or
arrangement that obligates it to make any payment computed by reference to the
Taxes, taxable income, taxable losses, or taxable value of any other Person,
other than commercial agreements, Contracts or arrangements, in each case, the
primary purpose of which does not relate to Taxes and entered into in the
Ordinary Course of Business or agreements, Contracts or arrangements solely
between or among the Company and its Subsidiaries.

 

(b)                                 The Company is not a foreign person within
the meaning of section 1445 of the Code.

 

(c)                                  There are no liens as a result of any
unpaid Taxes upon any of the assets of the Company or any of its Subsidiaries,
except for liens that would not be reasonably likely to result in a Material
Adverse Effect.

 

5.8                               Real Property.  Schedule 5.8 sets forth a
complete list of (a) all material real property and interests in real property
owned in fee by the Company and its Subsidiaries (individually, an “Owned
Property”), and (b) all material real property and interests in real property
leased by the Company and its Subsidiaries (individually, a

 

28

--------------------------------------------------------------------------------


 

“Real Property Lease”) as lessee or lessor.  The Company and its Subsidiaries
have good and valid fee title to all Owned Property, free and clear of all Liens
of any nature whatsoever, except for Permitted Exceptions.  To the Knowledge of
the Company, neither the Company nor any of its Subsidiaries has received any
written notice of any default or event that with notice or lapse of time, or
both, would constitute a default by the Company or any of its Subsidiaries under
any of the Real Property Leases.

 

5.9                               Tangible Personal Property; Capital Leases.

 

(a)                                 Schedule 5.9(a) sets forth all leases of
personal property (“Personal Property Leases”) involving annual payments in
excess of Twenty-Five Thousand Dollars ($25,000) relating to personal property
used by the Company or any if its Subsidiaries or to which the Company or any if
its Subsidiaries is a party or by which the properties or assets of the Company
or any if its Subsidiaries is bound.  To the Knowledge of the Company, neither
the Company nor any of its Subsidiaries has received any written notice of any
default or event that with notice or lapse of time or both would constitute a
default by the Company or any if its Subsidiaries under any of the Personal
Property Leases.

 

(b)                                 Schedule 5.9(b) sets forth all capital
leases (“Capital Leases”) involving annual payments in excess of Twenty-Five
Thousand Dollars ($25,000) relating to property used by the Company or any if
its Subsidiaries or to which the Company or any if its Subsidiaries is a party
or by which the properties or assets of the Company or any if its Subsidiaries
are bound; provided, however, that the Capital Leases not disclosed on Schedule
5.9(b) shall not, in the aggregate, involve annual payments in excess of One
Hundred Thousand Dollars ($100,000).

 

(c)                                  The Company and its Subsidiaries have a
valid and enforceable leasehold interest under each of the Personal Property
Leases and Capital Leases under which each is a lessee, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar Laws affecting
creditors’ rights and remedies generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).  Each of the Personal Property Leases and
Capital Leases is in full force and effect.

 

(d)                                 All personal property of the Company and its
Subsidiaries (including personal property subject to Personal Property Leases)
and all property of Company or any of its Subsidiaries subject to Capital
Leases, is (i) in good operating condition and repair (ordinary and reasonable
wear and tear excepted), and (ii) suitable for the purposes for which it is
currently used.

 

(e)                                  Neither the Company nor any of its
Subsidiaries has leased or subleased to any other Person any property that is
subject to a Personal Property Lease or a Capital Lease.  Neither the Company
nor any of its Subsidiaries has assigned to any other Person its interest under
any lease or sublease with respect to any property subject to a Personal
Property Lease or Capital Lease.  The rental set forth in each lease or sublease
of any item or distinct group of personal property of the Company or each of its

 

29

--------------------------------------------------------------------------------


 

Subsidiaries is and immediately after the Closing reflects in all material
respects the actual rental being paid by the Company or such Subsidiary and
there are and immediately after the Closing will be no separate agreements or
understandings in respect thereof.

 

5.10                        Intellectual Property.

 

(a)                                 Except where the failure would not
reasonably be expected to be, individually or in the aggregate, material to the
Company or any of its Subsidiaries taken as a whole, the Company or each of its
Subsidiaries own or possess adequate licenses or other valid rights in use,
publish and perform, as applicable, all Intellectual Property used by them in
the Ordinary Course of Business or as otherwise necessary for the conduct of
their businesses as conducted on the date hereof (collectively, the “Company
Intellectual Property”).  Schedule 5.10(a) sets forth a complete and accurate
list of all registered and material unregistered copyrights, trademarks, patents
and domain names in which the Company or any of its Subsidiaries purports to
have an ownership interest. Such schedule will include the title of the mark,
patent or domain name and, in the case of trademarks and service marks, the
registration, certificate or issuance number (or application number with respect
to pending applications) and the date registered or issued (or filed with
respect to pending applications) and the identification of the particular entity
which holds the interest.

 

(b)                                 Except as set forth on Schedule 5.10(b):

 

(i)                                     The Company Intellectual Property is
owned free and clear of all Liens other than Permitted Exceptions and
Intellectual Property Licenses.

 

(ii)                                  The Company Intellectual Property is not
the subject of any ownership, validity, use, or enforceability challenge or
claim received by the Company or any of its Subsidiaries in writing or, to the
Knowledge of the Company, any outstanding Order restricting the use by the
Company or any of its Subsidiaries thereof or adversely affecting any of the
rights of Company or any of its Subsidiaries thereto, except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect

 

(iii)                               Except where the failure would not
reasonably be expected to be, individually or in the aggregate, material to
Company or any of its Subsidiaries taken as a whole, Company and each of its
Subsidiaries take and have taken reasonable measures, consistent with industry
practice as of the date of this Agreement, to register, maintain and renew all
trademarks, trade names, copyrights and service marks owned by each of the
Company or any of its Subsidiaries that are included in the Company Intellectual
Property.

 

(iv)                              Neither the Company nor any of its
Subsidiaries has received any written notice of any default or any event that
with notice or lapse of time, or both, would constitute a default under any
Intellectual Property License to which the Company or any of its Subsidiaries is
a party, except for defaults that

 

30

--------------------------------------------------------------------------------


 

would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. To the Knowledge of the Company and its Subsidiaries,
no Person is violating any Intellectual Property exclusively licensed to the
Company or any of its Subsidiaries under an Intellectual Property License,
except for violations that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(v)                                 The Company Intellectual Property and the
conduct of the Businesses as currently conducted do not Infringe any
Intellectual Property right of any Person in any way that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
To the Knowledge of Company and its Subsidiaries, no third Person is Infringing
any Intellectual Property which would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, except for
Infringement arising from unauthorized copying (e.g., piracy and “bootlegging”,
peer-to-peer file sharing over the Internet and the like). No legal proceedings
are pending or, to the Knowledge of the Company, Threatened that (i) assert that
any Company Intellectual Property or any action taken by the Company and any of
its Subsidiaries Infringes any Intellectual Property; or (ii) challenge the
validity or enforceability of, or the rights of the Company and any of its
Subsidiaries in, any Company Intellectual Property, which in each case of the
foregoing clauses (i) and (ii) would reasonably be expected to be, individually
or in the aggregate, material to the Company or any of its Subsidiaries taken as
a whole.  The consummation of the transactions contemplated hereby will not
adversely affect any right or interest of the Company or any of its Subsidiaries
in any Company Intellectual Property in any way which would be reasonably
expected to be, individually or in the aggregate, material to the Company or any
of its Subsidiaries, taken as a whole.

 

(vi)                              The Company and each of its Subsidiaries have
used commercially reasonable efforts to protect the confidentiality of any
material trade secrets and other material confidential and proprietary
information.

 

5.11                        Material Contracts.

 

(a)                                 Schedule 5.11 sets forth all of the
following Contracts to which the Company or any if its Subsidiaries is a party
or by which it is bound or by which any of their properties or assets may be
bound or affected (collectively, the “Material Contracts”):

 

(i)                                     Contracts with any Affiliate or current
or former officer or director of the Company or any of its Subsidiaries (other
than Contracts made in the Ordinary Course of Business on terms generally
available to similarly situated non-affiliated parties);

 

(ii)                                  Contracts with any labor union or
association representing any Employees of the Company or any of its
Subsidiaries;

 

31

--------------------------------------------------------------------------------


 

(iii)                               Contracts for the sale of any of the assets
of the Business, other than in the Ordinary Course of Business;

 

(iv)                              Contracts relating to the acquisition by the
Company or any of its Subsidiaries of any operating business or the capital
stock of any other Person;

 

(v)                                 Contracts providing for a license of any
Intellectual Property, in each case for consideration in excess of One Hundred
Thousand Dollars ($100,000);

 

(vi)                              other than Contracts identified in
Section 5.11(a)(vii) below, Contracts providing for services provided by the
Company or any of its Subsidiaries, in each case for consideration in excess of
Two Hundred Thousand Dollars ($200,000) during 2011 or for which the Company or
its Subsidiaries reasonably expects to receive consideration in excess of Two
Hundred Thousand Dollars ($200,000) during 2012;

 

(vii)                           Contracts providing for services to any hotels,
in each case for consideration in excess of Two Hundred Thousand Dollars
($200,000) during 2011 or for which the Company or its Subsidiaries reasonably
expects to receive consideration in excess of  Two Hundred Thousand Dollars
($200,000) during 2012;

 

(viii)                        Contracts with any advisors or other service
providers on the Transactions, in each case for consideration in excess of One
Hundred Thousand Dollars ($100,000);

 

(ix)                              other than contracts identified in
Section 5.11(a)(viii) above, Contracts for the employment of any individual or
consulting or other basis involving annual compensation in excess of One Hundred
Thousand Dollars ($100,000);

 

(x)                                 Contracts containing a covenant that
restricts the Company or any its Subsidiaries from engaging in any line of
business, conducting the Business in any geographic area, competing with any
Person or hiring any Person;

 

(xi)                              Contracts relating to a partnership or joint
venture of the Business, the Company or any of its Subsidiaries;

 

(xii)                           any agreement creating an indemnification
obligation of the Company or any of its Subsidiaries, other than agreements
entered into in the Ordinary Course of Business and other than engagement or
advisor agreements entered into in connection with the restructuring of the
Debtors;

 

(xiii)                        any agreement whereby any of the Company or any of
its Subsidiaries provides a warranty with respect to its services rendered or
its products sold or leased outside the Ordinary Course of Business;

 

32

--------------------------------------------------------------------------------


 

(xiv)                       any stockholders agreement, registration rights
agreement, voting agreement or other similar agreement to which the Company or
any of its Subsidiaries is subject;

 

(xv)                          Contracts providing for severance, retention,
change in control or similar payments;

 

(xvi)                       the Studio Contracts;

 

(xvii)                    Contracts relating to incurrence of Indebtedness or
the making of any loans; or

 

(xviii)                 Contracts which involve the expenditure of more than Two
Hundred Thousand Dollars ($200,000) in the aggregate and require performance by
any Party more than one (1) year from the date hereof that, in either case, are
not terminable by the Company or any of its Subsidiaries without penalty on less
than one hundred eighty (180) days’ notice, other than any Contracts identified
elsewhere in this Section 5.11(b).

 

(b)                                 Except as otherwise disclosed on Schedule
5.11 neither the Company nor any of its Subsidiaries (i) has received any
written notice that it is in violation or breach of or in default under (nor
does there exist any condition which together with the passage of time or the
giving of notice would result in a violation or breach of, or constitute a
default under, or give rise to any right of termination, amendment,
cancellation, acceleration or loss of benefits under, or result in the creation
of any Lien upon any of the properties or assets of any of the Company or any of
its Subsidiaries under) any Contract if such Contract involves payments or
expenditures by or to the Company or any of its Subsidiaries in excess of Fifty
Thousand Dollars ($50,000), other than notices solely involving payment defaults
and which are initially received by the Company during the six (6) month period
immediately prior to the date hereof; or (ii) has otherwise failed to exercise
an option under any Contract which may adversely impact the Company or any of
the Subsidiaries’ rights under a Contract. Each Material Contract is valid and
binding in all respects upon, and enforceable against, the Company and/or
applicable Subsidiary and, to the Knowledge of the Company, each other party
thereto, and is in full force and effect.  Except as set forth in Schedule 5.11,
neither the Company nor any of its Subsidiaries has given notice to any other
Person that such Person has breached, violated or defaulted under any Material
Contract.  To the Knowledge of the Company and its Subsidiaries, no other party
to any Contract has alleged that the Company and/or any of the Subsidiaries is
in violation or breach of or in default under any Contract or has notified the
Company or any of the Subsidiaries of an intention to modify any material terms
of or not to renew any Contract, except where such breach, default, modification
or failure to renew is not reasonably expected to, individually or in the
aggregate, result in a Material Adverse Effect.   Except as set forth in
Schedule 5.11, as of the date hereof, (a) no third party under a Contract for
the provision of services to hotels, hotel management agreements or agreements
for the provision of services to other establishments, has notified the Company
that it intends to (i) terminate such Contract during the term thereof as a
result of the Company’s default,

 

33

--------------------------------------------------------------------------------


 

breach or otherwise or (ii) de-install the Company’s equipment or otherwise not
renew such Contract upon the expiration of the term thereof.  Schedule
5.11(b) contains a true and complete list in all material respects of all hotels
for which the Company has a Contract for the provision of services  and such
lists indicates the term of such Contract.

 

5.12                        Employee Benefits.

 

(a)                                 Schedule 5.12(a) lists all “employee benefit
plans” (as defined in section 3(3) of and subject to ERISA) and all other
material plans or agreements (other than governmental plans, statutorily
required benefit arrangements and individual grant agreements) providing bonus,
incentive compensation, deferred compensation, change in control, pension,
welfare benefit, severance, sick leave, vacation pay, salary continuation,
disability, life insurance, and educational assistance as to which the Company
and its Subsidiaries have any Liability for current or former employees of the
Company and its Subsidiaries (the “Employee Benefit Plans”).

 

(b)                                 True, correct and complete copies of the
following documents, with respect to each of the material Employee Benefit Plans
(as applicable), have been made available to Purchasers and the Purchaser
Designees: (i) any plans and related trust documents, and all amendments
thereto; (ii) the most recent Form 5500 and schedules thereto; (iii) the most
recent financial statement and actuarial valuation; (iv) the most recent IRS
determination letter; and (v) the most recent summary plan description
(including letters or other documents updating such description).

 

(c)                                  None of the Employee Benefit Plans is a
“multiemployer plan” (as defined in Section 3(37) of ERISA) or is or has been
subject to sections 4063 or 4064 of ERISA, or is subject to Title IV of ERISA.

 

(d)                                 Each of the Employee Benefit Plans (other
than any multiemployer plan) intended to qualify under section 401 of the Code
has been determined by the IRS to be so qualified and, to the Knowledge of the
Company, nothing has occurred with respect to the operation of any such plan
which could reasonably be expected to result in the revocation of such favorable
determination.  None of the Company nor any of its Subsidiaries has engaged in
any transaction that could subject the Company or any of its Subsidiaries to a
Tax or penalty imposed by Section 4975 of the Code or Section 502(i) of ERISA.

 

(e)                                  Except for non-compliance as may be
required to comply with the Bankruptcy Code during the Bankruptcy Case, or in
accordance with and following the effective date of the Plan, each of the
Employee Benefit Plans has been administered in all material respects in
compliance with its terms and all applicable Laws and, with respect to each such
Employee Benefit Plan, (i) all employer and employee contributions required by
Law or by the terms of the plan have been made, or, if applicable, accrued, in
accordance with normal accounting practices; (ii) if they are intended to be
funded and/or book-reserved, the fair market value of the assets of each funded
plan, or the book reserve established for each plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and

 

34

--------------------------------------------------------------------------------


 

former participants in such plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and (iii) it has been
registered as required and has been maintained in good standing with applicable
regulatory authorities.

 

(f)                                   There are no judicial or governmental
proceedings pending or, to the Knowledge of the Company, Threatened with respect
to any Employee Benefit Plan other than claims for benefits thereunder in the
ordinary course.

 

(g)                                  Neither the execution and delivery of this
Agreement nor the consummation of the Transactions will (i) result in any
payment becoming due to any Employee of the Company or any of its Subsidiaries;
(ii) increase any benefits otherwise payable under any Employee Benefit Plan; or
(iii) result in the acceleration of the time of payment or vesting of any such
benefits, in each case, that would be required to be satisfied by Purchasers and
the Purchaser Designees following the Closing.

 

5.13                        Labor.

 

(a)                                 Schedule 5.13(a) sets forth a list of each
currently effective labor or collective bargaining agreement, works council or
similar agreement to which the Company or any of its Subsidiaries is a party
(the “Collective Bargaining Agreements”).

 

(b)                                 There are no (i) strikes, work stoppages,
work slowdowns or lockouts pending or, to the Knowledge of the Company,
Threatened against or involving the Company or any of its Subsidiaries; or
(ii) unfair labor practice charges, grievances or complaints pending or, to the
Knowledge of the Company, Threatened by or on behalf of any Employee or group of
Employees of the Company or any of its Subsidiaries, except in each case as
would not be reasonably likely to result in a Material Adverse Effect.

 

5.14                        Litigation.  Except as set forth on Schedule 5.14,
and except for the Bankruptcy Case, there are no Legal Proceedings pending or,
to the Knowledge of the Company, Threatened against the Company or any of its
Subsidiaries before any Governmental Body which (i) if adversely determined,
would be reasonably likely to result in damages in excess of Fifty Thousand
Dollars ($50,000) or a Material Adverse Effect, or (ii) seeks to challenge or
otherwise prevent the consummation of the Transactions, and no injunction has
been entered or issued with respect to the Transactions.  Neither the Company
nor any of its Subsidiaries is subject to any Order of any Governmental Body
except to the extent the same would not reasonably be expected to result in a
Material Adverse Effect.

 

5.15                        Compliance with Laws; Permits.

 

(a)                                 The Company and its Subsidiaries are in
compliance with all Laws applicable to their respective operations or assets or
the Business, except where the failure to be in compliance would not be
reasonably likely to result in a Material Adverse Effect.  Neither the Company
nor any of its Subsidiaries has received any written notice of or been charged
with the violation of any Laws, except where such violation would not be
reasonably likely to result in a Material Adverse Effect.

 

35

--------------------------------------------------------------------------------


 

(b)                                 The Company and its Subsidiaries currently
have all Permits which are required for the operation of the Business as
presently conducted, except where the absence of which would not be reasonably
likely to result in a Material Adverse Effect.  Neither the Company nor any of
its Subsidiaries is in default or violation (and no event has occurred which,
with notice or the lapse of time or both, would constitute a default or
violation) of any term, condition or provision of any Permit to which it is a
party, except where such default or violation would not be reasonably likely to
result in a Material Adverse Effect.

 

5.16                        Environmental Matters.  The representations and
warranties contained in this Section 5.16 are the sole and exclusive
representations and warranties of the Company pertaining or relating to any
environmental, health or safety matters, including any arising under any
Environmental Laws.  Except as would not be reasonably likely to result in a
Material Adverse Effect:

 

(a)                                 the operations of the Company and its
Subsidiaries are in compliance with all applicable Environmental Laws and all
Permits issued pursuant to Environmental Laws or otherwise;

 

(b)                                 the Company and each of its Subsidiaries has
obtained all Permits required under all applicable Environmental Laws necessary
to operate its business;

 

(c)                                  neither the Company nor any of its
Subsidiaries is the subject of any outstanding Order or Contract with any
Governmental Body respecting Environmental Laws, including any Remedial Action
or any Release or threatened Release of a Hazardous Material;

 

(d)                                 neither the Company nor any of its
Subsidiaries has received any written communication alleging either or both that
the Company or any of its Subsidiaries may (i) be in violation of any
Environmental Law, or any Permit issued pursuant to Environmental Law; or
(ii) have any liability under any Environmental Law; and

 

(e)                                  to the Knowledge of the Company, there are
no investigations of the Business, or currently or previously owned, operated or
leased property of the Company or any of its Subsidiaries pending or Threatened
which would reasonably be expected to result in the imposition of any material
liability pursuant to any Environmental Law.

 

5.17                        Accounts and Notes Receivable and Payable.

 

(a)                                 All accounts and notes receivable of the
Company and its Subsidiaries have arisen from bona fide transactions in the
Ordinary Course of Business consistent with past practice and are payable on
ordinary trade terms, are properly reflected on the Company’s and the
Subsidiaries’ books and records and properly reserved for with respect to
doubtful accounts, all in accordance with GAAP.

 

36

--------------------------------------------------------------------------------


 

(b)                                 All accounts payable of the Company and its
Subsidiaries reflected in the Company balance sheets or arising after the date
thereof are the result of bona fide transactions in the Ordinary Course of
Business.

 

5.18                        Financial Advisors.  Except for, FTI
Consulting, Inc., Miller Buckfire & Co., LLC, J.P. Morgan Securities LLC and
Moorgate Partners LLP, no Person has acted, directly or indirectly, as a broker,
finder or financial advisor for the Company or any of its Subsidiaries in
connection with the Transactions and no Person is entitled to any fee or
commission or like payment from Purchasers or the Purchaser Designees in respect
thereof.

 

5.19                        Disclosure.  The Company has disclosed to Purchasers
and the Purchaser Designees all matters known to it that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.  The
information furnished by the Company to Purchasers and the Purchaser Designees
in connection with the transactions contemplated hereby and the negotiation of
this Agreement, taken as a whole, does not contain any material misstatement of
fact or omit to state any material fact necessary to make the statements therein
not misleading.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES OF CCL AND PURCHASERS

 

6.1                               Representations and Warranties of Purchasers. 
Each Purchaser, solely on behalf of itself and not with respect to any other
Purchaser or any Purchaser Designee,  hereby represents and warrants to the
Company as follows:

 

(a)                                 Organization and Good Standing.  Purchaser
is duly organized, validly existing and in good standing under the Laws of its
state of formation and has all requisite power and authority to own, lease and
operate its properties and to carry on its business as now conducted.

 

(b)                                 Authorization of Agreement.  Purchaser has
all requisite power, authority and legal capacity to execute and deliver this
Agreement and each other agreement, document, instrument or certificate
contemplated by this Agreement or to be executed by Purchaser in connection with
the consummation of the Transactions (the “Purchaser Documents”), to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.  The execution, delivery and performance by
Purchaser of this Agreement and the Purchaser Documents and the consummation of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary limited liability company action on behalf of Purchaser.  This
Agreement has been, and each Purchaser Document will be at or prior to the
Closing, duly executed and delivered by Purchaser to the extent they are a party
thereto and (assuming the due authorization, execution and delivery by the other
parties hereto and thereto) this Agreement constitutes, and each Purchaser
Document when so executed and delivered will constitute, a legal, valid and
binding obligation of Purchaser, enforceable against Purchaser to the extent
they are a party thereto in accordance with their respective

 

37

--------------------------------------------------------------------------------


 

terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar Laws affecting creditors’ rights and remedies generally, and
subject, as to enforceability, to general principles of equity (regardless of
whether enforcement is sought in a proceeding at Law or in equity).

 

(c)                                  Conflicts; Consents of Third Parties.

 

(i)                                     None of the execution and delivery by
Purchaser of this Agreement or the Purchaser Documents, the consummation of the
transactions contemplated hereby or thereby, or the compliance by Purchaser with
any of the provisions hereof or thereof will conflict with, or result in any
violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination or cancellation under any
provision of (i) the organizational documents of Purchaser, (ii) any Contract of
Permit to which Purchaser is a party or by which Purchaser is bound or (iii) any
Order of any Governmental Body applicable to Purchaser or any of its properties
or assets or any applicable Law, in any case, other than, such conflicts,
violations, defaults, terminations or cancellations that would not reasonably be
expected to have a material adverse effect on the ability of Purchaser to
perform its obligations under this Agreement or to consummate the Transactions.

 

(ii)                                  No consent, waiver, approval, Order,
Permit or authorization of, or declaration or filing with, or notification to,
any Person or Governmental Body is required on the part of Purchaser in
connection with the execution and delivery of this Agreement or the Purchaser
Documents, the compliance by Purchaser with any of the provisions hereof or
thereof, the consummation of the transactions contemplated hereby or thereby or
the taking by Purchaser of any other action contemplated hereby or thereby,
except for compliance with the Confirmation Order and such other consents,
waivers, approvals, Orders, Permits, authorizations, declarations, filings and
notifications, the failure of which to obtain or make would not reasonably be
expected to have a material adverse effect on the ability of Purchaser to
perform its obligations under this Agreement or to consummate the Transactions.

 

(d)                                 Litigation.  There are no Legal Proceedings
pending or, to the knowledge of the executive officers of the managing member of
Purchaser, threatened against Purchaser, or to which Purchaser is otherwise a
party before any Governmental Body, which, if adversely determined, would
reasonably be expected to have a material adverse effect on the ability of
Purchaser to perform its obligations under this Agreement or to consummate the
Transactions. Purchaser is not subject to any Order of any Governmental Body
except to the extent the same would not reasonably be expected to have a
material adverse effect on the ability of Purchaser to perform its obligations
under this Agreement or to consummate the Transactions.

 

(e)                                  Financial Advisors.  Except for Guggenheim
Securities, LLC, no Person has acted, directly or indirectly, as a broker,
finder or financial advisor for

 

38

--------------------------------------------------------------------------------


 

Purchaser in connection with the Transactions and no Person is entitled to any
fee or commission or like payment in respect thereof.

 

(f)                                   Investment Intention.  Purchaser and/or
the Purchaser Designee(s) is acquiring the shares of Common Stock and the
Warrants for their respective own account, for investment purposes only and not
with a view to the distribution (as such term is used in Section 2(a)(11) of the
Securities Act of 1933, as amended (the “Securities Act”) thereof.  Purchaser
understands that the Warrants have not been registered under the Securities Act
and cannot be sold unless subsequently registered under the Securities Act or an
exemption from such registration is available.

 

6.2                               Representations and Warranties of CCL.  CCL
hereby represents and warrants to the Company as follows:

 

(a)                                 Organization and Good Standing.  CCL is a
limited liability company duly organized, validly existing and in good standing
under the Laws of the State of Delaware and has all requisite power and
authority to own, lease and operate its properties and to carry on its business
as now conducted.

 

(b)                                 Authorization of Agreement.  CCL has all
requisite power, authority and legal capacity to execute and deliver this
Agreement or any Purchaser Documents, to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby. 
The execution, delivery and performance by CCL of this Agreement and the
Purchaser Documents and the consummation of the transactions contemplated hereby
and thereby have been duly authorized by all necessary limited liability company
action on behalf of CCL, as applicable.  This Agreement has been, and each
Purchaser Document will be at or prior to the Closing, duly executed and
delivered by CCL to the extent it is a party thereto and (assuming the due
authorization, execution and delivery by the other parties hereto and thereto)
this Agreement constitutes, and each Purchaser Document when so executed and
delivered will constitute, a legal, valid and binding obligation of CCL,
enforceable against CCL to the extent it is a party thereto in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar Laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding at Law or in equity).

 

(c)                                  Conflicts; Consents of Third Parties.

 

(i)                                     None of the execution and delivery by
CCL of this Agreement or the Purchaser Documents to which it is a party, the
consummation of the transactions contemplated hereby or thereby, or the
compliance by CCL with any of the provisions hereof or thereof will conflict
with, or result in any violation of or default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination or cancellation
under any provision of (i) the organizational documents of CCL, (ii) any
Contract of Permit to which CCL is a party or by which CCL is bound, or
(iii) any Order of any Governmental Body applicable to CCL or any of their
respective properties or assets or any applicable

 

39

--------------------------------------------------------------------------------


 

Law, other than, in any case, such conflicts, violations, defaults, terminations
or cancellations that would not reasonably be expected to have a material
adverse effect on the ability of CCL to perform its obligations under this
Agreement or to consummate the Transactions.

 

(ii)                                  No consent, waiver, approval, Order,
Permit or authorization of, or declaration or filing with, or notification to,
any Person or Governmental Body is required on the part of CCL in connection
with the execution and delivery of this Agreement or the Purchaser Documents,
the compliance by CCL with any of the provisions hereof or thereof, the
consummation of the transactions contemplated hereby or thereby or the taking by
CCL of any other action contemplated hereby or thereby,  except for compliance
with the Confirmation Order and such other consents, waivers, approvals, Orders,
Permits, authorizations, declarations, filings and notifications, the failure of
which to obtain or make would not be reasonably be expected to have a material
adverse effect on the ability of CCL to perform its obligations under this
Agreement.

 

(d)                                 Litigation.  There are no Legal Proceedings
pending or, to the knowledge of CCL, threatened against CCL, or to which CCL is
otherwise a party before any Governmental Body, which, if adversely determined,
would reasonably be expected to have a material adverse effect on the ability of
CCL to perform its obligations under this Agreement. CCL is not subject to any
Order of any Governmental Body except to the extent the same would not
reasonably be expected to have a material adverse effect on the ability of CCL
to perform its obligations under this Agreement.

 

(e)                                  Financial Advisors.  Except for Guggenheim
Securities, LLC, no Person has acted, directly or indirectly, as a broker,
finder or financial advisor for CCL in connection with the Transactions and no
Person is entitled to any fee or commission or like payment in respect thereof.

 

(f)                                   Financial Capability.  CCL has the
financial capacity to guarantee the obligation of Col-L Acquisition to pay its
Pro Rata Share of the Base Purchase Price, at Closing upon satisfaction of the
conditions set forth in ARTICLE X, in accordance with this Agreement.

 

ARTICLE VII

 

BANKRUPTCY COURT MATTERS

 

7.1                               Intentionally Left Blank.

 

7.2                               Bankruptcy Court Filings.

 

(a)                                 The Company agrees to support and use its
commercially reasonable efforts, and agrees to cause the Subsidiary Debtors to
use their respective commercially reasonable efforts, to consummate the
Transactions, to timely and properly solicit acceptances for and confirmation of
the Plan, to prosecute the Bankruptcy Case and, without limitation to the
foregoing, to take the following actions:

 

40

--------------------------------------------------------------------------------


 

(i)                                     file with the Bankruptcy Court voluntary
petitions for relief under chapter 11 of the Bankruptcy Code on or prior to
(x) forty (40) calendar days after the date hereof;

 

(ii)                                  file and seek Bankruptcy Court orders
approving all customary and otherwise necessary “first day” motions;

 

(iii)                               file the Plan and the Disclosure Statement
on the Petition Date;

 

(iv)                              take such actions as may be reasonably
necessary or appropriate to cause each of the Orders it seeks with the consent,
to the extent required herein, of, or at the request of, Purchaser
Representative, and the Confirmation Order, to be issued, entered and become
final;

 

(v)                                 prosecute each appeal, petition or motion in
the Bankruptcy Case to the extent the failure to take such action would be
inconsistent with the terms of this Agreement, the Confirmation Order or the
Plan;

 

(vi)                              move to assume or reject all executory
contracts and unexpired leases to which it is a party or by which it is bound
(with such assumption or rejection to be effective on the Closing Date), as
directed by Purchaser Representative in its sole and absolute discretion; and

 

(vii)                           not waive any provision of, or amend, the Plan
Support Agreement without Purchaser Representative’s consent, or otherwise take
any action that would permit the Consenting Lenders to terminate the Plan
Support Agreement.

 

(b)                                 Each Purchaser and Purchaser Designee agrees
that it will promptly take such actions as are reasonably requested by the
Company to assist in obtaining the Confirmation Order and a finding of adequate
assurance of future performance by Purchasers and the Purchaser Designees,
including making witnesses available to testify and furnishing affidavits or
other documents or information for filing with the Bankruptcy Court for the
purposes, among others, of providing necessary assurances of performance by
Purchasers and the Purchaser Designees under this Agreement (other than
information subject to confidentiality restrictions).  In the event the
Confirmation Order shall be appealed, the Company shall use its commercially
reasonable efforts to defend such appeal.  The Parties will work together in
good faith to obtain appropriate protective orders with respect to any
information deemed to be commercially sensitive.

 

(c)                                  The Company shall provide appropriate
notice in connection with the Bankruptcy Case to all parties in interest of the
Plan, including all parties to any Contracts with the Company or any Subsidiary
Debtor and all Taxing and environmental authorities in jurisdictions applicable
to the Debtors, and any other parties to whom Purchaser Representative asks the
Company to provide notice (“Interested Persons”).  On the Business Day following
the entry of any order sought in connection with a motion

 

41

--------------------------------------------------------------------------------


 

filed on the Petition Date, establishing the procedures for parties providing
notice of proposed cure amounts to parties to executory contacts and unexpired
leases and a deadline for objections and responses thereto, the Company shall
serve a cure notice (the “Cure Notice”) by first class mail on all non-debtor
counterparties to all executory contracts and unexpired leases to which any
Debtor is a party or by which any of their properties are bound, in form and
substance satisfactory to Purchaser Representative.  The Cure Notice shall
inform each recipient that its respective executory contract or unexpired lease
may be designated by Company as either assumed or rejected, and the timing and
procedures relating to such designation, and, to the extent applicable (i) the
title of the executory contract or unexpired lease, (ii) the name of the
counterparty to the executory contract or unexpired lease, (iii) the Company’s
good faith estimates of the cure amounts required in connection with such
Contract, (iv) the identity of Purchasers and the Purchaser Designees and
(v) the deadline of not more than fifteen (15) calendar days by which any such
Contract counterparty may file an objection to the proposed assumption and
assignment and/or cure, and the procedures relating thereto.  Purchaser
Representative shall have the right to direct which executory contracts and
unexpired leases shall be assumed or rejected by the Company or any of its
Subsidiaries, and the Company shall take all action necessary to effect such
choices and shall consult with Purchaser Representative, and shall permit
Purchaser Representative to participate in any negotiation, regarding the
resolution of any such assumption or rejection with any counterparty to an
executory contract or unexpired lease.  The Company shall file a motion on the
Petition Date seeking entry of an order that provides that counterparties to
executory contracts or unexpired leases that do not object within 15 days of the
notice from the Company to the assumption of their contract or the proposed cure
amount shall be deemed to have assented to (i) the cure amount proposed by the
Company of its Subsidiaries and (ii) the assumption of the applicable executory
contract or unexpired lease, notwithstanding any provision of such contract that
(a) prohibits, restricts or conditions the transfer or assignment of such
contract or (b) terminates or permits the termination of a contract as a result
of any direct or indirect transfer or assignment of the rights of the Company of
its Subsidiaries under such contract or a change in the ownership or control of
the Company contemplated by the Plan, and shall forever be barred and enjoined
from asserting such objection against the Company of its Subsidiaries or
terminated or modifying such contract on account of transactions contemplated by
the Plan.

 

(d)                                 The Company shall not seek, nor shall it
permit any Subsidiary Debtor to seek, (i) any modification to the Confirmation
Order by the Bankruptcy Court or any other court of competent jurisdiction, in
each case, without the prior written consent of Purchaser Representative or
(ii) any supplement to the plan (a “Plan Supplement”) which is inconsistent with
any of this Agreement, the Plan, or the Confirmation Order.

 

(e)                                  Subject to Section 8.11, (i) Purchaser
Representative and the Company will not (and the Company shall cause its
Subsidiaries to not) propose, agree to, consent to, provide any support to, or
participate, directly or indirectly, in the formulation of any modification of
the Plan, unless such modification has been agreed to by Purchaser
Representative, (ii) each of Purchaser Representative and the Company will

 

42

--------------------------------------------------------------------------------


 

not (and the Company shall cause it Subsidiaries to not) propose, agree to,
consent to, provide any support to, or participate, directly or indirectly, in
the formulation of any other plan in the Bankruptcy Case other than the Plan,
and (iii) each of Purchaser Representative and the Company further agree that it
will not (and the Company shall cause the Subsidiary Debtors to not) commence or
support any proceeding, or any other Person’s effort, to oppose or alter any of
the terms of this Agreement, the Plan or any Reorganization Document, and will
not take any action, directly or indirectly, that is inconsistent with, or that
would prevent, delay or impede approval or confirmation of the Plan or any
Reorganization Document.  Without limiting the generality of the foregoing and
except pursuant to Section 8.11, each of Purchaser Representative and the
Company agrees that it will not (and Company shall cause the Subsidiary Debtors
to not) directly or indirectly seek, solicit, support or encourage any other
plan, sale, proposal or offer of dissolution, winding up, liquidation,
reorganization, merger or restructuring of Company or any of the Subsidiary
Debtors that could reasonably be expected to prevent, delay or impede the
confirmation or approval of the Plan or any Reorganization Document.

 

ARTICLE VIII

 

COVENANTS

 

8.1                               Access to Information and Personnel.  The
Company agrees that, prior to the Closing Date, Purchasers and the Purchaser
Designees shall be entitled, through their respective officers, employees and
representatives (including its legal advisors and accountants), to make such
investigation of the personnel and properties, Contracts, commitments,
businesses and operations of the Business and such examination of the books and
records of the Business and such other additional accounting, financing,
operating and other data and information regarding the Company and its
Subsidiaries as any Purchaser or Purchaser Designee may reasonably request and
to make extracts and copies of such books and records.  Any such investigation
and examination shall be conducted during regular business hours upon reasonable
advance notice and under reasonable circumstances and shall be subject to
restrictions under applicable Law.  No information or knowledge obtained in any
investigation pursuant to this Section 8.1 shall affect or be deemed to modify
any representation or warranty contained herein or the conditions to the
obligations of the parties to consummate the transactions contemplated herein. 
The Company shall cause the officers, employees, consultants, agents,
accountants, attorneys and other representatives of the Company and its
Subsidiaries to cooperate with each Purchaser, Purchaser Designee and their
respective representatives in connection with such investigation and
examination, and each Purchaser, Purchaser Designee and their respective
representatives shall cooperate with the Company and its representatives and
shall use their reasonable efforts to minimize any disruption to the Business. 
Notwithstanding anything herein to the contrary, no such investigation or
examination shall be permitted to the extent that it would require the Company
or any of its Subsidiaries to disclose information subject to attorney-client
privilege or conflict with any confidentiality obligations to which the Company
or any of its Subsidiaries is bound.

 

43

--------------------------------------------------------------------------------


 

8.2                               Conduct of the Business Pending the Closing.

 

(a)                                 Prior to the Closing, except (1) as set
forth on Schedule 8.2(a); (2) as required by applicable Law or by Order of the
Bankruptcy Court; (3) as otherwise expressly contemplated by this Agreement; or
(4) with the prior written consent of Purchaser Representative, the Company
shall, and shall cause each of its Subsidiaries to:

 

(i)                                     conduct the Business only in the
Ordinary Course of Business; provided, however, that the Company may not take
any of the actions set forth in Section 8.2(b) without the prior written consent
of Purchaser Representative or as required by applicable Law or by Order of the
Bankruptcy Court, regardless of whether such action is in the Ordinary Course of
Business, except as set forth on Schedule 8.2(b);

 

(ii)                                  observe and comply in all material
respects with all requirements under applicable Laws, including the Exchange Act
and continue to satisfy all reporting obligations under the Exchange Act; and

 

(iii)                               use its commercially reasonable efforts to
preserve the present (A) business operations, organization and goodwill of the
Business, and (B) relationships with employees, customers and suppliers of the
Company and its Subsidiaries.

 

(b)                                 Except (1) as set forth on
Schedule 8.2(b)(1) (solely with respect to the column labeled “Already
Committed/Approved to Spend”), Schedule 8.2(b)(2) or Schedule 8.2(b)(3) (solely
in the Ordinary Course of Business and, to the extent an amount is set forth on
any applicable portion of such Schedule with respect to any item, up to such
amount); (2) as required by applicable Law (provided, that any Law or Order of
the Bankruptcy Court that permits but does not require the Company or any of its
Subsidiaries to make a payment shall not be deemed to be required to be paid);
(3) as otherwise expressly contemplated by this Agreement (other than in
Section 8.2(a)); or (4) with the prior written consent of Purchaser
Representative, the Company shall not, and shall not permit its Subsidiaries to:

 

(i)                                     (1) make any individual payment or
expenditure or series of related payments or expenditures, including pursuant to
a Contract pursuant to which the total amount required to be paid by the Company
or one or more of its Subsidiaries on one or more dates, or incur any Liability
or Indebtedness under any existing Contract of the Company or any of its
Subsidiaries in an amount in excess of One Hundred Thousand Dollars ($100,000),
provided that the Company shall not be permitted to make any payment even if
less than the amount set forth above if such payment is of the type that is set
forth on Schedule 8.2(b)(1)(capital expenditure schedule) or 8.2(b)(2)(employee
hires) (other than payment of normal salary on the regularly scheduled payroll
dates in the Ordinary Course of Business) or (2) make any new agreement or enter
into any new Contract requiring any payment or expenditure or incur any
Liability or Indebtedness on behalf of the Company or any of its Subsidiaries in
an amount in excess of Twenty-Five Thousand Dollars ($25,000), provided that the
Company shall not

 

44

--------------------------------------------------------------------------------


 

enter into any new Contract with respect to a capital expenditure or hiring of
any employee regardless of the amount of such Contract or agreement;

 

(ii)                                  (A) increase the annual level of
compensation of any Employee, (B) grant any unusual or extraordinary additional
compensation to any Employee, (C) increase the coverage or benefits available
under any Employee Benefit Plan, (D) enter into any employment, deferred
compensation, severance or similar agreement (or amend any such agreement) to
which the Company or any of its Subsidiaries is a party with an Employee of the
Company or any of its Subsidiaries whether express or implied; (E) take any
action to accelerate the vesting or payment, or fund or in any other way secure
the payment, of compensation or benefits under any Employee Benefit Plan, to the
extent not already provided in any such Employee Benefit Plan, (F) change any
actuarial or other assumptions used to calculate funding obligations with
respect to any Employee Benefit Plan or to change the manner in which
contributions to such plans are made or the basis on which contributions to such
plans are made or the basis on which such contributions are determined, except
as may be required by GAAP, (G) forgive any loans to directors, officers or
employees of the Company or any of its Subsidiaries or (H) hire any new
Employee;

 

(iii)                               acquire any material properties or assets or
sell, assign, license, transfer, convey, lease or otherwise dispose of any
material assets (except pursuant to an existing Contract in the Ordinary Course
of Business);

 

(iv)                              cancel or compromise any material debt or
claim or waive or release any material right of the Company or any of its
Subsidiaries;

 

(v)                                 enter into, modify or terminate any labor or
collective bargaining agreement;

 

(vi)                              repurchase, redeem or otherwise acquire, or
grant any rights or enter into any Contracts or commitments to repurchase,
redeem or acquire, any outstanding shares of capital stock or other securities
of, or other ownership interests in, the Company or any of its Subsidiaries, or
declare, set aside, make or pay any dividend or other distribution with respect
to its capital stock or other securities or ownership interests;

 

(vii)                           issue or sell any shares of capital stock or
other securities of the Company or any of its Subsidiaries or grant options,
warrants, calls or other rights to purchase shares of capital stock or other
securities of the Company or any of its Subsidiaries, except as expressly
contemplated herein or in the Plan;

 

(viii)                        amend the certificate of incorporation or bylaws
or comparable organizational document of the Company or any of its Subsidiaries,
except as expressly contemplated herein or in the Plan;

 

(ix)                              effect any recapitalization, reclassification
or like change in the capitalization of the Company or any of its Subsidiaries;

 

45

--------------------------------------------------------------------------------


 

(x)                                 enter into or agree to enter into any merger
or consolidation with any corporation or other entity or invest in, make a loan,
advance other than in the Ordinary Course of Business or capital contribution
to, or otherwise acquire the securities of any other Person;

 

(xi)                              fail to use commercially reasonable efforts to
maintain present insurance policies or other comparable insurance benefiting the
assets of the Company or any of its Subsidiaries and the conduct of their
respective Businesses;

 

(xii)                           (A) make, change or rescind any material
election relating to Taxes, (B) settle or compromise any material claim, action,
suit, litigation, proceeding, arbitration, investigation, audit or controversy
relating to Taxes, (C) make any material change to any of its methods of
accounting for Tax purposes from those employed in the preparation of its most
recent Tax Returns, (D) enter into any agreement to share or pay any Taxes of
another Person (other than to customers, clients, or vendors in the Ordinary
Course of Business), or (E) agree to an extension or waiver of the statute of
limitations applicable to the assessment or collection of any material Taxes
(other than pursuant to an extension of time to file a Tax return obtained in
the Ordinary Course of Business);

 

(xiii)                        create, incur or subject any of its assets to any
Lien, except for Permitted Exceptions;

 

(xiv)                       except as set forth on Schedule 8.2(b)(xiv), enter
into, amend, supplement, waive, modify, terminate, or cancel (A) any Material
Contract in any material respect, or (B) any Contract that is not a Material
Contract, other than in the Ordinary Course of Business;

 

(xv)                          designate any executory contract or unexpired
lease for rejection;

 

(xvi)                       make any material change to any of its methods of
accounting;

 

(xvii)                    permit any material Intellectual Property that is
subject to a registration or an application for registration (unless the Company
has made a reasonable determination that such Intellectual Property has no value
or has nominal value) to lapse, be abandoned or canceled, expire or terminate,
or fail to make any payments with respect thereto when due; provided, however,
that neither the expiration of a patent on its scheduled expiration date nor the
abandonment of an application for registration of a trademark in connection with
a third party opposition proceeding, which the applicant, in its reasonable
business judgment, has determined it would be unlikely to prevail, shall be
deemed a breach of the foregoing;

 

(xviii)                 enter into, create, incur or assume any obligations, or
enter into any agreement, in any case with any Affiliates of the Company; or

 

46

--------------------------------------------------------------------------------


 

(xix)                       enter into any Contract, arrangement or
understanding, or agree, in writing or otherwise, to take any of the actions
described in this Section 8.2 or any action that would make any of the
representations or warranties of the Company in this Agreement untrue or
incorrect in any material respect or prevent the Company from performing or
cause the Company not to perform their covenants hereunder or under the
Transaction documents to which it is a party.

 

8.3                               Consents.  The Company shall use its
commercially reasonable efforts, and each Purchaser and each Purchaser Designee
shall use commercially reasonable efforts to cooperate with the Company, to
obtain at the earliest practicable date (a) all consents, approvals and waivers
required from third Persons to consummate the Transactions, and (b) actions or
nonactions, waivers, consents and approvals required to be obtained by such
party from Governmental Body (including using commercially reasonable efforts to
make all necessary registrations and filings and to take all steps as may be
necessary to obtain an approval or waiver from, or to avoid an action or
proceeding by, any Governmental Body), including the consents, approvals and
waivers referred to in Section 5.4(b); provided, however, that neither the
Company nor Purchasers or the Purchaser Designees shall be obligated to pay any
consideration therefor to any third party from whom consent or approval is
requested.

 

8.4                               Regulatory Approvals.

 

(a)                                 If necessary, Purchasers, the Purchaser
Designees and the Company shall (i) make or cause to be made all filings
required of each of them or any of their respective Subsidiaries or Affiliates
under the HSR Act or other Antitrust Laws with respect to the Transactions as
promptly as practicable and, in any event, within ten (10) Business Days after
the date of this Agreement in the case of all filings required under the HSR Act
and within four (4) weeks in the case of all other filings required by other
Antitrust Laws, (ii) use commercially reasonable efforts to comply at the
earliest practicable date with any request under the HSR Act or other Antitrust
Laws for additional information, documents, or other materials received by each
of them or any of their respective Subsidiaries from the Federal Trade
Commission (the “FTC”), the Antitrust Division of the United States Department
of Justice (the “Antitrust Division”) or any other Governmental Body in respect
of such filings or such Transactions, and (iii) cooperate with each other in
connection with any such filing (including, to the extent permitted by
applicable Law, providing copies of all such documents to the non-filing Parties
prior to filing and considering all reasonable additions, deletions or changes
suggested in connection therewith) and in connection with resolving any
investigation or other inquiry of any of the FTC, the Antitrust Division or
other Governmental Body under any Antitrust Laws with respect to any such filing
or the Transactions.  Each such Party shall furnish to each other such necessary
information and assistance as such other Party and its Affiliates may reasonably
request in connection with their preparation of any application or other filing
to be made pursuant to any applicable Law in connection with the Transactions. 
Each Party shall promptly inform the other Parties of any oral communication
with, and provide copies of written communications with, any Governmental Body
regarding any such filings or the Transactions.  No Party shall independently
participate in any formal meeting relating to the Antitrust Laws with any

 

47

--------------------------------------------------------------------------------


 

Governmental Body in respect of any such filings, investigation, or other
inquiry without giving the other Parties prior notice of the meeting and, to the
extent permitted by such Governmental Body, the opportunity to attend and/or
participate.  Subject to applicable Law, the Parties will consult and cooperate
with one another in connection with any analyses, appearances, presentations,
memoranda, briefs, arguments, opinions and proposals made or submitted by or on
behalf of any Party relating to proceedings under the HSR Act or other Antitrust
Laws and the Company shall consider in good faith the views of Purchaser
Representative in connection with any proposed written communication to any
Governmental Body relating to such matters.

 

(b)                                 Purchasers, the Purchaser Designees and the
Company shall use their commercially reasonable efforts to resolve such
objections, if any, as may be asserted by any Governmental Body with respect to
the Transactions under the HSR Act, the Sherman Act, as amended, the Clayton
Act, as amended, the Federal Trade Commission Act, as amended, and any other
United States federal or state or foreign statutes, rules, regulations, orders,
decrees, administrative or judicial doctrines or other Laws that are designed to
prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade (collectively, the “Antitrust Laws”).  In
connection therewith, if any Legal Proceeding is instituted (or Threatened to be
instituted) challenging any of the Transactions as being in violation of any
Antitrust Law, at the request of the Company, Purchasers and the Purchaser
Designees shall use its commercially reasonable efforts to cooperate with the
Company and contest and resist any such Legal Proceeding, and to have vacated,
lifted, reversed, or overturned any decree, judgment, injunction or other order
whether temporary, preliminary or permanent, that is in effect and that
prohibits, prevents, or restricts consummation of the Transactions.

 

(c)                                  Purchasers, the Purchaser Designees and the
Company shall use their commercially reasonable efforts to take such action as
may be required to cause the expiration of the notice periods under the HSR Act
or other Antitrust Laws with respect to the Transactions as promptly as possible
after the execution of this Agreement. In furtherance and not in limitation of
the covenants of the parties contained in this Section 8.4, each of the Parties
shall use its commercially reasonable efforts to resolve such objections, if
any, as may be asserted by a Governmental Body or other Person with respect to
the Transactions so as to enable the Parties to close the Transactions as
expeditiously as possible.

 

8.5                               Further Assurances.  The Company and each of
Purchasers and Purchaser Designees shall use its commercially reasonable efforts
to: (a) take all actions necessary to consummate the Transactions on the terms
set forth herein, the Confirmation Order and the Plan, and to exempt the
Transactions from the provisions of any Contract or Law that would impose any
material burden or restriction on the Company or its Subsidiaries after the
Closing or make more burdensome the effectuation of the Transactions; (b) cause
the fulfillment at the earliest practicable date of all of the conditions to,
with respect to each Purchaser’s, each Purchaser Designee’s and the Company’s
obligations to consummate the Transactions, and with respect to the Company’s,
each Purchaser’s and each Purchaser Designee’s obligations to consummate the
Transactions; (c) defend any

 

48

--------------------------------------------------------------------------------


 

lawsuits or other legal proceedings, whether judicial or administrative, against
it challenging this Agreement or the consummation of the Transactions; and
(d) execute and deliver any additional instruments reasonably requested by the
other Party for the purpose of consummating the Transactions.

 

8.6                               Confidentiality.  Each Purchaser and Purchaser
Designee acknowledges that the Evaluation Material (as defined in the
Confidentiality Agreement) provided to it in connection with this Agreement,
including under Section 8.1, and the consummation of the Transactions, is
subject to the terms of the confidentiality agreement by and among the Company,
Colony Capital Acquisitions, LLC and Manhattan Pacific Partners, LLC, dated as
of April 18, 2011 (the “Confidentiality Agreement”), the terms of which are
incorporated herein by reference.  The Company and each Purchaser and Purchaser
Designee shall, if initially a party thereto, continue to be bound by the terms
of the Confidentiality Agreement and, if not initially a party thereto, observe
and perform the obligations of Colony Capital Acquisitions, LLC thereunder as if
such Purchaser or Purchaser Designee were initially a party thereto.

 

8.7                               Indemnification and Exculpation.

 

(a)                                 Each Purchaser and Purchaser Designee agrees
that all rights of the individuals who on or prior to the Closing Date were
directors or officers of the Company or any of its Subsidiaries (collectively,
the “Indemnitees”) to indemnification and exculpation from liabilities for acts
or omissions occurring at or prior to the Closing Date as provided in the
certificate of incorporation, bylaws, or comparable organizational documents of
the Company or any of its Subsidiaries, as applicable, as now in effect, and any
indemnification agreements or arrangements of the Company or any of its
Subsidiaries, shall survive the Closing Date and shall continue in full force
and effect in accordance with their terms.  Such rights shall not be amended, or
otherwise modified in any manner that would adversely affect the rights of the
Indemnitees, unless such modification is required by Law.

 

(b)                                 The provisions of this Section 8.7 (i) are
intended to be for the benefit of, and shall be enforceable by, each Indemnitee,
his or her heirs and his or her representatives and (ii) are in addition to, and
not in substitution for, any other rights to indemnification or contribution
that any such person may have by Contract or otherwise.  The obligations of
Purchasers and the Purchaser Designees under this Section 8.7 shall not be
terminated or modified in such a manner as to adversely affect any Indemnitee to
whom this Section 8.7 applies without the consent of the affected Indemnitee (it
being expressly agreed that the Indemnitees to whom this Section 8.7 applies
shall be third party beneficiaries of this Section 8.7).

 

8.8                               Publicity.  Neither the Company nor any
Purchaser or Purchaser Designee shall issue any press release or public
announcement concerning this Agreement or the Transactions without obtaining the
prior written approval of the other Party (which approval will not be
unreasonably withheld, delayed or conditioned) unless disclosure is required by
applicable Law or by order of the Bankruptcy Court with respect to filings to be
made with the Bankruptcy Court in connection with this Agreement; provided that
the

 

49

--------------------------------------------------------------------------------


 

Party intending to make such release shall use its commercially reasonable
efforts consistent with such applicable Law or order of the Bankruptcy Court to
consult with the other Party with respect to the text thereof and to provide
reasonable prior notice thereof.

 

8.9                               Guarantee.  Subject to the limitations set
forth herein, CCL hereby guarantees (a) the obligation of Col-L Acquisition,
upon the satisfaction of all of the conditions set forth in ARTICLE X, to pay
its Pro Rata Share of the Base Purchase Price in accordance with this Agreement,
subject to the terms and conditions set forth herein and (b) if judicially
determined that Col-L Acquisition has defaulted hereunder in its obligation to
pay to the Company an amount in cash equal to the Commitment Fee pursuant to
Section 4.4 in accordance herewith, the obligation of Col-L Acquisition to pay
an amount in cash equal to the Commitment Fee to the Company in accordance with
Section 4.4; provided, however, that in no event shall such guarantee obligation
exceed Twenty Million Dollars ($20,000,000); provided, further, however, that,
for clarity, this guarantee shall not apply to the obligation of any other
Purchaser to pay its Pro Rata Share of the Base Purchase Price or the obligation
of any Purchaser Designee to pay its Designee Purchase Price Amount.

 

8.10                        Certain Notifications.

 

(a)                                 The Company shall:

 

(i)                                     promptly notify Purchaser
Representative, in writing of the occurrence of (A) any circumstance or event
that will result in, or would reasonably be expected to result in, the failure
of any of the closing conditions specified in Section 10.1 or Section 10.3 to be
satisfied, (B) any Material Adverse Effect and (C) any Legal Proceedings pending
or threatened by any stockholder of the Company in connection with this
Agreement or any of the Transactions;

 

(ii)                                  promptly forward to Purchaser
Representative, at least three (3) Business Days in advance of filing or
execution (as applicable), drafts, for Purchaser Representative’s review and
comment, of (A) memoranda of law and declarations/affidavits regarding the Plan
or the Disclosure Statement; (B) the schedules and statements of financial
affairs of the Company and the Subsidiary Debtors, if any; (C) all other
pleadings, motions, proposed orders, statements, schedules, applications,
reports, declarations, affidavits, exhibits and other papers that the Company or
the Subsidiary Debtors intend to file in the Bankruptcy Case that relate to this
Agreement, the Transaction, the Plan (including the solicitation or confirmation
thereof), or in any manner relate to or affect the Transactions; consult with
Purchasers and the Purchaser Designees in good faith with respect to any
comments it provides and unless such comments would be inconsistent with this
Agreement or the Plan, use reasonable efforts to include them; provided,
however, that in the case of the emergency filing of any document listed in
subclause (C) of this Section 8.10(a)(ii) the Company shall not be required to
the extent not practical to provide three (3) Business Days’ advance notice but
shall forward drafts to Purchaser Representative so as to provide Purchaser
Representative advance notice for review and reasonable comment;

 

50

--------------------------------------------------------------------------------


 

(iii)                               (A) consult with Purchaser Representative,
with respect to any pleadings or other papers it intends to file with the
Bankruptcy Court in connection with, or that might reasonably affect the
Confirmation Order, (B) promptly forward to Purchaser Representative as soon as
practicable drafts of (I) any proposed amendment, modification, supplement, or
exhibit to the Disclosure Statement, (II)  amendments to the Plan,
(III) supplemental Plan documents (including, any schedule related to the
assumption or rejection of executory Contracts and any notice to Interested
Persons sent pursuant to Section 7.2(c)), (IV) the Confirmation Order, (V) the
stipulation providing for use of cash collateral by the Company and the
Subsidiary Debtors and related pleadings, (VI) any postpetition financing
agreement and related documents and pleadings, (VII) any motion it files in the
Bankruptcy Case (to the extent such motion would have any adverse effect on
Purchasers, the Purchaser Designees, the Company or any of its Subsidiaries
after Closing, the Transactions, or the likelihood of satisfaction of the
conditions to the Purchasers’ and the Purchaser Designee’s obligations
hereunder) and (VIII)  any exit financing facility agreement and related
documents, and (C) consider in good faith any comments provided by Purchaser
Representative prior to filing or execution of the final forms of documents
listed in this Section 8.10(a)(iii) and unless such comments would be
inconsistent with this Agreement or the Plan, use reasonable efforts to include
them; it being understood that no approval of the documents listed in this
Section 8.10(a)(iii) shall be sought without the prior consent of Purchaser
Representative and no notices to Interested Persons or Cure Notices shall be
filed without the prior consent of Purchaser Representative; and

 

(iv)                              promptly forward to Purchaser Representative a
copy (unless already served on Purchaser Representative’s counsel) of any
notice, application, motion, objection, response, proposed order or other
documents or pleadings filed with a court or regulatory agency and received by
the Company relating in any way to this Agreement or the Transactions, other
than any filing on the docket of the Bankruptcy Court.

 

(b)                                 Each Purchaser and Purchaser Designee shall:

 

(i)                                     promptly notify the Company in writing
of the occurrence of (A) any circumstance or event that will result in, or would
reasonably be expected to result in, the failure of any of the closing
conditions specified in Section 10.2 and Section 10.3  to be satisfied and
(B) any material adverse effect on the ability of CCL or any Purchaser or
Purchaser Designee to perform its obligations under this Agreement or to
consummate the Transactions; and

 

(ii)                                  promptly forward to the Company at least
three (3) Business Days in advance of filing or execution (as applicable)
drafts, for the Company’s review and reasonable comment, of all pleadings,
motions, notices, statements, schedules, applications, reports and other papers
that such Purchaser or Purchaser Designee and/or any of their respective
Affiliates intend to file in the Bankruptcy Case that relate to this Agreement,
the Transactions, the Plan

 

51

--------------------------------------------------------------------------------


 

(including the solicitation or confirmation thereof), the Company or any of its
Subsidiaries, or in any manner relate to or affect the Transactions; consult
with the Company in good faith with respect to any comments it provides and
unless such comments would be inconsistent with this Agreement or the Plan, use
reasonable efforts to include them; provided, however, that in the case of the
emergency filing of any document listed in this Section 8.10(b)(ii), such
Purchaser or Purchaser Designee shall not be required to the extent not
practical to provide three (3) Business Days’ advance notice but shall use
commercially reasonable efforts to forward (to the extent possible) drafts to
the Company so as to provide the Company advance notice for review and
reasonable comment.

 

8.11                        No Shop.

 

(a)                                 The Company shall, and shall cause its
Subsidiaries and its and each of their respective Representatives to,
immediately cease and cause to be terminated any discussions or negotiations or
processes (including access to any data rooms) with any parties (other than
Purchasers and the Purchaser Designees) that may be ongoing with respect to, or
that are intended by the Company or its Representatives to or would be
reasonably expected by the Company or its Representatives to lead to, an
Acquisition Proposal (a “Competing Proposal”).  The Company shall not, and shall
cause its Subsidiaries and its and their respective Representatives (to the
extent within their control) not to, directly or indirectly, (i) solicit,
initiate, propose or take any other action that would be reasonably expected to
facilitate any Competing Proposal; (ii) enter into any agreement, arrangement or
understanding with respect to any Competing Proposal (including any letter of
intent or agreement in principle); (iii) initiate or participate in any way in
any negotiations or discussions regarding a Competing Proposal; or (iv) furnish
or disclose to any third Person any information with respect to, or which would
be reasonably expected to lead to, any Competing Proposal; provided, that the
Company and its Representatives may in any event ask a Person who has submitted
on an unsolicited basis a proposal that could constitute a Competing Proposal to
clarify the terms and conditions of any proposal made by such Person and to
determine whether such proposal constitutes or could reasonably be expected to
lead to a Superior Proposal.

 

(b)                                 From and after the date hereof, in the event
that the Company or any of its Subsidiaries or Representatives receives any of
the following, the Company shall promptly (but not more than two (2) Business
Days after such receipt) notify Purchaser Representative, thereof: (i) any
Competing Proposal (and provide the material terms and conditions thereof);
(ii) any request for non-public information relating to the Company or any of
its Subsidiaries in respect of a Competing Proposal; or (iii) any inquiry or
request for discussions or negotiations regarding any Competing Proposal. 
Without limitation of Section 8.11(a), following the date hereof, the Company
shall keep Purchaser Representative informed on a current basis (and in any
event no later than two (2) Business Days after the occurrence of any
significant changes, developments, discussions or negotiations) of the status of
any Competing Proposal, indication, inquiry or request (including the material
terms and conditions thereof and of any material modification thereto), and any
material developments, discussions and negotiations, including furnishing copies
of any material written inquiries and correspondence.  The

 

52

--------------------------------------------------------------------------------


 

Company shall not, and shall cause its Subsidiaries not to, enter into any
confidentiality agreement with any Person subsequent to the date of this
Agreement that prohibits the Company from providing such information to
Purchaser Representative.  The Company shall not, and shall cause each of its
Subsidiaries not to, terminate, waive, amend or modify any provision of, or
grant permission or request under, any standstill or confidentiality agreement
to which it or any of its Subsidiaries is a party and the Company shall, and
shall cause its Subsidiaries, to enforce the provisions of any such agreement. 
Notwithstanding the foregoing, the Company may permit a proposal to be made
under a standstill agreement if the Board of Directors determines in good faith,
after consultation with outside counsel, that the Company’s failure to do so
would be inconsistent with the fiduciary duties of the Board of Directors to the
constituents of the Company under applicable Law.

 

(c)                                  Notwithstanding anything in
Section 8.11(a) or Section 8.11(b) to the contrary, if, (i) the Company has
received a written Competing Proposal from a third party Person that the Board
of Directors believes in good faith to be bona fide; (ii) such Competing
Proposal did not occur as a result of a breach of Section 8.11(a) or 8.11(b);
(iii) the Board of Directors determines in good faith, after consultation with
its financial advisors and outside counsel, that such Competing Proposal
constitutes or may reasonably be expected to result in a Superior Proposal; and
(iv) after consultation with its outside counsel, the Board of Directors
determines in good faith that the failure to take such actions or any of the
actions described in the following clauses (A) and (B) would be inconsistent
with its fiduciary duties to the constituents of the Company under applicable
Law, then the Company may (A) furnish information (including non-public
information) with respect to the Company and its Subsidiaries to the Person
making such Competing Proposal and (B) participate in discussions or
negotiations with the Person making such Competing Proposal regarding such
Competing Proposal; provided that the Company (x) gives Purchaser Representative
written notice of the identity of such third party Person and of the Company’s
intention to furnish information to, or enter into discussions with, such Person
at least two (2) Business Days prior to furnishing any such information to, or
entering into discussions with, such Person; (y) will not, and will not allow
its Subsidiaries or Representatives to disclose any non-public information to
such Person without first entering or having entered into a confidentiality
agreement that contains confidentiality provisions that are no less favorable in
the aggregate to the Company than those contained in the Confidentiality
Agreement; and (z) contemporaneously with making available any such information
with such Person provides to Purchaser Representative any information concerning
the Company or its Subsidiaries provided to such other Person which was not
previously provided to or made available to Purchasers and the Purchaser
Designees.  Without limiting the foregoing, the Company shall promptly (within
two (2) Business Days) notify Purchaser Representative if it determines to
provide non-public information or to engage in discussions or negotiations
concerning a Competing Proposal pursuant to this Section 8.11(c).

 

(d)                                 Notwithstanding anything in
Section 8.11(a) or 8.11(b) to the contrary, if the Company receives a Competing
Proposal which the Board of Directors concludes in good faith, after
consultation with outside counsel and its financial advisors, constitutes a
Superior Proposal after giving effect to all of the adjustments to the terms of

 

53

--------------------------------------------------------------------------------


 

this Agreement which may be offered by Purchasers and the Purchaser Designees,
including pursuant to clause (ii) below, the Board of Directors may, if it
determines in good faith, after consultation with outside counsel, that the
failure to take such actions would be inconsistent with the fiduciary duties of
the Board of Directors to the constituents of the Company under applicable Law,
terminate this Agreement to enter into a definitive agreement with respect to
such Superior Proposal; provided, however, that the Board of Directors may not
terminate this Agreement pursuant to the foregoing (it being agreed that any
such purported termination shall be null and void and of no effect) unless
(1) such Superior Proposal did not result from a breach by the Company of this
Section 8.11; and (2):

 

(i)                                     the Company shall have provided prior
written notice to Purchaser Representative, of its intention to take any action
contemplated in Section 8.11(c) with respect to a Superior Proposal at least
three (3) Business Days in advance of taking such action (the “Notice Period”),
which notice shall set forth the material terms and conditions of any such
Superior Proposal (including the identity of the Person making such Superior
Proposal), and shall have contemporaneously provided a copy of the relevant
proposed transaction agreements with the Person making such Superior Proposal
(and the ultimate beneficial owner thereof) and other material documents,
including the then-current form of each definitive agreement with respect to
such Superior Proposal (each, an “Alternative Acquisition Agreement”); and

 

(ii)                                  prior to terminating this Agreement to
enter into a proposed definitive agreement with respect to such Superior
Proposal, the Company shall provide Purchasers and the Purchaser Designees the
opportunity to submit an amended written proposal or to make a new written
proposal to the Board of Directors during the Notice Period and shall itself and
shall cause its Representatives to, during the Notice Period, negotiate in good
faith with Purchasers and the Purchaser Designees to make such adjustments to
the terms and conditions of this Agreement so that such Superior Proposal ceases
to constitute a Superior Proposal.  In the event of any subsequent material
revisions to such Superior Proposal, the Company shall deliver a new written
notice to Purchaser Representative and comply with the requirements of this
Section 8.11(d), and a new Notice Period shall commence.

 

(e)                                  Any breach of the provisions of this
Section 8.11 by any of the Company’s Subsidiaries or the Representatives of the
Company or its Subsidiaries shall be deemed to be a breach by the Company.

 

8.12                        Liquidity Calculation.

 

(a)                                 The Liquidity Annex is hereby incorporated
by reference.

 

54

--------------------------------------------------------------------------------


 

8.13                        Financing Arrangements.

 

(a)                                 Prior to the Closing, promptly upon
reasonable request by Purchaser Representative or its representatives, the
Company shall, and shall cause its Subsidiaries and representatives to,
reasonably cooperate with and assist Purchasers and the Purchaser Designees in
connection with any debt restructuring arrangements (the “Financing
Arrangements”) in connection with the Transactions.  Without limiting the
generality of the foregoing, the Company shall, and shall cause its Subsidiaries
and representatives to, as promptly as practicable upon reasonable request by
Purchaser Representative or its representatives:  (i) furnish to the extent
practicable any financial statements, schedules or other financial data relating
to the Company and its Subsidiaries to lenders associated with any Financing
Arrangements (each, a “Credit Party” and collectively, the “Credit Parties”)
that execute a confidentiality agreement in form and substance reasonably
satisfactory to the Company; (ii) use commercially reasonable efforts to obtain
the cooperation and assistance of their counsel in providing legal opinions and
other services as may be reasonably required by the Financing Arrangements;
(iii) arrange for their senior officers to provide reasonable and customary
representations to auditors, attend meetings with prospective lenders, investors
and rating agencies, other meetings and due diligence sessions, in each case,
either in person or telephonically, at times and places (as applicable) to be
mutually agreed and for reasonable durational periods; (iv) use commercially
reasonable efforts to cause their independent accountants to provide reasonable
assistance and cooperation to each Purchaser and each Purchaser Designee,
including participating in drafting sessions and accounting due diligence
sessions, providing consent to each Purchaser and Purchaser Designee to use
their audit reports relating to the Company and its Subsidiaries and providing
customary “comfort letters” and agreed procedures letters; (v) provide
reasonable assistance and cooperation with the creation of a valid and perfected
security interest, which shall become effective only upon the Closing, in the
properties and the other assets of the Company and its Subsidiaries for the
benefit of the Credit Parties participating in the Financing Arrangements, to
enable such Credit Parties to exercise and enforce their rights and remedies
with respect to the properties and other assets of the Debtors and their
Subsidiaries on and after the Closing solely to the extent required pursuant to
the terms of the applicable definitive financing documents; (vi) provide
reasonable access to the books and records, their officers, directors,
employees, agents and other representatives to Credit Parties that execute a
confidentiality agreement in form and substance reasonably satisfactory to the
Company; (vii) reasonably cooperate with any marketing and syndication efforts
of the Credit Parties for Financing Arrangements; and (viii) take all corporate
actions reasonably requested by any Purchaser, Purchaser Designee or the Credit
Parties, prior to the Closing or the termination of this Agreement, to permit or
facilitate consummation of the Financing Arrangements. Subject to the provisions
of this Section 8.13, except as otherwise permitted by the Plan Support
Agreement, the Company shall not, and shall cause the Subsidiaries not to,
otherwise discuss the debt restructuring arrangements with the Credit Parties or
any potential lenders or investors in the financing of the Transactions without
the prior consent of Purchaser Representative, which consent shall not be
unreasonably delayed, withheld or conditioned.

 

(b)                                 Notwithstanding the foregoing, neither the
Company nor any of its Subsidiaries shall be required (i) to execute any
agreement or undertake any contractual

 

55

--------------------------------------------------------------------------------


 

obligation that is not contingent upon the Closing or that would be effective
prior to the Closing, or (ii) to pay any fee unless and until the Closing
occurs, except as otherwise provided in this Agreement or (iii) incur any
liability or obligation under any loan agreement or any related document or any
other agreement or document related to the Financing Arrangements, unless and
until the Closing occurs, or (iv) be required to provide any information to the
extent that provision thereof would violate any law.

 

8.14                        Funding Into Escrow.  Each Purchaser hereby
covenants and agrees in favor of the other Purchasers that it shall, no later
than one (1) Business Day prior to Closing, deposit into an escrow account,
governed by the escrow agreement to be entered into by and among Purchasers, the
Purchaser Designees and the escrow agent, each Purchaser’s Pro Rata Share of the
Purchase Price as of such date.

 

ARTICLE IX

 

COMMITMENT FEE, EXPENSES AND APPOINTMENT OF PURCHASER REPRESENTATIVE

 

9.1                               Commitment Fee; Expense Reimbursement Amount. 
On or prior to the date hereof, the Company shall pay or shall have paid to
Col-L Acquisition (on its own behalf and not on behalf of or for the benefit of
the other Purchasers or the Purchaser Designees) in cash an amount equal to the
Commitment Fee and the Signing Date Expense Reimbursement Amount, to an account
designated in writing by Col-L Acquisition.

 

9.2                               Expenses.  The Company shall pay to Col-L
Acquisition (on its own behalf and not on behalf of or for the benefit of the
other Purchasers or the Purchaser Designees) the amount of Col-L Acquisition’s
fees, costs and expenses incurred in connection with the negotiation and
execution of this Agreement and each other agreement, document and instrument
contemplated by this Agreement and the consummation of the Transactions pursuant
to ARTICLE IX). The Company shall pay Col-L Acquisition by wire transfer of
immediately available funds to an account designated by Col-L Acquisition on a
weekly basis commencing on the date hereof through and until the earlier to
occur of the Closing Date and the termination of this Agreement pursuant to
Section 4.4, the amount of documented out-of-pocket expenses, fees and costs of
Col-L Acquisition actually incurred in connection with the Transactions during
the prior week, including, without limitation, the fees of Col-L Acquisition’s
outside legal counsel. Any such amounts incurred after the Petition Date shall
constitute administrative expenses of the Debtors in the Bankruptcy Case, with
administrative priority.

 

9.3                               Purchaser Representative.

 

(a)                                 Each Purchaser and each Purchaser Designee
agrees that Col-L Acquisition, in its capacity as Purchaser Representative, is
hereby constituted and appointed as agent and attorney-in-fact with full power
and right of substitution, for and on behalf of each Purchaser and each
Purchaser Designee, with the sole and exclusive

 

56

--------------------------------------------------------------------------------


 

right and power on behalf of each Purchaser and each Purchaser Designee to
execute and deliver any and all certificates and other documents required to be
executed and delivered by any Purchaser and each Purchaser Designee hereunder,
to give and receive notices and communications hereunder and under the other
documents and agreements being entered into and delivered in connection with the
Transactions, to make claims against the Company hereunder and thereunder, to
authorize the termination of this Agreement in accordance herewith, to waive any
conditions precedent to the obligations of Purchaser and the Purchaser Designees
hereunder, to object to such deliveries, to agree to, negotiate, enter into
settlements and compromises of, and demand arbitration and comply with orders of
courts and awards of arbitrators with respect to such claims, to receive notices
of claims pursuant hereto, to make amendments and grant waivers hereunder, and
to take all actions necessary or appropriate in the judgment of Purchaser
Representative for the accomplishment of the foregoing (except to the extent
that this Agreement expressly contemplates that the foregoing shall be done by
Purchasers and/or Purchaser Designees individually).  No bond shall be required
of Purchaser Representative.  Notices or communications to or from Purchaser
Representative shall constitute notice to or from the Company and Purchasers and
the Purchaser Designees, as applicable.

 

(b)                                 A decision, act, consent or instruction of
Purchaser Representative shall constitute a decision of all of Purchasers and
the Purchaser Designees and shall be final, binding and conclusive upon each of
such Parties, and the Company may rely upon any written decision, act, consent
or instruction of Purchaser Representative as being the decision, act, consent
or instruction of each of such Parties.

 

(c)                                  Purchaser Representative shall, at the
expense of Purchasers and Purchaser Representatives, be entitled to engage such
counsel, experts and other agents and consultants as Purchaser Representative
shall deem necessary in connection with exercising its powers and performing its
function hereunder and (in the absence of bad faith on the part of Purchaser
Representative) shall be entitled to conclusively rely on the opinions and
advice of such Persons.  Purchaser Representative shall have no liability to any
of Purchasers and the Purchaser Designees for any actions taken by it in good
faith in its capacity as Purchaser Representative (and any action done or
omitted pursuant to advice of counsel or other expert shall be conclusive
evidence of such good faith).  Purchasers and the Purchaser Designees will
severally indemnify Purchaser Representative and hold Purchaser Representative
harmless against any Loss and shall reimburse Purchaser Representative for any
out-of-pocket expenses incurred without negligence or bad faith on the part of
Purchaser Representative and arising out of or in connection with the acceptance
or administration of Purchaser Representative’s duties hereunder, including each
Purchaser’s and the Purchaser Designees’ Pro Rata Share of the reasonable fees
and expenses of any legal counsel retained by Purchaser Representative.

 

57

--------------------------------------------------------------------------------


 

ARTICLE X

 

CONDITIONS TO CLOSING

 

10.1        Conditions Precedent or Concurrent to Obligations of Purchasers and
the Purchaser Designees.  The obligation of Purchasers and the Purchaser
Designees to consummate the Transactions is subject to the fulfillment, on or
prior to the Closing, of each of the following conditions (any or all of which
may be waived by Purchaser Representative, on behalf of Purchasers and the
Purchaser Designees, in whole or in part to the extent permitted by applicable
Law):

 

(a)           the representations and warranties of the Company set forth in
Sections 5.1, 5.2, 5.3 and 5.5(d) shall be true and correct in all respects at
and as of the date hereof and the Closing as if made on and as of the Closing,
the representation and warranty of the Company set forth in Section 5.5(e) shall
be true and correct in all respects other than de minimis (up to $50,000 in the
aggregate) respects at and as of the date hereof and the Closing as if made on
and as of the Closing and all other representations and warranties of the
Company set forth in this Agreement, disregarding all qualifications and
exceptions contained therein relating to materiality or Material Adverse Effect,
shall be true and correct in all respects at and as of the date hereof and the
Closing as if made on and as of the Closing (or, to the extent given as of a
specific date, as of such date), except for such failures to be true and correct
that, individually and in the aggregate, would not be reasonably likely to
result in a Material Adverse Effect.  Purchaser Representative shall have
received a certificate signed by an authorized officer of the Company, dated the
Closing Date, to the foregoing effect;

 

(b)           the Company shall have performed and complied in all material
respects with all obligations and agreements required in this Agreement to be
performed or complied with by it prior to the Closing Date, and Purchaser
Representative shall have received a certificate signed by an authorized officer
of the Company, dated the Closing Date, to the forgoing effect;

 

(c)           the Amended and Restated Certificate of Incorporation, the Amended
and Restated Bylaws, in the form approved by the Purchaser Representative in its
sole and absolute discretion, shall have been duly adopted by all necessary
action of the Board of Directors and shall be in full force and effect and the
Amended and Restated Certificate of Incorporation shall have been filed with the
Secretary of State of the State of Delaware;

 

(d)           except as set forth on Schedule 5.6, since the Company Balance
Sheet Date, there shall not have been a Material Adverse Effect;

 

(e)           the Company shall have entered into a credit agreement with
respect to a Twenty Million Dollar ($20,000,000) revolving credit facility on
terms and in a form acceptable to Purchaser Representative in its sole and
absolute discretion and acceptable to the administrative agent acting on behalf
of the Lenders under the New Credit Agreement (as defined below);

 

58

--------------------------------------------------------------------------------


 

(f)            the definitive documentation with respect to a new credit
facility consistent in all respects with the Debt Term Sheet, in form and
substance satisfactory to the Purchaser Representative, in its sole and absolute
discretion, shall have been duly executed by the Company and all other parties
thereto (the “New Credit Agreement”) and shall be effective as of immediately
following the Closing;

 

(g)           the New Satellite Agreement shall have been entered into by and
among the parties thereto;

 

(h)           each of the members of the Board of Directors in place immediately
prior to the Closing shall have executed and delivered a resignation letter to
the effect that the resignations are effective as of the Closing;

 

(i)            the Plan and the Disclosure Statement shall be approved by the
Bankruptcy Court, which Plan shall be in the form attached hereto as Exhibit A
with such changes as Purchaser Representative shall agree and which Disclosure
Statement shall be in such form as Purchaser Representative shall agree and the
Plan Supplement shall be approved by the Bankruptcy Court and shall not be
inconsistent with any of this Agreement, the Confirmation Order or the Plan
except to the extent of any changes agreed to by Purchaser Representative
pursuant to the terms hereof;

 

(j)            the Confirmation Order shall have been entered by the Bankruptcy
Court and shall be in a form agreed to by Purchaser Representative;

 

(k)           no portion of the Commitment Fee or transaction expenses
reimbursed to Col-L Acquisition shall have been required to have been repaid or
shall otherwise be disgorged, other than de minimis amounts (no more than
$25,000);

 

(l)            the Plan Support Agreement shall not have been terminated or
amended, supplemented or modified in any manner (including by a waiver by the
Company) except to the extent agreed to by Purchaser Representative, in its
reasonable discretion, or sole discretion to the extent such changes adversely
affect any Purchaser;

 

(m)          the Estimated Liquidity (as defined and calculated in accordance
with the Liquidity Annex) shall not be less than the Benchmark Liquidity (as
defined in the Liquidity Annex);

 

(n)           all executory contracts and unexpired leases (i) designated by
Purchaser Representative (A) for assumption at Closing shall have been validly
assumed for the benefit of the Company or any of its Subsidiaries following the
Closing and shall be in full force and effect without any right of the
counterparty to terminate or to condition its obligation to perform thereunder
(including, without limitation, any right of the counterparty to terminate after
the emergence date) as a result of or in respect of this Transaction or any
change of control provisions or similar provisions, subject only to the
determination of any cure amounts in bona fide dispute, and (B) for rejection at
Closing shall have been validly rejected without further obligation of the
Company (excluding any obligations that would otherwise survive termination or
breach) or any of its Subsidiaries, subject only to the determination of the
amount of an unsecured claim for

 

59

--------------------------------------------------------------------------------


 

rejection damages; and (ii) not designated by Purchaser Representative for
assumption or rejection, shall be capable of being validly assumed for the
benefit of the Company or any of its Subsidiaries following the Closing in
accordance with the Plan and shall be in full force and effect without any right
of the counterparty to terminate or to condition its obligation to perform
thereunder (including, without limitation, any right of the counterparty to
terminate after the emergence date) as a result of or in respect of this
Transaction or any change of control provisions or similar provisions, subject
only to the determination of any cure amounts in bona fide dispute, except in
each case for any executory contracts or unexpired leases whose failure to be so
assumed or rejected is not reasonably likely to adversely affect the Business in
a greater than de minimis manner as determined by the Purchaser Representative;

 

(o)           the Company shall have delivered, or caused to be delivered, to
Purchaser Representative all of the items set forth in Section 4.2; and

 

(p)           the Purchase Price paid at the Closing shall not be less than
$50,000,000.

 

10.2        Conditions Precedent or Concurrent to Obligations of the Company. 
The obligation of the Company to consummate the Transactions are subject to the
fulfillment, prior to or on the Closing Date, of each of the following
conditions (any or all of which may be waived by the Company in whole or in part
to the extent permitted by applicable Law):

 

(a)           the representations and warranties of each Purchaser and Purchaser
Designee set forth in this Agreement qualified as to materiality shall be true
and correct, and those not so qualified shall be true and correct in all
material respects, in each case, on and as of the Closing Date as if made on and
as of the Closing Date (or, to the extent given as of a specific date, as of
such date).  The Company shall have received a certificate signed by an
authorized officer of such Purchaser and Purchaser Designee, dated the Closing
Date, to the foregoing effect;

 

(b)           each Purchaser and Purchaser Designee shall have performed and
complied in all material respects with all obligations and agreements required
by this Agreement to be performed or complied with by such Purchaser or
Purchaser Designee on or prior to the Closing Date, and the Company shall have
received a certificate signed by an authorized officer of such Purchaser or
Purchaser Designee, dated the Closing Date, to the foregoing effect; and

 

(c)           each Purchaser and each Purchaser Designee (if any) shall have
delivered, or caused to be delivered, to the Company all of the items set forth
in Section 4.3 with respect to themselves.

 

10.3        Conditions Precedent or Concurrent to Obligations of Purchasers, the
Purchaser Designees and the Company.  The respective obligations of Purchasers,
the Purchaser Designees and the Company to consummate the Transactions are
subject to the fulfillment, on or prior to the Closing Date, of each of the
following conditions (any or all

 

60

--------------------------------------------------------------------------------


 

of which may be waived by Purchaser Representative, on behalf of the Purchaser
and the Purchaser Designees and the Company in whole or in part to the extent
permitted by applicable Law):

 

(a)           there shall not be in effect any Order by a Governmental Body of
competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the Transactions;

 

(b)           the Bankruptcy Court shall have entered the Confirmation Order and
any stay period applicable to the Confirmation Order shall have expired or shall
have been waived by the Bankruptcy Court and the Confirmation Order shall not
have been reversed, modified or amended in any manner that Purchaser
Representative deems to be adverse to any Purchaser’s and the Purchaser
Designees’ interests or to the Company or any of its Subsidiaries after Closing;
and

 

(c)           the waiting period applicable to the Transactions under the HSR
Act or other applicable Antitrust Laws shall have expired or early termination
shall have been granted, to the extent applicable.

 

10.4        Frustration of Closing Conditions.  Neither Purchasers, the
Purchaser Designees nor the Company may rely on the failure of any condition set
forth in Section 10.1, Section 10.2 or Section 10.3, as the case may be, if such
failure was caused by such Party’s failure to comply with any provision of this
Agreement.

 

ARTICLE XI

 

NO SURVIVAL

 

11.1        No Survival of Representations and Warranties.  The Parties agree
that the representations and warranties contained in this Agreement shall not
survive the Closing, other than, and solely, for purposes of the calculations
set forth in the Liquidity Annex,  and none of the Parties shall have any
Liability to each other after the Closing for any breach thereof.

 

11.2        No Consequential Damages.  Notwithstanding anything to the contrary
elsewhere in this Agreement, no Party shall, in any event, be liable to any
other Person for any consequential, incidental, indirect, special or punitive
damages of such other Person, including loss of future revenue, income or
profits, diminution of value or loss of business reputation or opportunity
relating to the breach or alleged breach hereof.

 

11.3        Certain Waivers.

 

(a)           The Company hereby agrees that no principal, director, officer,
employee, manager, partner, limited partner, shareholder, member or agent of any
Purchaser, CCL, any Purchaser Designee or any of their respective Affiliates
(other than Purchasers, the Purchaser Designees  and CCL, in each case, as and
to the extent expressly provided herein), including Thomas Barrack or any fund
or limited partnership related to or otherwise affiliated with CCL, shall have
any liability or obligation to the

 

61

--------------------------------------------------------------------------------


 

Company or any of its Affiliates under this Agreement or in connection with the
Transactions whatsoever including, any liability or obligation to pay the
Purchase Price or for any claim for breach of any representation and warranty or
covenant or any other claim, demand, obligation of any kind, loss, cause of
action, cost, expense, attorney’s fee and indemnity of any kind or nature
whatsoever; provided, however, that CCL’s only obligation under this Agreement
is its guarantee of the payment by Col-L Acquisition of its Pro Rata Share of
the Base Purchase Price (and not the Pro Rata Share of the Base Purchase Price
of any other Purchaser and not the Designee Purchase Price Amount of any
Purchaser Designee), upon the satisfaction of all of the conditions set forth in
ARTICLE X in accordance with this Agreement pursuant to Section 8.9.

 

(b)           No past, present or future director, officer, employee,
stockholder, or other equity-holder or agent of the Company or any of its
Subsidiaries or Affiliates (other than as expressly provided herein) shall have
any liability or obligation to Purchasers, the Purchaser Designees or CCL under
this Agreement or in connection with the Transactions whatsoever including for
any claim for breach of any representation and warranty or covenant or any other
claim, demand, obligation of any kind, loss, cause of action, cost, expense,
attorney’s fee and indemnity of any kind or nature whatsoever.

 

11.4        Several Liability of Purchasers and Purchaser Designees.  The
Purchasers and Purchaser Designees shall be severally and not jointly liable
hereunder for any breach of any representation and warranty or covenant
hereunder and no Purchaser and Purchaser Designee shall have Liability for any
such breach or default by any other Purchaser or Purchaser Designee.  In the
event of a Liability of the Purchaser Representative, each Purchaser and
Purchaser Designee shall be severally and not jointly liable for such Liability
solely to the extent of their respective Pro Rata Share of such Liability.

 

ARTICLE XII

 

TAXES

 

12.1        Transfer Taxes.  The Company shall be responsible for (and shall
indemnify and hold harmless each Purchaser and its directors, officers,
employees, Affiliates, agents, successors and permitted assigns against) any
sales, use, stamp, documentary, filing, recording, transfer or similar fees or
Taxes or governmental charges (including any real property transfer Taxes, UCC-3
filing fees, real estate, aircraft and motor vehicle registration, title
recording or filing fees and other amounts payable in respect of transfer
filings, and including any interest and penalty thereon) payable in connection
with the Transactions (“Transfer Taxes”).  To the extent that any Transfer Taxes
are required to be paid by any Purchaser or Purchaser Designee, the Company
shall promptly reimburse such Purchaser or Purchaser Designee for such Transfer
Taxes.  The Company, Purchasers and the Purchaser Designees shall cooperate and
consult with each other prior to filing any Tax Returns in respect of Transfer
Taxes, including by availing themselves of any permitted exemptions from the
payment of Transfer Taxes, such as that provided under section 1146(a) of the
Bankruptcy Code.  The Company,

 

62

--------------------------------------------------------------------------------


 

Purchasers and the Purchaser Designees shall cooperate and otherwise take
commercially reasonable efforts to obtain any available refunds for Transfer
Taxes.

 

ARTICLE XIII

 

MISCELLANEOUS

 

13.1        Certain Expenses.  The Company shall bear its own expenses incurred
in connection with the negotiation and execution of this Agreement and each
other agreement, document and instrument contemplated by this Agreement and the
consummation of the transactions contemplated hereby and thereby and shall pay
all fees and expenses (including expenses of counsel to Col-L Acquisition)
incurred in respect of the filings pursuant to the HSR Act or other Antitrust
Laws with respect to the Transactions.

 

13.2        Injunctive Relief.  Damages at law may be an inadequate remedy for
the breach of any of the covenants, promises and agreements contained in this
Agreement, and, accordingly, any Party shall be entitled to injunctive relief
with respect to any such breach, including specific performance of such
covenants, promises or agreements or an order enjoining a Party from any
threatened, or from the continuation of any actual, breach of the covenants,
promises or agreements contained in this Agreement (and each Party hereby waives
any requirement for the securing or posting of any bond or other security in
connection therewith); provided, however, that in no event shall CCL have any
liability or obligation in connection with such injunctive relief or specific
performance other than, to the extent applicable, payment of Col-L Acquisition’s
Pro Rata Share of the Base Purchase Price or repayment of the Commitment Fee if
it is judicially determined that Col-L Acquisition has defaulted hereunder in
its obligation to repay the Commitment Fee, in either case, pursuant to
Section 8.9.  The rights set forth in this Section 13.2 shall be in addition to
any other rights which a Party may have at law or in equity pursuant to this
Agreement.

 

13.3        Governing Law.  To the extent not governed by the Bankruptcy Code,
this Agreement shall be governed by and construed in accordance with the Laws of
the State of New York applicable to contracts made and performed in such State,
without regard to any conflict of laws principles thereof.

 

13.4        Submission to Jurisdiction; Consent to Service of Process.

 

(a)           Without limiting any Party’s right to appeal any order of the
Bankruptcy Court, (i) the Bankruptcy Court shall retain exclusive jurisdiction
to enforce the terms of this Agreement and to decide any claims or disputes
which may arise or result from, or be connected with, this Agreement, any breach
or default hereunder, or the Transactions, and (ii) any and all proceedings
related to the foregoing shall be filed and maintained only in the Bankruptcy
Court, and the Parties hereby consent to and submit to the jurisdiction and
venue of the Bankruptcy Court and shall receive notices at such locations as
indicated in Section 13.7; provided, however, that if the Bankruptcy Case has
closed or not commenced, or the Bankruptcy Court is determined not to have
appropriate

 

63

--------------------------------------------------------------------------------


 

jurisdiction, the Parties agree to unconditionally and irrevocably submit to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York sitting in New York County or the Commercial Division,
Civil Branch of the Supreme Court of the State of New York sitting in New York
County and any appellate court from any thereof, for the resolution of any such
claim or dispute.  The Parties hereby irrevocably waive, to the fullest extent
permitted by applicable Law, any objection which they may now or hereafter have
to the laying of venue of any such dispute brought in such court or any defense
of inconvenient forum for the maintenance of such dispute.  Each of the Parties
agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.

 

(b)           Each of the Parties hereby consents to process being served by any
Party in any suit, action or proceeding by delivery of a copy thereof in
accordance with the provisions of Section 13.7.

 

13.5        WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY HERETO WAIVES ANY
RIGHT TO TRIAL BY JURY IN ANY ACTION, MATTER OR PROCEEDING BASED UPON, ARISING
OUT OF, OR RELATED TO THIS AGREEMENT, ANY PROVISION HEREOF OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

13.6        Entire Agreement; Amendments and Waivers.  This Agreement (including
the Schedules and Exhibits) and the Confidentiality Agreement represent the
entire understanding and agreement among the Parties with respect to the subject
matter hereof.  This Agreement can be amended, supplemented or changed, and any
provision hereof can be waived, only by written instrument making specific
reference to this Agreement signed by the Party against whom enforcement of any
such amendment, supplement, modification or waiver is sought.  Notwithstanding
the foregoing, as described herein Schedule B may be amended from time to time
by the Purchaser Representative in connection with the execution and delivery of
a Joinder Agreement by a Purchaser Designee or the delivery of an Additional
Purchase Notice, without the consent or approval of the Company or any other
Party hereto.  No action taken pursuant to this Agreement, including any
investigation by or on behalf of any Party, shall be deemed to constitute a
waiver by the Party taking such action of compliance with any representation,
warranty, covenant or agreement contained herein.  The waiver by any Party of a
breach of any provision of this Agreement shall not operate or be construed as a
further or continuing waiver of such breach or as a waiver of any other or
subsequent breach.  No failure on the part of any Party to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such Party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.  All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law.

 

13.7        Notices.  All notices and other communications under this Agreement
shall be in writing and shall be deemed given (a) when delivered personally by
hand (with written confirmation of receipt), (b) when sent by facsimile (with
written confirmation of transmission), (c) five (5) days after being deposited
with the United

 

64

--------------------------------------------------------------------------------


 

States Post Office, by registered or certified mail, postage prepaid, (d) one
(1) Business Day following the day sent by overnight courier (with written
confirmation of receipt), or (e) when sent by electronic mail (with
acknowledgment received), in each case at the following addresses and facsimile
numbers (or to such other address or facsimile number as a Party may have
specified by notice given to the other Party pursuant to this provision):

 

If to the Company, to:

 

LodgeNet Interactive Corporation

3900 West Innovation Street

Sioux Falls, South Dakota 57107

Attention:  James Naro

Facsimile:  (605) 988-1323

email:  james.naro@lodgenet.com

 

With a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention:  Ted S. Waksman
Gary T. Holtzer

Facsimile:  (212) 310-8007

email:  ted.waksman@weil.com
gary.holtzer@weil.com

 

If to Purchaser Representative or any Purchaser or Purchaser Designee, to:

 

Purchaser Representative

c/o Col-L Acquisition, LLC

2450 Broadway, 6th Floor

Santa Monica, California 90404

Attention: Richard Nanula

Facsimile:  (310) 282-8816

email:  RNanula@colonyinc.com

 

With a copy (which shall not constitute notice) to:

 

Liner Grode Stein Yankelevitz Sunshine Regenstreif & Taylor LLP

1100 Glendon Avenue, 14th Floor

Los Angeles, California 90024

Attention:   Joshua B. Grode

Facsimile:  (310) 500-3501

email:  jgrode@linerlaw.com

 

Sullivan & Cromwell LLP

 

65

--------------------------------------------------------------------------------


 

125 Broad Street

New York, New York 10004

Attention:  Andrew G. Dietderich

Alexandra D. Korry

Facsimile:  (212) 291-9085 and (212) 291 9041

email:  dietdericha@sullcrom.com

korrya@sullcrom.com

 

Any party delivering a notice or other communication pursuant to this
Section 13.7 shall also deliver a copy of such notice to:

 

Gleacher Products Corp.
1290 Avenue of the Americas, 5th Floor

New York, New York 10104

Attention: Joanna Anderson

Facsimile:  (646) 786-4385

Email: Joanna.Anderson@gleacher.com

 

and

 

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036

Facsimile:  (212) 872-1002

Attn:  Michael S. Stamer

Email:  mstamer@akingump.com

 

13.8        Severability.  If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any Law or public policy,
all other terms or provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
Transactions is not affected in any manner materially adverse to any Party. 
Upon such determination that any term or other provision is invalid, illegal, or
incapable of being enforced, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the Transactions are consummated
as originally contemplated to the greatest extent possible.

 

13.9        Assignment.  This Agreement and the rights and obligations hereunder
will not be assignable or transferable by any Party without the prior written
consent of the other Party hereto. Notwithstanding the foregoing, Purchasers may
assign any portion or all of its rights hereunder to one or more Purchaser
Designees without the prior written consent of the Company pursuant to and in
accordance with Section 2.4.  Any attempted assignment in violation of this
Section 13.9 will be void.  Subject to the preceding sentences, this Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective successors and permitted assigns.

 

66

--------------------------------------------------------------------------------


 

13.10      No Third Party Beneficiaries.  This Agreement shall be binding upon
and inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns and, nothing herein, express or implied, is
intended to or shall confer upon any Person (including without limitation any
creditor of the Company) other than the Company, Purchasers, the Purchaser
Designees and CCL and their respective successors and permitted assigns, any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement, subject to the provisions of Section 8.7.

 

13.11      Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

 

[Signature Page Follows]

 

67

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.

 

 

COMPANY

 

 

 

 

 

LODGENET INTERACTIVE CORPORATION

 

 

 

 

 

 

 

By:

/s/ James G. Naro

 

 

Name: James G. Naro

 

 

Title: Senior Vice President and General Counsel

 

[Signature Page to Investment Agreement]

 

--------------------------------------------------------------------------------


 

 

PURCHASER REPRESENTATIVE:

 

 

 

 

 

COL-L ACQUISITION, LLC

 

By: Colony Capital, LLC, its Manager

 

 

 

 

 

 

 

By:

/s/ Richard Nanula

 

 

Name: Richard Nanula

 

 

Title: Principal

 

 

 

 

 

 

 

PURCHASERS:

 

 

 

 

 

COL-L ACQUISITION, LLC

 

By: Colony Capital, LLC, its Manager

 

 

 

 

 

 

 

By:

/s/ Richard Nanula

 

 

Name: Richard Nanula

 

 

Title: Principal

 

[Signature Page to Investment Agreement]

 

--------------------------------------------------------------------------------


 

 

PURCHASERS:

 

 

 

 

 

PAR INVESTMENT PARTNERS, L.P.

 

By: PAR Group, L.P., its General Partner

 

By: PAR Capital Management, Inc., its General Partner

 

 

 

 

 

 

 

By:

/s/ Steven M. Smith

 

 

Steven M. Smith

 

 

Chief Operating Officer and General Counsel

 

[Signature Page to Investment Agreement]

 

--------------------------------------------------------------------------------


 

 

PURCHASERS:

 

 

 

 

 

NALA INVESTMENTS, LLC

 

 

 

 

 

 

 

By:

/s/ Emilio Diez Barroso

 

 

Emilio Diez Barroso, Manager

 

[Signature Page to Investment Agreement]

 

--------------------------------------------------------------------------------


 

 

PURCHASERS:

 

 

 

 

 

MAR CAPITAL FUND I, L.P.

 

By: 9249-5696 QUÉBEC INC., its General Partner

 

 

 

 

 

 

 

By:

/s/ Pedro Verea

 

 

Name: Pedro Verea

 

 

Title: Authorized Signatory

 

 

 

 

 

MAR CAPITAL FUND II, L.P.

 

By: 9249-5753 QUÉBEC INC., its General Partner

 

 

 

 

 

 

 

By:

/s/ Pedro Verea

 

 

Name: Pedro Verea

 

 

Title: Authorized Signatory

 

 

 

 

 

MAR CAPITAL FUND III, L.P.

 

By: 9249-5787 QUÉBEC INC., its General Partner

 

 

 

 

 

 

 

By:

/s/ Pedro Verea

 

 

Name: Pedro Verea

 

 

Title: Authorized Signatory

 

[Signature Page to Investment Agreement]

 

--------------------------------------------------------------------------------


 

 

SOLELY FOR THE PURPOSES OF SECTIONS 6.2 AND 8.9

 

 

 

CCL:

 

 

 

COLONY CAPITAL, LLC

 

 

 

 

 

 

 

By:

/s/ Richard Nanula

 

 

Name: Richard Nanula

 

 

Title: Principal

 

[Signature Page to Investment Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

DEBTORS

 

LodgeNet StayOnline, Inc.

 

LodgeNet International, Inc.

 

LodgeNet Healthcare, Inc.

 

On Command Corporation

 

On Command Video Corporation

 

Puerto Rico Video Entertainment Corporation

 

Virgin Island Video Entertainment Corporation

 

Spectradyne International, Inc.

 

The Hotel Networks, Inc.

 

Hotel Digital Network, Inc.

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

PURCHASERS; PURCHASER DESIGNEES

 

Name / Address

 

Amount of Purchase Price to be
Paid at Closing

 

Pro Rata Share

 

 

 

 

 

 

 

Purchasers:

 

 

 

 

 

 

 

 

 

 

 

Col-L Acquisition, LLC

2450 Broadway, 6th Floor

Santa Monica, CA, 90404

Attention: Richard Nanula

Facsimile:  (310) 282-8816

Email:  RNanula@colonyinc.com

 

$25,000,000

 

41.67%

 

PAR Investment Partners, L.P.

 

 

Attn:

Facsimile:

 

$20,000,000

 

33.33%

 

Nala Investments, LLC

 

 

Attn:

Facsimile:

 

$5,000,000

 

8.33%

 

MAR CAPITAL FUND I, L.P.

 

 

Attn:

Facsimile:

 

$10,000,000

(Note:  to be allocated among MAR Capital Fund I, L.P., MAR Capital Fund II,
L.P. and MAR Capital Fund III, L.P.)

 

16.67%

(Note:  to be allocated among MAR Capital Fund I, L.P., MAR Capital Fund II,
L.P. and MAR Capital Fund III, L.P.)

 

MAR CAPITAL FUND II, L.P.

 

 

Attn:

Facsimile:

 

[See “Note” above for MAR CAPITAL FUND I, L.P.]

 

[See “Note” above for MAR CAPITAL FUND I, L.P.]

 

MAR CAPITAL FUND III, L.P.

 

 

Attn:

Facsimile:

 

[See “Note” above for MAR CAPITAL FUND I, L.P.]

 

[See “Note” above for MAR CAPITAL FUND I, L.P.]

 

 

 

 

 

 

 

Purchaser Designees:

 

 

 

 

 

 

 

 

 

 

 

None

 

—

 

—

 

Total:

 

$60,000,000

 

100%

 

 

--------------------------------------------------------------------------------


 

SCHEDULE C

 

WARRANTS

 

Warrants totaling 27.5% of the issued and outstanding Common Stock following the
Closing, on a fully-diluted basis, to be allocated among such Persons, at such
strike prices and on such terms as shall be instructed by the Purchaser
Representative.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Plan

 

(See attached)

 

--------------------------------------------------------------------------------


 

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF NEW YORK

 

x

 

 

:

 

In re

:

Chapter 11

 

:

 

LodgeNet Interactive Corporation, et al.,(1)

:

Case No. 13-             (      )

 

:

 

 

:

(Joint Administration Requested)

Debtors.

:

 

 

x

 

 

PLAN OF REORGANIZATION OF LODGENET INTERACTIVE
CORPORATION, ET AL. UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

 

WEIL, GOTSHAL & MANGES LLP

Attorneys for Debtors and

Debtors in Possession

767 Fifth Avenue

New York, New York 10153

Telephone: (212) 310-8000

Facsimile: (212) 310-8007

 

Dated: [        ]

 

--------------------------------------------------------------------------------

(1)                   The Debtors, together with the last four digits of each
Debtor’s federal tax identification number, are:  LodgeNet Interactive
Corporation (1161), LodgeNet StayOnline, Inc. (3232), On Command Corporation
(5194), The Hotel Network, Inc. (4919),  On Command Video Corporation (8458),
Puerto Rico Video Entertainment Corporation (6786), Virgin Islands Video
Entertainment Corporation (6611), Spectradyne International, Inc. (9353),
LodgeNet Healthcare Inc. (0337), Hotel Digital Network Inc. (7245), and LodgeNet
International Inc. (2811).

 

--------------------------------------------------------------------------------


 

Each of LodgeNet Interactive Corporation, LodgeNet StayOnline, Inc., On Command
Corporation, The Hotel Network, Inc.,  On Command Video Corporation, Puerto Rico
Video Entertainment Corporation, Virgin Islands Video Entertainment Corporation,
Spectradyne International, Inc., LodgeNet Healthcare Inc., Hotel Digital Network
Inc., and LodgeNet International Inc. propose the following chapter 11 plan of
reorganization pursuant to section 1121(a) of the Bankruptcy Code.  Capitalized
terms used herein shall have the meanings set forth in Section 1.A.

 

SECTION 1.         DEFINITIONS AND INTERPRETATION.

 

A.                                    Definitions.

 

1.1.         Accredited Investor means an accredited investor as defined in
Rule 501 of the Securities Act of 1933.

 

1.2.         Administrative Expense Claim means any Claim for costs and expenses
of administration during the Chapter 11 Cases pursuant to sections 328, 330,
363, 364(c)(1), 365, 503(b) or 507(a)(2) of the Bankruptcy Code, including,
(a) the actual and necessary costs and expenses incurred after the Petition Date
and through the Effective Date of preserving the Estates and operating the
businesses of the Debtors (such as wages, salaries or commissions for services
and payments for goods and other services and leased premises); (b) Fee Claims;
(c) DIP Claims; (d) Restructuring Expenses; and (e) all fees and charges
assessed against the Estates pursuant to section 1911 through 1930 of chapter
123 of title 28 of the United States Code, 28 U.S.C. §§ 1-1401.

 

1.3.         Allowed means, with reference to any Claim or Interest, (a) any
Claim (or any portion thereof) or Interest arising on or before the Effective
Date (i) as to which no objection to allowance has been interposed in accordance
with Section 7.2 hereof, or (ii) as to which any objection has been determined
by a Final Order to the extent such objection is determined in favor of the
respective holder, (b) any Claim or Interest as to which the liability of the
Debtors and the amount thereof are determined by a Final Order of a court of
competent jurisdiction other than the Bankruptcy Court or (c) any Claim or
Interest expressly allowed hereunder.

 

1.4.         Amended and Restated Guarantee and Collateral Agreement means the
amended and restated Guarantee and Collateral Agreement, dated as of the
Effective Date, in form consistent with the Exit Term Loan Term Sheet and
otherwise acceptable to Purchaser Representative and Requisite Consenting
Lenders.

 

1.5.         Amended Organizational Documents means the forms of amended
certificates of incorporation and bylaws for the Reorganized Debtors
satisfactory to Purchaser Representative, substantially final forms of which are
included in the Plan Supplement.

 

1.6.         Bankruptcy Code means title 11 of the United States Code, 11 U.S.C.
§§ 101, et seq., as amended from time to time, as applicable to the Chapter 11
Cases.

 

1.7.         Bankruptcy Court means the United States Bankruptcy Court for the
Southern District of New York having jurisdiction over the Chapter 11 Cases and,
to the extent of any reference made under section 157 of title 28 of the United
States Code, the unit of such District Court having jurisdiction over the
Chapter 11 Cases under section 151 of title 28 of the United States Code.

 

1.8.         Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure as
promulgated by the United States Supreme Court under section 2075 of title 28 of
the United States Code,

 

2

--------------------------------------------------------------------------------


 

as amended from time to time, applicable to the Chapter 11 Cases, and any Local
Rules of the Bankruptcy Court.

 

1.9.         Business Day means any day other than a Saturday, a Sunday or any
other day on which banking institutions in New York, New York are required or
authorized to close by law or executive order.

 

1.10.       Cash means legal tender of the United States of America.

 

1.11.       Causes of Action means any action, claim, cause of action,
controversy, demand, right, lien, indemnity, guaranty, suit, obligation,
liability, damage, judgment, account, defense, offset, power, privilege, license
and franchise of any kind or character whatsoever, known, unknown, contingent or
non-contingent, matured or unmatured, suspected or unsuspected, liquidated or
unliquidated, disputed or undisputed, secured or unsecured, assertable directly
or derivatively, whether arising before, on, or after the Petition Date, in
contract or in tort, in law or in equity or pursuant to any other theory of
law.  Cause of Action also includes: (a) any right of setoff, counterclaim or
recoupment and any claim for breach of contract or for breach of duties imposed
by law or in equity; (b) the right to object to Claims or Interests; (c) any
claim pursuant to sections 362 or chapter 5 of the Bankruptcy Code; (d) any
claim or defense including fraud, mistake, duress and usury and any other
defenses set forth in section 558 of the Bankruptcy Code; and (e) any state law
fraudulent transfer claim.

 

1.12.       Chapter 11 Cases means the jointly administered cases under chapter
11 of the Bankruptcy Code commenced by the Debtors on [    ], in the Bankruptcy
Court and styled In re LodgeNet Interactive Corporation, et. al., Case No. [    
].

 

1.13.       Claim has the meaning set forth in section 101(5) of the Bankruptcy
Code.

 

1.14.       Class means any group of Claims or Interests classified by the Plan
pursuant to section 1122 and 1123(a)(1) of the Bankruptcy Code.

 

1.15.       Colony Capital means Colony Capital, LLC.

 

1.16.       Confirmation means the entry on the docket of the Confirmation Order
in these Chapter 11 Cases.

 

1.17.       Confirmation Date means the date on which the Clerk of the
Bankruptcy Court enters the Confirmation Order.

 

1.18.       Confirmation Hearing means the hearing to be held by the Bankruptcy
Court regarding confirmation of the Plan, as such hearing may be adjourned or
continued from time to time.

 

1.19.       Confirmation Order means the order of the Bankruptcy Court
confirming the Plan pursuant to section 1129 of the Bankruptcy Code.

 

1.20.       Consenting Lenders means those certain Prepetition Lenders that are
party to the Plan Support and Lock-Up Agreement.

 

1.21.       Consummation means the occurrence of the Effective Date for the
Plan.

 

1.22.       Cure means the payment of Cash by the Debtors, or the distribution
of other property (as the parties may agree or the Bankruptcy Court may order),
as necessary to (i) cure a

 

3

--------------------------------------------------------------------------------


 

monetary default by the Debtors in accordance with the terms of an executory
contract or unexpired lease of the Debtors and (ii) permit the Debtors to assume
such executory contract or unexpired lease under section 365(a) of the
Bankruptcy Code.

 

1.23.       Debtors means, collectively, LodgeNet Interactive Corporation,
LodgeNet StayOnline, Inc., On Command Corporation, The Hotel Network, Inc.,  On
Command Video Corporation, Puerto Rico Video Entertainment Corporation, Virgin
Islands Video Entertainment Corporation, Spectradyne International, Inc.,
LodgeNet Healthcare Inc., Hotel Digital Network Inc., and LodgeNet International
Inc.

 

1.24.       Debtors in Possession means the Debtors in their capacity as debtors
in possession in the Chapter 11 Cases pursuant to sections 1101, 1107(a) and
1108 of the Bankruptcy Code.

 

1.25.       Definitive Documents means the following documents: (i) the Exit
Loan Agreement, (ii) the Exit Revolver Agreement, (iii) the Amended and Restated
Guarantee and Collateral Agreement, and (iv) the Intercreditor Agreements.

 

1.26.       DIP Agent means Gleacher Products Corp., as administrative agent and
collateral agent for the DIP Lenders under the DIP Loan Agreement.

 

1.27.       DIP Claim means a Claim of the DIP Lenders or DIP Agent arising
under the DIP Loan Agreement and the DIP Order.

 

1.28.       DIP Lenders means all lenders from time to time party to the DIP
Loan Agreement.

 

1.29.       DIP Loan Agreement means that certain senior secured credit
agreement, as amended, supplemented, restated or otherwise modified, entered
into by and among LodgeNet Interactive, as borrower, each of the remaining
Debtors, as guarantors, the DIP Agent and the DIP Lenders.

 

1.30.       DIP Order means the interim and final order(s) of the Bankruptcy
Court authorizing the Debtors to enter into and make borrowings under the DIP
Loan Agreement, and granting certain rights, protections and liens to and for
the benefit of the DIP Lenders.

 

1.31.       Disbursing Agent means any entity (including any applicable Debtor
if it acts in such capacity) in its capacity as a disbursing agent under
Section 6.3 hereof.

 

1.32.       Disputed means with respect to a Claim or Interest, any such Claim
or Interest to the extent neither Allowed nor disallowed under the Plan or a
Final Order nor deemed Allowed under section 502, 503 or 1111 of the Bankruptcy
Code.

 

1.33.       Distribution Record Date means the Effective Date of the Plan.

 

1.34.       Effective Date means the date on which all conditions to the
effectiveness of the Plan set forth in Section 9 hereof have been satisfied or
waived in accordance with the terms of the Plan.

 

1.35.       Estate or Estates means individually or collectively, the estate or
estates of the Debtors created under section 541 of the Bankruptcy Code.

 

1.36.       Exculpated Parties means collectively: (a) the Debtors; (b) the DIP
Lenders; (c) the Prepetition Lenders; (d) the DIP Agent; (e) the Prepetition
Agent; (f) Colony Capital; (g) Purchasers;

 

4

--------------------------------------------------------------------------------


 

and (h) with respect to each of the foregoing entities in clauses (a) through
(g), such entities’ predecessors, successors and assigns, subsidiaries,
affiliates, current and former officers, directors, principals, employees,
agents, advisory board members, financial advisors, attorneys, accountants,
investment bankers, consultants, representatives, management companies, managed
accounts and funds, fund advisors and other professionals, and such persons’
respective heirs, executors, estates, servants and nominees, in each case in
their capacity as such.

 

1.37.       Existing DIRECTV Agreement means the SMATV Sales Agency and
Transport Services Agreement, dated as of March 31, 2010 between LodgeNet
Interactive and DIRECTV, LLC.

 

1.38.       Exit Loan Agreement means the Amended and Restated Prepetition
Credit Agreement, dated as of the Effective Date, by and among the Reorganized
LodgeNet Interactive, the Prepetition Agent and the lenders party thereto from
time to time, including all documents, agreements or instruments executed in
connection therewith or related thereto, containing terms consistent with the
Exit Term Loan Term Sheet, in the form approved by the Purchaser Representative
and the Requisite Consenting Lenders.

 

1.39.       Exit Revolver means a revolving credit facility, not inconsistent
with the terms of the Exit Term Loan Term Sheet, in accordance with and subject
to the terms and conditions set forth in the Exit Revolver Agreement.

 

1.40.       Exit Revolver Agreement means a credit agreement, dated as of the
Effective Date, by and among LodgeNet Interactive and the lender or lenders
party thereto, together with all documents, instruments and agreements executed
in connection therewith or related thereto, for the provision of the Exit
Revolver, in form and substance acceptable to Purchaser Representative.

 

1.41.       Exit Term A Loan means a term loan in the aggregate principal amount
of $346,400,000.00 (plus interest accrued and unpaid on the Prepetition Credit
Facility (i) prior to the Petition Date and (ii) on and after the Petition Date 
through the earlier of the Effective Date and date that is 90 days after the
Petition Date, in each case at the non-default contract interest rate) in
accordance with and subject to the terms and conditions contained in the Exit
Loan Agreement, less the original aggregate principal amount of Exit Term B
Loan.

 

1.42.       Exit Term B Loan means a term loan in the aggregate principal amount
of up to $125 million in accordance with and subject to the terms and conditions
contained in the Exit Loan Agreement.

 

1.43.       Exit Term Loan means the Exit Term A Loan and the Exit Term B Loan.

 

1.44.       Exit Term Loan Term Sheet means the term sheet setting forth the
terms of the Exit Term Loan attached hereto as Exhibit A.

 

1.45.       Fee Claim means a Claim for professional services rendered or costs
incurred on or after the Petition Date through the Effective Date by
professional persons retained by the Debtors or any statutory committee
appointed in the Chapter 11 Cases pursuant to sections 327, 328, 329, 330, 331,
503(b) or 1103 of the Bankruptcy Code in the Chapter 11 Cases.

 

1.46.       Final Order means an order or judgment of a court of competent
jurisdiction that has been entered on the docket maintained by the clerk of such
court, which has not been reversed, vacated or stayed and as to which (a) the
time to appeal, petition for certiorari, or move for a new trial, reargument or
rehearing has expired and as to which no appeal, petition for certiorari, or
other

 

5

--------------------------------------------------------------------------------


 

proceedings for a new trial, reargument or rehearing shall then be pending, or
(b) if an appeal, writ of certiorari, new trial, reargument or rehearing thereof
has been sought, such order or judgment shall have been affirmed by the highest
court to which such order was appealed, or certiorari shall have been denied, or
a new trial, reargument or rehearing shall have been denied or resulted in no
modification of such order, and the time to take any further appeal, petition
for certiorari or move for a new trial, reargument or rehearing shall have
expired; provided, however, that no order or judgment shall fail to be a “Final
Order” solely because of the possibility that a motion pursuant to section
502(j) or 1144 of the Bankruptcy Code or under Rule 60 of the Federal Rules of
Civil Procedure or Bankruptcy Rule 9024 has been or may be filed with respect to
such order or judgment.

 

1.47.       General Unsecured Claim means any unsecured Claim against any Debtor
other than an Intercompany Claim that is not entitled to priority under the
Bankruptcy Code or any order of the Bankruptcy Court.

 

1.48.       Guarantee and Collateral Agreement means that certain Guarantee and
Collateral Agreement, dated as of April 4, 2007 among LodgeNet Interactive and
each of the other loan parties thereto, in favor of Gleacher Products Corp., as
administrative agent.

 

1.49.       Impaired means, with respect to a Claim, Interest or Class of Claims
or Interests, “impaired” within the meaning of section 1123(a)(4) and 1124 of
the Bankruptcy Code.

 

1.50.       Intercompany Claim means any Claim against a Debtor held by another
Debtor or an affiliate of a Debtor, excluding any Prepetition Lender Claim held
by any Debtor or affiliate of a Debtor.

 

1.51.       Intercompany Interest means an Interest in a Debtor held by another
Debtor or an Interest in a Debtor held by an affiliate of a Debtor.

 

1.52.       Intercreditor Agreements means (i) an agreement, between the
Prepetition Agent, as agent under the Exit Loan Agreement and any agent under
the Exit Revolver, and (ii) an agreement, between the Prepetition Agent, as
agent under the Exit Loan Agreement and DIRECTV.

 

1.53.       Interests means any equity security in a Debtor as defined in
section 101(16) of the Bankruptcy Code, including all common units, preferred
units or other instruments evidencing an ownership interest in any of the
Debtors, whether or not transferable, and any option, warrant or right,
contractual or otherwise, to acquire any such interests in a Debtor that existed
immediately before the Effective Date.

 

1.54.       Investment Agreement means the Investment Agreement, dated as of
December 30, 2012, among LodgeNet Interactive, Colony Capital, and Purchasers,
attached hereto as Exhibit B.

 

1.55.       Lien has the meaning set forth in section 101(37) of the Bankruptcy
Code.

 

1.56.       LodgeNet Interactive means LodgeNet Interactive Corporation.

 

1.57.       New Board means the board of directors of Reorganized LodgeNet
Interactive.

 

1.58.       New Common Stock means common stock in Reorganized LodgeNet
Interactive.

 

1.59.       Other Secured Claim means a Secured Claim, other than a DIP Claim, a
Priority/Secured Tax Claim, or a Prepetition Lender Claim.

 

6

--------------------------------------------------------------------------------


 

1.60.       Person means an individual, corporation, partnership, joint venture,
association, joint stock company, limited liability company, limited liability
partnership, trust, estate, unincorporated organization, governmental unit (as
defined in section 101(27) of the Bankruptcy Code) or other entity.

 

1.61.       Petition Date means [    ].

 

1.62.       Plan means this chapter 11 plan of reorganization, including the
exhibits hereto, as the same may be amended or modified from time to time in
accordance with the terms hereof.

 

1.63.       Plan Supplement means a supplemental appendix to the Plan
containing, among other things, substantially final forms of the Amended
Organizational Documents that was filed with the Bankruptcy Court no later than
five (5) Business Days before commencement of the Confirmation Hearing.

 

1.64.       Plan Support and Lock-Up Agreement means the Plan Support and
Lock-Up Agreement, dated as of December 30, 2012, among LodgeNet Interactive,
the Prepetition Agent and the Consenting Lenders party thereto.

 

1.65.       Prepetition Agent means Gleacher Products Corp. in its capacity as
successor administrative agent under the Prepetition Credit Agreement.

 

1.66.       Prepetition Credit Agreement means that certain Credit Agreement,
dated as of April 4, 2007, by and among LodgeNet Interactive Corporation, as
borrower, the Prepetition Agent as administrative agent, and the lenders party
thereto from time to time (as amended, modified or otherwise supplemented from
time to time, including by the Prepetition First Amendment and Second Amendment
to the Credit Agreement).

 

1.67.       Prepetition First Amendment and Second Amendment to the Credit
Agreement means the certain (a) First Amendment to the Credit Agreement, dated
as of March 17, 2011, and (b) Forbearance Agreement and Second Amendment to the
Credit Agreement, dated as of October 15, 2012.

 

1.68.       Prepetition Lender Claims means all Claims against the Debtors
arising under or in connection with the Prepetition Credit Agreement and all
documents relating thereto.

 

1.69.       Prepetition Lenders means the lenders from time to time party to the
Prepetition Credit Agreement as lenders thereunder, including former lenders and
any applicable assignees and participants thereof.

 

1.70.       Priority Non-Tax Claim means any Claim other than an Administrative
Expense Claim or a Priority/Secured Tax Claim that is entitled to priority in
payment as specified in section 507(a)(3), (4), (5), (6), (7) and (9) of the
Bankruptcy Code.

 

1.71.       Priority/Secured Tax Claim means any unsecured Claim or Secured
Claim of a governmental unit of the kind entitled to priority in payment as
specified in sections 502(i) and 507(a)(8) of the Bankruptcy Code and any
Secured Claim for penalties with respect to such Claims.

 

1.72.       Purchaser Representative means Col-L Acquisition, LLC.

 

1.73.       Purchasers means Col-L Acquisition, LLC, PAR Investment Partners,
L.P., Nala Investments, LLC, MAR Capital Fund I, L.P, MAR Capital Fund II, L.P.
and MAR Capital Fund III, L.P.

 

7

--------------------------------------------------------------------------------


 

1.74.       Released Parties means collectively: (a) the Debtors; (b) the DIP
Lenders; (c) the Prepetition Lenders; (d) the DIP Agent; (e) the Prepetition
Agent; (f) Colony Capital; (g) Purchasers; and (h) with respect to each of the
foregoing entities in clauses (a) through (g), such entities’ predecessors,
successors and assigns, subsidiaries, affiliates, current and former officers,
directors, principals, employees, agents, advisory board members, financial
advisors, attorneys, accountants, investment bankers, consultants,
representatives, management companies, managed accounts and funds, fund advisors
and other professionals, and such persons’ respective heirs, executors, estates,
servants and nominees, in each case in their capacity as such.

 

1.75.       Releasing Party means each of, and solely in its capacity as such,
(a) the Prepetition Agent; and (b) the holders of impaired Claims or Interests
other than those who (i) have been deemed to reject the Plan, or (ii) abstain
from voting or voted to reject the Plan and have also checked the box on the
applicable ballot indicating that they opt not to grant the releases provided in
the Plan; (c) the holders of Unimpaired Claims; and (d) with respect to the
foregoing entities in clauses (a) through (c), such entity’s current affiliates,
subsidiaries, officers, directors, principals, members, employees, agents,
financial advisors, attorneys, accountants, investment bankers, consultants,
representatives, equityholders, partners and other professionals.

 

1.76.       Reorganized LodgeNet Interactive means LodgeNet Interactive, as
reorganized on the Effective Date in accordance with the Plan.

 

1.77.       Reorganized Debtors means the Debtors, as reorganized on the
Effective Date in accordance with the Plan.

 

1.78.       Reorganized Subsidiary Debtors means the Subsidiary Debtors, as
reorganized on the Effective Date in accordance with the Plan.

 

1.79.       Requisite Consenting Lenders means Consenting Lenders holding more
than 50% of all Prepetition Lender Claims held by all Consenting Lenders at any
relevant moment in time; provided, however, that only the holdings of those
Consenting Lenders who elect to participate in the deliberations with respect to
the issue for which consent of the Requisite Consenting Lenders is sought shall
be counted for purposes of calculating Requisite Consenting Lenders.

 

1.80.       Restructuring Expenses means the reasonable and documented fees
(including transaction fees) and expenses incurred by each of (a) the DIP Agent,
(b) the Prepetition Agent, and (c) Purchaser Representative and its affiliates
in connection with the transactions contemplated in this Plan whether incurred
prepetition or post-petition, including the fees and expenses of one legal
counsel and one financial advisor for the DIP Agent and Prepetition Agent and
legal counsel and financial advisor for Colony Capital and Purchaser
Representative, without the requirement for the filing of a proof of claim,
retention applications, fee applications or any other applications in the
Chapter 11 Cases, which, in each case, shall be Allowed in full and shall not be
subject to any offset, defense, counterclaim, reduction or credit of any kind
whatsoever.

 

1.81.       Roll-Up DIP Claims means all DIP Claims on account of the $15
million portion of the Prepetition Credit Agreement that were rolled-up into the
DIP Loan on the Petition Date, and any interest accrued thereon during the
Chapter 11 Cases.

 

1.82.       Secured Claim means a Claim to the extent (i) secured by a lien on
property of the estate, to the extent of the value of such property (A) as set
forth in the Plan, (B) as agreed to by the holder of such Claim and the Debtors
or (C) as determined by a Final Order in accordance with section

 

8

--------------------------------------------------------------------------------


 

506(a) of the Bankruptcy Code, or (ii) secured by the amount of any rights of
setoff of the holder thereof under section 553 of the Bankruptcy Code.

 

1.83.       Series B Preferred Interests means the 10% Series B Cumulative
Perpetual Convertible Preferred Stock of LodgeNet Interactive.

 

1.84.       Subsidiary Debtors means the Debtors, other than LodgeNet
Interactive.

 

1.85.       Subsidiary Interests means the Interests in the Debtors, other than
LodgeNet Interactive.

 

1.86.       Tax or Taxes means any federal, state, local, or non-U.S. income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental (including taxes under §59A
of the Internal Revenue Code of 1986, as amended), customs duties, capital
stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated or
other tax of any kind whatsoever, including any interest, penalty, or addition
thereto, whether disputed or not, and including any liability under Treasury
Regulation § 1.1502-6 or any analogous or similar state, local or non-U.S. law
or regulation.

 

1.87.       Unimpaired means, with respect to a Claim, Interest or Class of
Claims or Interests, not “impaired” within the meaning of section 1123(a)(4) and
1124 of the Bankruptcy Code.

 

B.                                    Interpretation; Application of Definitions
and Rules of Construction.

 

Unless otherwise specified, all section or exhibit references in the Plan are to
the respective section in, or exhibit to, the Plan, as the same may be amended,
waived or modified from time to time.  The words “herein,” “hereof,” “hereto,”
“hereunder” and other words of similar import refer to the Plan as a whole and
not to any particular section, subsection or clause contained therein.  The
headings in the Plan are for convenience of reference only and shall not limit
or otherwise affect the provisions hereof.  For purposes herein: (1) in the
appropriate context, each term, whether stated in the singular or the plural,
shall include both the singular and the plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, feminine and
the neuter gender; (2) any reference herein to a contract, lease, instrument,
release or other agreement or document being in a particular form or on
particular terms and conditions means that the referenced document shall be
substantially in that form or substantially on those terms and conditions;
(3) unless otherwise specified, all references herein to “Sections” are
references to Sections hereof or hereto; (4) the rules of construction set forth
in section 102 of the Bankruptcy Code shall apply; and (5) any term used in
capitalized form herein that is not otherwise defined but that is used in the
Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned to that
term in the Bankruptcy Code or the Bankruptcy Rules, as the case may be.

 

C.                                    Reference to Monetary Figures.

 

All references in the Plan to monetary figures shall refer to the legal tender
of the United States of America, unless otherwise expressly provided.

 

D.                                    Controlling Document.

 

In the event of an inconsistency between the Plan and the Plan Supplement, the
terms of the relevant document in the Plan Supplement shall control (unless
stated otherwise in such Plan Supplement document).  The provisions of the Plan
and of the Confirmation Order shall be construed in a

 

9

--------------------------------------------------------------------------------


 

manner consistent with each other so as to effect the purposes of each;
provided, that if there is determined to be any inconsistency between any Plan
provision and any provision of the Confirmation Order that cannot be so
reconciled, then, solely to the extent of such inconsistency, the provisions of
the Confirmation Order shall govern and any such provision of the Confirmation
Order shall be deemed a modification of the Plan and shall control and take
precedence.

 

SECTION 2.                            ADMINISTRATIVE EXPENSE AND PRIORITY
CLAIMS.

 

2.1.                           Administrative Expense Claims.

 

Except to the extent that a holder of an Allowed Administrative Expense Claim
and the Debtors or the Reorganized Debtors agree to different treatment, the
Debtors (or the Reorganized Debtors, as the case may be) shall pay to each
holder of an Allowed Administrative Expense Claim, in full and final
satisfaction of its Administrative Expense Claim, Cash in an amount equal to
such Claim on, or as soon thereafter as is reasonably practicable, the later of
(a) the Effective Date and (b) the first Business Day after the date that is
thirty (30) calendar days after the date such Administrative Expense Claim
becomes an Allowed Administrative Expense Claim; provided, however, that subject
to section 2.4 hereof, Allowed Administrative Expense Claims representing
liabilities incurred in the ordinary course of business by the Debtors, as
debtors in possession, or liabilities arising under loans or advances to or
other obligations incurred by the Debtors, as debtors in possession, whether or
not incurred in the ordinary course of business, shall be paid by the Debtors in
the ordinary course of business, consistent with past practice and in accordance
with the terms and subject to the conditions of any agreements governing,
instruments evidencing or other documents relating to such transactions.

 

2.2.                           Fee Claims.

 

All entities seeking an award by the Bankruptcy Court of Fee Claims (a) shall
file their respective final applications for allowance of compensation for
services rendered and reimbursement of expenses incurred by the date that is
thirty (30) days after the Effective Date and (b) shall be paid in full from the
Debtors’ or Reorganized Debtors’ Cash on hand in such amounts as are Allowed by
the Bankruptcy Court (i) upon the later of (A) the Effective Date and (B) the
date upon which the order relating to any such Allowed Fee Claim is entered or
(ii) upon such other terms as may be mutually agreed upon between the holder of
such an Allowed Fee Claim and the Debtors or, on and after the Effective Date,
the Reorganized Debtors.  The Reorganized Debtors are authorized to pay
compensation for services rendered or reimbursement of expenses incurred after
the Effective Date in the ordinary course and without the need for Bankruptcy
Court approval.

 

2.3.                           Priority/Secured Tax Claims.

 

Except to the extent that a holder of an Allowed Priority/Secured Tax Claim
agrees to a different treatment, each holder of an Allowed Priority/Secured Tax
Claim shall, in full satisfaction, release, and discharge of such Allowed
Priority/Secured Tax Claim be paid, in the sole discretion of the Reorganized
Debtors (1) in full in Cash on the latest to occur of (a) the Effective Date, to
the extent such Claim is an Allowed Priority/Secured Tax Claim on the Effective
Date, (b) on the date such Claim becomes and Allowed Priority/Secured Tax Claim,
or (c) to the extent such Claim is not Allowed, but is due and owing on the
Effective Date, in accordance with the terms of any agreement between the
Debtors and such holder, or as may be due and owing under applicable
non-bankruptcy law, or in the ordinary course of business, or (2) as otherwise
permitted by the Bankruptcy Code.

 

10

--------------------------------------------------------------------------------


 

2.4.                           DIP Claims.

 

On the Effective Date, all DIP Claims shall be Allowed and, other than any
Roll-Up DIP Claims, paid in full in Cash on the Effective Date.  In accordance
with section 5.6 hereof, the Roll-Up DIP Claims, will automatically be deemed to
be amounts outstanding under the Exit Term Loan on the Effective Date.

 

SECTION 3.                            CLASSIFICATION OF CLAIMS AND INTERESTS.

 

3.1.                           Summary of Classification.

 

The following table designates the Classes of Claims against and Interests in
each of the Debtors and specifies which of those Classes are (a) Impaired or
Unimpaired by the Plan, (b) entitled to vote to accept or reject the Plan in
accordance with section 1126 of the Bankruptcy Code and (c) deemed to accept or
reject the Plan.  In accordance with section 1123(a)(1) of the Bankruptcy Code,
Administrative Expense Claims and Priority/Secured Tax Claims have not been
classified and, thus, are excluded from the Classes of Claims and Interests set
forth in this Section 3.  The classification of Claims and Interests set forth
herein shall apply separately to each of the Debtors.  All of the potential
Classes for the Debtors are set forth herein.  Certain of the Debtors may not
have holders of Claims or Interests in a particular Class or Classes, and such
Classes shall be treated as set forth in Section 3.3.

 

Class

 

Designation

 

Treatment

 

Entitled to Vote

1

 

Priority Non-Tax Claims

 

Unimpaired

 

No (deemed to accept)

2

 

Prepetition Lender Claims

 

Impaired

 

Yes

3

 

Other Secured Claims

 

Unimpaired

 

No (deemed to accept)

4

 

General Unsecured Claims

 

Unimpaired

 

No (deemed to accept)

5

 

Intercompany Claims

 

Unimpaired

 

No (deemed to accept)

6

 

Interests in Subsidiary Debtors

 

Unimpaired

 

No (deemed to accept)

7

 

Series B Preferred Interests in LodgeNet Interactive

 

Impaired

 

No (deemed to reject)

8

 

Interests in LodgeNet Interactive

 

Impaired

 

No (deemed to reject)

 

3.2.                           Special Provision Governing Unimpaired Claims.

 

Except as otherwise provided in the Plan, nothing under the Plan shall affect
the rights of the Debtors or the Reorganized Debtors, as applicable, in respect
of any Unimpaired Claims, including all rights in respect of legal and equitable
defenses to, or setoffs or recoupments against, any such Unimpaired Claims.

 

3.3.                           Elimination of Vacant Classes.

 

Any Class of Claims or Interests that, as of the commencement of the
Confirmation Hearing, does not have at least one holder of a Claim or Interest
that is Allowed in an amount greater than zero for voting purposes shall be
considered vacant, deemed eliminated from the Plan for purposes of voting to
accept or reject the Plan, and disregarded for purposes of determining whether
the Plan satisfies section 1129(a)(8) of the Bankruptcy Code with respect to
that Class.

 

11

--------------------------------------------------------------------------------


 

SECTION 4.                            TREATMENT OF CLAIMS AND INTERESTS.

 

4.1.                           Priority Non-Tax Claims (Class 1).

 

(a)                                 Classification:  Class 1 consists of
Priority Non-Tax Claims against the Debtors.

 

(b)                                 Treatment:  Except to the extent that a
holder of an Allowed Priority Non-Tax Claim against any of the Debtors has
agreed to less favorable treatment of such Claim, each such holder shall
receive, in full and final satisfaction of such Claim, Cash in an amount equal
to such Claim, payable on the later of the Effective Date and the date on which
such Priority Non-Tax Claim becomes an Allowed Priority Non-Tax Claim, in each
case, or as soon as reasonably practicable thereafter.

 

(c)                                  Voting:  Class 1 is Unimpaired, and the
holders of Priority Non-Tax Claims are conclusively presumed to have accepted
the Plan pursuant to section 1126(f) of the Bankruptcy Code.  Therefore, holders
of Priority Non-Tax Claims are not entitled to vote to accept or reject the
Plan.

 

4.2.                           Prepetition Lender Claims (Class 2).

 

(a)                                 Classification:  Class 2 consists of the
Prepetition Lender Claims against the Debtors.

 

(b)                                 Allowance:  The Prepetition Lender Claims
are Allowed in an amount of $346,400,000 million on account of unpaid principal,
plus interest, fees and other expenses, arising under or in connection with the
Prepetition Credit Agreement; provided, however, that any Prepetition Lender
Claims held by the Debtors or any affiliate of the Debtors are deemed waived and
not Allowed.

 

(c)                                  Treatment:  On the Effective Date, each
holder of an Allowed Class 2 Prepetition Lender Claim shall receive, in full and
final satisfaction of its Prepetition Lender Claim, its pro rata share of the
Exit Term Loan, allocated between the Exit Term A Loan and the Exit Term B Loan
in the manner set forth in the Exit Loan Agreement..

 

(d)                                 Voting:  Class 2 is Impaired, and holders of
Prepetition Lender Claims are entitled to vote to accept or reject the Plan.

 

4.3.                           Other Secured Claims (Class 3).

 

(a)                                 Classification:  Class 3 consists of the
Other Secured Claims.  To the extent that Other Secured Claims are secured by
different collateral or different interests in the same collateral, such Claims
shall be treated as separate subclasses of Class 3.

 

(b)                                 Treatment:  Except to the extent that a
holder of an Allowed Other Secured Claim against any of the Debtors has agreed
to less favorable treatment of such Claim, each holder of an Allowed Other
Secured Claim shall receive, at the option of the Debtors or the Reorganized
Debtors, an of (i) payment in full in Cash in full and final satisfaction of
such claim, payable on the later of the Effective Date and the date on which
such Other Secured Claim becomes an Allowed Other Secured Claim, or, in each
case, as soon as reasonably practicable thereafter, (ii) reinstatement pursuant
to section 1124 of the Bankruptcy Code or (iii) such other recovery necessary to
satisfy section 1129 of the Bankruptcy Code.

 

12

--------------------------------------------------------------------------------


 

(c)                                  Voting:  Class 3 is Unimpaired, and the
holders of Other Secured Claims are conclusively presumed to have accepted the
Plan pursuant to section 1126(f) of the Bankruptcy Code.  Therefore, holders of
Other Secured Claims are not entitled to vote to accept or reject the Plan.

 

4.4.                           General Unsecured Claims (Class 4).

 

(a)                                 Classification:  Class 4 consists of General
Unsecured Claims against the Debtors.

 

(b)                                 Treatment:  Except to the extent that a
holder of an Allowed General Unsecured Claim agrees to less favorable treatment
of such Allowed General Unsecured Claim, each holder of an Allowed General
Unsecured Claim shall receive in full and final satisfaction of such Claim, Cash
in an amount equal to such Claim, payable on the later of the Effective Date and
the date on which such General Unsecured Claim becomes an Allowed General
Unsecured Claim, or, in each case, as soon as reasonably practicable thereafter.

 

(c)                                  Voting:  Class 4 is Unimpaired, and the
holders of General Unsecured Claims are conclusively presumed to have accepted
the Plan pursuant to section 1126(f) of the Bankruptcy Code.  Therefore, holders
of General Unsecured Claims are not entitled to vote to accept or reject the
Plan.

 

4.5.                           Intercompany Claims (Class 5).

 

(a)                                 Classification:  Class 5 consists of
Intercompany Claims.

 

(b)                                 Treatment:  On the Effective
Date, Intercompany Claims shall be reinstated by the Debtors.

 

(c)                                  Voting:  Class 5 is Unimpaired, and the
holders of Intercompany Claims are conclusively presumed to have accepted the
Plan pursuant to section 1126(f) of the Bankruptcy Code.  Therefore, holders of
Intercompany Claims are not entitled to vote to accept or reject the Plan.

 

4.6.                           Interests in Subsidiary Debtors (Class 6).

 

(a)                                 Classification:  Class 6 consists of
Interests in each of the Subsidiary Debtors.

 

(b)                                 Treatment:  On the Effective Date, all
Interests in the Subsidiary Debtors shall continue to be owned by the entity
that owned the Interest in the respective Subsidiary Debtors on the Petition
Date, and the certificates and other documents representing such Interests shall
remain in full force and effect.

 

(c)                                  Voting:  Class 6 is Unimpaired by the Plan,
and the holders of the Allowed Interests in Subsidiary Debtors are conclusively
deemed to have accepted the Plan pursuant to section 1126(g) of the Bankruptcy
Code.  Therefore, the holders of Interests in Subsidiary Debtors are not
entitled to vote to accept or reject the Plan.

 

4.7.                           Series B Preferred Interests in LodgeNet
Interactive (Class 7).

 

(a)                                 Classification:  Class 7 consists of
Series B Preferred Interests in LodgeNet Interactive.

 

13

--------------------------------------------------------------------------------


 

(b)                                 Treatment:  All Series B Preferred Interests
shall be deemed cancelled, and the holders of Series B Preferred Interests shall
not receive or retain any property under the Plan on account of such interests.

 

(c)                                  Voting:  Class 7 is Impaired by the Plan,
and the holders of the Allowed Series B Preferred Interests are conclusively
deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy
Code.  Therefore, the holders of Series B Preferred Interests are not entitled
to vote to accept or reject the Plan.

 

4.8.                           Interests in LodgeNet Interactive (Class 8).

 

(a)                                 Classification:  Class 8 consists of
Interests in LodgeNet Interactive.

 

(b)                                 Treatment:  On the Effective Date, all
Interests in LodgeNet Interactive shall be deemed cancelled, and the holders of
Interests in LodgeNet Interactive shall not receive or retain any property under
the Plan on account of such interests.

 

(c)                                  Voting:  Class 8 is Impaired by the Plan,
and the holders of Interests in LodgeNet Interactive are conclusively deemed to
have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.  The
holders of Interests in LodgeNet Interactive are not entitled to vote to accept
or reject the Plan.

 

SECTION 5.                            MEANS FOR IMPLEMENTATION.

 

5.1.                           Joint Chapter 11 Plan

 

The Plan is a joint chapter 11 plan for each of the Debtors, with the Plan for
each Debtor being non-severable and mutually dependent on the Plan for each
other Debtor.

 

5.2.                           Colony Transaction

 

On the Effective Date, subject to the terms and conditions set forth in the
Investment Agreement, Reorganized LodgeNet Interactive shall issue to Purchasers
or Purchaser Representative’s designees, and Purchasers and Purchaser’s
Representatives designees shall purchase 100% of the New Common Stock on the
Effective Date for an aggregate purchase price of $60,000,000; provided that,
Purchaser Representative may assign the rights and obligations to purchase a
portion of the New Common Stock in accordance with the terms of the Investment
Agreement.

 

On the Effective Date, subject to the terms and conditions set forth in the
Investment Agreement, Reorganized LodgeNet Interactive shall issue to the
entities identified on Schedule C to the Investment Agreement, and such entities
shall purchase warrants to purchase New Common Stock which, upon exercise
represent 27.5% of the outstanding New Common Stock on a fully diluted basis for
a purchase price of $5,000.

 

On the Effective Date, Purchaser(s), or designees in accordance with the terms
of the Investment Agreement, may also purchase, at its option, any number of
additional shares of New Common Stock at a price determined in the Investment
Agreement, up to an aggregate additional purchase price of $30,000,000.

 

The Issuance of the New Common Stock and warrants to Purchasers and any
designees of Purchaser Representative shall be authorized without the need for
any further corporate action.

 

14

--------------------------------------------------------------------------------


 

Purchasers and/or any designee(s) shall pay the aggregate purchase price to
Reorganized LodgeNet Interactive on the Effective Date.  The New Common Stock
and warrants shall have the terms set forth in the Investment Agreement, Amended
Organizational Documents and forms of warrants or term sheets therefor attached
to the Investment Agreement.

 

5.3.                           Use of Proceeds of Colony Transaction

 

On the Effective Date, the proceeds shall be used to fund payments required to
be made under the Plan and any proceeds not required to fund payments under the
Plan shall be retained by the Reorganized Debtors and shall be used for general
corporate purposes, subject to any restrictions that are placed on use of such
funds by the Exit Loan Agreement.

 

5.4.                           Settlement with DIRECTV

 

On or before the Effective Date, pursuant to Bankruptcy Rule 9019, LodgeNet
Interactive shall enter into a settlement with DIRECTV, LLC (“DIRECTV”), under
which (a) Reorganized LodgeNet Interactive shall assume the Existing DIRECTV
Agreement under this Plan and then replace the Existing DIRECTV Agreement with a
new agreement with DIRECTV in the form agreed to between Colony Capital,
LodgeNet Interactive and DIRECTV (the “DIRECTV Agreement”), and (b) DIRECTV’s
claim for amounts due and payable prior to the Petition Date shall be Allowed
and paid in accordance with a payment schedule agreed to by LodgeNet Interactive
and DIRECTV, each of cases (a) and (b), effective as of the Effective Date.  The
DIRECTV Agreement shall replace the Existing DIRECTV Agreement, which shall
automatically terminate without liability of any party thereto upon the
effectiveness of the DIRECTV Agreement on the Effective Date.

 

5.5.                           Distribution of Term A Loan Notes and Term B Loan
Notes.

 

On the Effective Date, LodgeNet Interactive will enter into the Exit Loan
Agreement, which shall contain terms consistent with the Exit Term Loan Term
Sheet and shall otherwise be in form acceptable to Purchaser Representative and
the Requisite Consenting Lenders.  On the Effective Date, the Exit Loan
Agreement shall be executed and delivered, and the Reorganized LodgeNet
Interactive shall be authorized to execute, deliver and enter into the Exit Loan
Agreement in connection with the distribution to holders of Class 2 Prepetition
Lender Claims, without the need for any further corporate action and without
further action by the holders of Claims or Interests.

 

Upon entry into the Exit Loan Agreement, all security documents executed in
connection with the Prepetition Credit Agreement, including the Guarantee and
Collateral Agreement shall be amended or amended and restated, as may be
necessary, to conform to the terms of the Exit Loan Agreement, and shall remain
in full force and effect, and all Liens, rights, interests, duties and
obligations thereunder shall survive the Effective Date and shall continue to
secure all obligations under the Exit Loan Agreement.  Without limiting the
generality of the foregoing, all Liens and security interests granted pursuant
to the Exit Loan Agreement (including, without limitation, the security
documents executed in connection with the Prepetition Credit Agreement as
amended or amended and restated in connection with the Exit Loan Agreement) to
the Prepetition Agent and the Prepetition Lenders are intended to be (i) valid,
binding, perfected, enforceable, Liens and security interests in the personal
and real property described in and subject to such documents, with the
priorities established in respect thereof under applicable non-bankruptcy law
and (ii) not subject to avoidance, recharacterization or subordination under any
applicable law.

 

15

--------------------------------------------------------------------------------


 

5.6.                           Termination of DIP Loan Agreement

 

On the Effective Date, (a) LodgeNet Interactive shall pay, in full in Cash by
wire transfer or immediately available funds, all DIP Claims (excluding any
Roll-Up DIP Claims); and (b) the commitments under the DIP Loan Agreement shall
be terminated.  All Roll-Up DIP Claims shall be deemed to be outstanding amounts
under the Exit Term Loan.  Upon payment or satisfaction in full of all DIP
Claims in accordance with the terms thereof, all liens and security interests
granted to secure such obligations shall be deemed terminated and shall be of no
further force and effect.  Notwithstanding the foregoing, all obligations of the
Debtors (if any) to the DIP Agent and the DIP Lenders under the DIP Loan
Agreement which are expressly stated in the DIP Loan Agreement as surviving such
agreement’s termination (including, without limitation, indemnification and
expense reimbursement obligations) shall, as so specified, survive without
prejudice and remain in full force and effect.

 

5.7.                           Exit Revolver

 

On the Effective Date, LodgeNet Interactive will enter into the Exit Revolver on
terms not inconsistent with the Exit Term Loan Term Sheet and shall otherwise be
in substance reasonably acceptable to Purchaser Representative and the Requisite
Consenting Lenders.  On the Effective Date, the Exit Revolver Agreement shall be
executed and delivered, and the Reorganized LodgeNet Interactive shall be
authorized to execute, deliver and enter into the Exit Revolver Agreement,
without the need for any further corporate action and without further action by
the holders of Claims or Interests.  On the Effective Date, the Guarantee and
Collateral Agreement shall be amended and restated, if necessary, to provide for
the grant of liens and security interests to secure the Exit Revolver.

 

5.8.                           Cancellation of Existing Securities and
Agreements.

 

Except for executory contracts and unexpired leases that have been assumed by
the Debtors, on the Effective Date, all of the agreements and other documents
evidencing (a) the Claims or rights of any holder of a Claim against the
Debtors, including all credit agreements, and notes evidencing such Claims,
(b) the Interests in LodgeNet Interactive (c) any options or warrants to
purchase Interests of LodgeNet Interactive, or obligating such Debtors to issue,
transfer or sell Interests or any other capital stock of such Debtors, shall be
amended, restated, substituted for or cancelled, as the case may be, other than
for purposes of evidencing a right to distributions under the Plan with respect
to executory contracts or unexpired leases which have not been assumed by the
Debtors or as otherwise provided hereunder.

 

5.9.                            Board of Directors and Management.

 

(a)                                 Board of Directors.  Upon and following the
Effective Date, the New Board and the boards of directors for each of the
Reorganized Subsidiary Debtors shall comprise such number of directors as
determined by Purchaser Representative.  The members of the New Board and the
new boards of each of the Reorganized Subsidiary Debtors will be identified no
later than the Confirmation Hearing in accordance with section 1129(a)(5) of the
Bankruptcy Code.  On the Effective Date, the terms of the current members of the
boards of directors of the Debtors shall expire.

 

(b)                                 Directors and Officers of the Reorganized
Debtors.  Except as otherwise provided in the Plan Supplement or as determined
by Purchaser Representative prior to the Confirmation Hearing, the officers of
the respective Reorganized Debtors immediately before the Effective Date shall
serve as the initial officers of each of the respective Reorganized Debtors on
or after the Effective Date and in accordance with any employment agreement with
the Reorganized Debtors and applicable non-bankruptcy law.  After the Effective
Date, the selection of officers of the Reorganized Debtors shall be as provided
by their respective organizational documents.

 

16

--------------------------------------------------------------------------------


 

5.10.                     Merger/Dissolution/Consolidation.

 

On the Effective Date or as soon as practicable thereafter and without need for
any further action, the Reorganized Debtors may, subject to the terms of the
Exit Loan Agreement, (i) cause any or all of the Debtors to be merged into one
or more of the Reorganized Debtors, dissolved or otherwise consolidated,
(ii) cause the transfer of assets between or among the Reorganized Debtors, or
(iii) engage in any other transaction in furtherance of the Plan.

 

5.11.                    Cancellation of Liens.

 

Except as otherwise specifically provided herein with respect to Classes 2 and
3, any Lien securing any Secured Claim shall be deemed released, and the holder
of such Secured Claim shall be authorized and directed to release any collateral
or other property of the Debtors (including any Cash collateral) held by such
holder and to take such actions as may be requested by the Reorganized Debtors,
to evidence the release of such Lien, including the execution, delivery and
filing or recording of such releases as may be requested by the Reorganized
Debtors.

 

5.12.                    Withholding and Reporting Requirements.

 

In connection with this Plan and all instruments issued in connection therewith
and distributed thereon, the Debtors shall comply with all applicable
withholding and reporting requirements imposed by any federal, state or local
taxing authority, and all distributions under this Plan shall be subject to any
such withholding or reporting requirements.  In the case of a non-Cash
distribution that is subject to withholding, the distributing party may withhold
an appropriate portion of such distributed property and sell such withheld
property to generate Cash necessary to pay over the withholding tax.  Any
amounts withheld pursuant to the preceding sentence shall be deemed to have been
distributed to and received by the applicable recipient for all purposes of the
Plan.  Notwithstanding the above, each holder of an Allowed Claim that is to
receive a distribution under this Plan shall have the sole and exclusive
responsibility for the satisfaction and payment of any tax obligations imposed
on such holder by any governmental unit, including income, withholding and other
tax obligations, on account of such distribution.  The Debtors have the right,
but not the obligation, to not make a distribution until such holder has made
arrangements satisfactory to any issuing or disbursing party for payment of any
such tax obligations.  The Debtors may require, as a condition to receipt of a
distribution, that the holder of an Allowed Claim complete and return a Form W-8
or W-9, as applicable to each such holder.  If the Debtors make such a request
and the holder fails to comply before the date that is 180 days after the
request is made, the amount of such distribution shall irrevocably revert to the
applicable Reorganized Debtor and any Claim in respect of such distribution
shall be discharged and forever barred from assertion against such Reorganized
Debtor or its respective property.

 

5.13.                    Exemption From Certain Transfer Taxes.

 

Pursuant to section 1146(a) of the Bankruptcy Code, (a) any issuance, transfer
or exchange of notes or equity securities under the Plan, (b) the creation of
any mortgage, deed of trust or other security interest, or (c) the making or
assignment of any lease or sublease, or the making or delivery of any instrument
of transfer from a Debtor to a Reorganized Debtor or any other Person pursuant
to the Plan shall not be subject to any document recording tax, stamp tax,
conveyance fee, intangibles or similar tax, mortgage tax, real estate transfer
tax, mortgage recording tax or other similar tax or governmental assessment, and
the Confirmation Order shall direct the appropriate state or local governmental
officials or agents to forego the collection of any such tax or governmental
assessment and to accept for filing and recordation any of the foregoing
instruments or other documents without the payment of any such tax or
governmental assessment. Without limiting the foregoing, any issuance, transfer
or exchange of a security

 

17

--------------------------------------------------------------------------------


 

or any making or delivery of an instrument of transfer pursuant to the Plan
shall be exempt from the imposition and payment of any and all transfer taxes
(including, without limitation, any and all stamp taxes or similar taxes and any
interest, penalties and addition to the tax that may be required to be paid in
connection with the consummation of the Plan) pursuant to sections 1146(a),
505(a), 106 and 1141 of the Bankruptcy Code.

 

5.14.                    Management Incentive Plan.

 

To the extent determined by Purchaser Representative in its sole discretion
Reorganized LodgeNet Interactive shall adopt the new management incentive plan
set forth in the Plan Supplement.

 

5.15.                    Sources of Consideration for Plan Distributions.

 

Except as otherwise provided in the Plan or the Confirmation Order, all
consideration necessary for the Reorganized Debtors to make payments pursuant to
the Plan shall be obtained from the existing Cash balances of the Debtors, the
purchase price specified in the Investment Agreement, the Exit Term Loan, the
Exit Revolver, and the operations of the Debtors or the Reorganized Debtors. The
Reorganized Debtors may also make such payments using Cash received from their
subsidiaries through the Reorganized Debtors’ consolidated cash management
systems

 

5.16.                    Effectuating Documents; Further Transactions.

 

On the Effective Date or as soon as reasonably practicable thereafter, the
Reorganized Debtors may take all actions as may be necessary or appropriate to
effect any transaction described in, approved by, contemplated by, or necessary
to effectuate the Plan, including: (1) the execution and delivery of appropriate
agreements or other documents of merger, consolidation, restructuring,
conversion, disposition, transfer, dissolution or liquidation containing terms
that are consistent with the terms of the Plan and that satisfy the applicable
requirements of applicable law and any other terms to which the applicable
entities may agree; (2) the execution and delivery of appropriate instruments of
transfer, assignment, assumption or delegation of any asset, property, right,
liability, debt or obligation on terms consistent with the terms of the Plan and
having other terms for which the applicable parties agree; (3) the filing of
appropriate certificates or articles of incorporation, reincorporation, merger,
consolidation, conversion or dissolution and the Amended Organizational
Documents pursuant to applicable state law; and (4) all other actions that the
applicable entities determine to be necessary or appropriate, including making
filings or recordings that may be required by applicable law, subject, in each
case, to the Amended Organizational Documents.

 

On and after the Effective Date, the Reorganized Debtors and the officers and
members of the boards of directors thereof, are authorized to and may issue,
execute, deliver, file or record such contracts, securities, instruments,
releases and other agreements or documents and take such actions as may be
necessary or appropriate to effectuate, implement and further evidence the terms
and conditions of the Plan and the securities issued pursuant to the Plan in the
name of and on behalf of the Reorganized Debtors, without the need for any
approvals, authorization, or consents except for those expressly required
pursuant to the Plan.

 

SECTION 6.                            DISTRIBUTIONS.

 

6.1.                           Distribution Record Date.

 

As of the close of business on the Distribution Record Date, the various
transfer registers for each of the Classes of Claims or Interests as maintained
by the Debtors or their respective agents, shall

 

18

--------------------------------------------------------------------------------


 

be deemed closed, and there shall be no further changes in the record holders of
any of the Claims or Interests.  The Debtors or the Reorganized Debtors shall
have no obligation to recognize any transfer of the Claims or Interests
occurring on or after the Distribution Record Date.

 

6.2.                           Date of Distributions.

 

Except as otherwise provided herein, any and all distributions and deliveries to
be made hereunder shall be made on the Effective Date, as soon thereafter as is
practicable or as otherwise determined in accordance with the Plan.  In the
event that any payment or act under the Plan is required to be made or performed
on a date that is not a Business Day, then the making of such payment or the
performance of such act may be completed on or as soon as reasonably practicable
after the next succeeding Business Day, but shall be deemed to have been
completed as of the required date.

 

6.3.                           Disbursing Agent.

 

All distributions hereunder shall be made by Reorganized LodgeNet Interactive
(or such other entity designated by Reorganized LodgeNet Interactive), as
Disbursing Agent, on or after the Effective Date, or as otherwise provided
herein.  No Disbursing Agent hereunder shall be required to give any bond or
surety or other security for the performance of its duties unless otherwise
ordered by the Bankruptcy Court.

 

6.4.                           Powers of Disbursing Agent.

 

A Disbursing Agent shall be empowered to (a) effect all actions and execute all
agreements, instruments and other documents necessary to perform its duties
hereunder, (b) make all distributions contemplated hereby and (c) exercise such
other powers as may be vested in the Disbursing Agent by order of the Bankruptcy
Court, pursuant to the Plan, or as deemed by the Disbursing Agent to be
necessary and proper to implement the provisions hereof.

 

6.5.                           Expenses of the Disbursing Agent.

 

Except as otherwise ordered by the Bankruptcy Court, any reasonable fees and
expenses incurred by the Disbursing Agent acting in such capacity (including
taxes and reasonable attorneys’ fees and expenses) on or after the Effective
Date shall be paid in Cash by the Reorganized Debtors in the ordinary course of
business.

 

6.6.                           Delivery of Distributions.

 

(a)                                 Subject to Bankruptcy Rule 9010, all
distributions to any holder of an Allowed Claim shall be made to a Disbursing
Agent, who shall transmit such distribution to the applicable holders of Allowed
Claims.  In the event that any distribution to any holder is returned as
undeliverable, the Disbursing Agent shall use reasonable efforts to determine
the current address of such holder, but no further distributions shall be made
to such holder unless and until such Disbursing Agent is notified in writing of
such holder’s then-current address, at which time all currently-due, missed
distributions shall be made to such holder as soon as reasonably practicable
thereafter without interest; provided, however, that such distributions shall be
deemed unclaimed property under section 347(b) of the Bankruptcy Code at the
expiration of one (1) year from the Effective Date. After such date, all
unclaimed property or interest in property shall revert to the Reorganized
Debtors, and the Claim of any other holder to such property or interest in
property shall be discharged and forever barred notwithstanding any applicable
federal or state escheat, abandoned or unclaimed property laws to the contrary.

 

19

--------------------------------------------------------------------------------

 


 

(b)                                 The Prepetition Agent shall be the
Disbursing Agent for the Allowed Prepetition Lender Claims.  Distributions under
the Plan to holders of such Allowed Prepetition Lender Claims shall be made by
the Reorganized Debtors to the Prepetition Agent, which, in turn, shall make the
distributions to Prepetition Lenders.  The Prepetition Agent shall not be
required to give any bond, surety or other security for the performance of its
duties with respect to its administration of distributions.  Upon delivery by
the Reorganized Debtors of the distributions in conformity with Sections 4.2 and
5.6 hereof to the Prepetition Agent, the Reorganized Debtors shall be released
of all liability with respect to the delivery of such distributions.

 

(c)                                  The DIP Agent shall be the Disbursing Agent
for the Allowed DIP Claims.  Distributions under the Plan to holders of such
Allowed DIP Claims shall be made by the Debtors to the DIP Agent, which, in
turn, shall make the distributions to DIP Lenders.  The DIP Agent shall not be
required to give any bond, surety or other security for the performance of its
duties with respect to its administration of distributions.  Upon delivery by
the Debtors of the distributions in conformity with Sections 2.4 and 5.7 hereof
to the DIP Agent, the Debtors shall be released of all liability with respect to
the delivery of such distributions.

 

6.7.                           Manner of Payment Under Plan.

 

(a)                                 All distributions of the Exit Term Loan to
the holders of Prepetition Lender Claims under the Plan shall be made by, or at
the direction of, the Prepetition Agent on behalf of Reorganized LodgeNet
Interactive.

 

(b)                                 All distributions of Cash under the Plan
shall be made by the applicable Disbursing Agent on behalf of the applicable
Debtor.

 

(c)                                  At the option of the Debtors, any Cash
payment to be made hereunder may be made by a check or wire transfer or as
otherwise required or provided in applicable agreements.

 

6.8.                           Fractional Units.

 

No Fractional shares of New Common Stock shall be issued or distributed under
the Plan and no Cash shall be distributed in lieu of such fractional shares.
When any distribution pursuant to the Plan on account of an Allowed Claim would
otherwise result in the issuance of a number of shares of New Common Stock that
is not a whole number, the actual distribution of shares of New Common Stock
shall be rounded as follows: (a) fractions of one-half (½) or greater shall be
rounded to the next higher whole number and (b) fractions of less than one-half
(½) shall be rounded to the next lower whole number with no further payment
therefor. The total number of authorized shares of New Common Stock to be
distributed to holders of Allowed Claims shall be adjusted as necessary to
account for the foregoing rounding.

 

6.9.                           Setoffs.

 

The Debtors and the Reorganized Debtors may, but shall not be required to, set
off against any Claim (other than a Prepetition Lender Claim) (for purposes of
determining the Allowed amount of such Claim on which distribution shall be
made), any claims of any nature whatsoever that the Debtors or the Reorganized
Debtors may have against the holder of such Claim; provided, that neither the
failure to do so nor the allowance of any Claim hereunder shall constitute a
waiver or release by the Debtors or the Reorganized Debtors of any such claim
the Debtors or the Reorganized Debtors may have against the holder of such
Claim.

 

20

--------------------------------------------------------------------------------


 

6.10.                    Distributions After Effective Date.

 

Distributions made after the Effective Date pursuant to section 7.5 hereof to
holders of Disputed Claims that are not Allowed Claims as of the Effective Date
but which later become Allowed Claims shall be deemed to have been made on the
Effective Date.

 

6.11.                    Allocation of Distributions Between Principal and
Interest.

 

Except as otherwise provided in this Plan, to the extent that any Allowed Claim
entitled to a distribution under the Plan is comprised of indebtedness and
accrued but unpaid interest thereon, such distribution shall be allocated to the
principal amount (as determined for federal income tax purposes) of the Claim
first, and then to accrued but unpaid interest.

 

6.12.                    Minimum Distributions.

 

No payment of Cash in less than $100 shall be made to any holder of an Allowed
Claim unless a request therfore is made in writing to the appropriate
Disbursement Agent.

 

6.13.                    No Postpetition Interest on Claims.

 

Except for DIP Claims or Prepetition Lender Claims (for the avoidance of doubt
each of which shall accrue and be paid postpetition interest in accordance with
the terms set forth in the agreements governing the DIP Claims and the
Prepetition Lender Claims (at the non-default rate), as applicable) unless
otherwise specifically provided for in this Plan or the Confirmation Order, or
as required by applicable bankruptcy law, postpetition interest shall not accrue
on or after the Petition Date on account of any Claim.

 

SECTION 7.                            PROCEDURES FOR DISPUTED CLAIMS.

 

7.1.                           Proofs of Claim/Disputed Claims/Process

 

Notwithstanding section 502(a) of the Bankruptcy Code, and considering the
unimpaired treatment of all holders of General Unsecured Claims under this Plan,
all proofs of claim filed in these Chapter 11 Cases shall be considered objected
to and Disputed without further action by the Debtors. Upon the Effective Date,
all proofs of claim filed against the Debtors, regardless of the time of filing,
and including claims filed after the Effective Date, shall be deemed withdrawn,
other than as provided below. The deemed withdrawal of all proofs of claim is
without prejudice to each claimant’s rights under this section 7.1 of the Plan
to assert their Claims in any forum as though the Debtors’ cases had not been
commenced.  Notwithstanding anything in this section 7.1, (a) all Claims against
the Debtors that result from the Debtors’ rejection of an executory contract or
unexpired lease, (b) disputes regarding the amount of any Cure pursuant to
section 365 of the Bankruptcy Code and (c) Claims that the Debtors seek to have
determined by the Bankruptcy Court, shall in all cases be determined by the
Bankruptcy Court.

 

7.2.                           Objections to Claims.

 

Except insofar as a Claim is Allowed under the Plan, notwithstanding Section 7.1
above, the Debtors, the Reorganized Debtors or any other party in interest shall
be entitled to object to Claims.  Any objections to Claims shall be served and
filed on or before (a) the one-hundred and twentieth (120th) day following the
later of (i) the Effective Date and (ii) the date that a proof of Claim is filed
or amended or a Claim is otherwise asserted or amended in writing by or on
behalf of a holder of such Claim, or (b) such later date as may be fixed by the
Bankruptcy Court.

 

21

--------------------------------------------------------------------------------


 

7.3.                           Estimation of Claims.

 

The Reorganized Debtors may at any time request that the Bankruptcy Court
estimate any contingent, unliquidated or Disputed Claim pursuant to section
502(c) of the Bankruptcy Code regardless of whether the Debtor previously
objected to such Claim or whether the Bankruptcy Court has ruled on any such
objection, and the Bankruptcy Court will retain jurisdiction to estimate any
Claim at any time during litigation concerning any objection to any Claim,
including, without limitation, during the pendency of any appeal relating to any
such objection.  In the event that the Bankruptcy Court estimates any
contingent, unliquidated or Disputed Claim, the amount so estimated shall
constitute either the Allowed amount of such Claim or a maximum limitation on
such Claim, as determined by the Bankruptcy Court.  If the estimated amount
constitutes a maximum limitation on the amount of such Claim, the Reorganized
Debtors may pursue supplementary proceedings to object to the allowance of such
Claim.  All of the aforementioned objection, estimation and resolution
procedures are intended to be cumulative and not exclusive of one another. 
Claims may be estimated and subsequently compromised, settled, withdrawn or
resolved by any mechanism approved by the Bankruptcy Court.

 

7.4.                           No Distributions Pending Allowance.

 

If an objection to a Claim is filed as set forth in Section 7.2, no payment or
distribution provided under the Plan shall be made on account of such Claim
unless and until such Disputed Claim becomes an Allowed Claim.

 

7.5.                           Distributions After Allowance.

 

To the extent that a Disputed Claim ultimately becomes an Allowed Claim,
distributions (if any) shall be made to the holder of such Allowed Claim in
accordance with the provisions of the Plan.  As soon as practicable after the
date that the order or judgment of the Bankruptcy Court allowing any Disputed
Claim becomes a Final Order, the Disbursing Agent shall provide to the holder of
such Claim the distribution (if any) to which such holder is entitled under the
Plan as of the Effective Date, without any interest to be paid on account of
such Claim unless required under applicable bankruptcy law.

 

7.6.                           Preservation of Claims and Rights to Settle
Claims.

 

Except as otherwise provided herein, or in any contract, instrument, release,
indenture, or other agreement or document entered into in connection with this
Plan, in accordance with section 1123(b) of the Bankruptcy Code, the Reorganized
Debtors shall retain and may enforce, sue on, settle, or compromise (or decline
to do any of the foregoing) all Claims, Disputed Claims, rights, Causes of
Action, suits and proceedings, whether in law or in equity, whether known or
unknown, that the Debtors or their estates may hold against any Person, without
the approval of the Bankruptcy Court, subject to the terms of Section 7.2
hereof, the Confirmation Order, and any contract, instrument, release,
indenture, or other agreement entered into in connection herewith.  The
Reorganized Debtors or their successor(s) may pursue such retained Claims,
rights, Causes of Action, suits or proceedings, as appropriate, in accordance
with the best interests of the Reorganized Debtors or their successor(s) who
hold such rights.

 

SECTION 8.                            EXECUTORY CONTRACTS AND UNEXPIRED LEASES.

 

8.1.                           General Treatment.

 

Effective as of the Effective Date, all executory contracts and unexpired leases
to which any of the Debtors are parties are hereby assumed, except for an
executory contract or unexpired lease that (a) has previously been assumed or
rejected pursuant to Final Order of the Bankruptcy Court, (b) is

 

22

--------------------------------------------------------------------------------


 

specifically designated as a contract or lease to be rejected on a schedule of
contracts and leases filed and served prior to commencement of the Confirmation
Hearing, (c) is the subject of a separate (i) assumption motion filed by the
Debtors or (ii) rejection motion filed by the Debtors under section 365 of the
Bankruptcy Code before the Confirmation Date, or (d) is the subject of a pending
objection regarding assumption, cure, “adequate assurance of future performance”
(within the meaning of section 365 of the Bankruptcy Code) or other issues
related to assumption of the contract or lease (a “Cure Dispute”).

 

8.2.                           Determination of Cure Disputes and Deemed
Consent.

 

Following the Commencement Date, the Debtors shall have served a notice on
parties to executory contracts or unexpired leases to be assumed reflecting the
Debtors’ intention to assume the contract or lease in connection with this Plan
and, where applicable, setting forth the proposed cure amount (if any).  The
proposed cure amount for any executory contract or unexpired lease not listed on
the schedule shall be $0.

 

To the extent that an objection to assumption, cure, “adequate assurance of
future performance,” or other issues related to assumption of the contract or
lease was filed within fifteen (15) days of service of notice of intent to
assume or reject, and properly served on the Debtors with respect to the
assumption of any contract or lease, then any Cure Dispute that was not
scheduled for a hearing by the Bankruptcy Court on or before the date of the
Confirmation Hearing shall be scheduled for a later date as may be determined by
the Bankruptcy Court.  Following resolution of a Cure Dispute by Final Order of
the Bankruptcy Court, the contract or lease shall be deemed assumed effective as
of the Effective Date, provided, however, that the Debtors reserve the right to
reject any such contract or lease following entry of a Final Order of the
Bankruptcy Court resolving any such Cure Dispute, by filing a notice indicating
such rejection within 3 Business Days of the entry of such Final Order.

 

8.3.                           Payment of Cure and Effect of Assumption of
Contracts and Leases.

 

Subject to resolution of any Cure Dispute, any monetary amounts by which any
executory contract and unexpired lease to be assumed hereunder is in default
shall be satisfied, under section 365(b)(1) of the Bankruptcy Code, by the
Debtors upon assumption thereof.

 

To the extent that an objection was not timely filed and properly served on the
Debtors with respect to the assumption of a contract or lease, then the
counterparty to such contract or lease shall be deemed to have assented to
(i) the Cure amount proposed by the Debtors and (ii) the assumption of the
applicable executory contract or unexpired lease, notwithstanding any provision
of such contract that (a) prohibits, restricts or conditions the transfer or
assignment of such contract or (b) terminates or permits the termination of a
contract as a result of any direct or indirect transfer or assignment of the
rights of the Debtor under such contract or a change in the ownership or control
of LodgeNet Interactive contemplated by the Plan, and shall forever be barred
and enjoined from asserting such objection against the Debtors or terminated or
modifying such contract on account of transactions contemplated by the Plan.

 

Assumption of any executory contract or unexpired lease pursuant to the Plan, or
otherwise, shall result in the full release and satisfaction of any Claims or
defaults, subject to satisfaction of the Cure, whether monetary or nonmonetary,
including defaults of provisions restricting the change in control or ownership
interest composition or other bankruptcy-related defaults, arising under any
assumed executory contract or unexpired lease at any time before the effective
date of assumption.  Any proofs of claim filed with respect to an executory
contract or unexpired lease that has been assumed shall be deemed disallowed and
expunged, without further notice to or action, order or approval of the
Bankruptcy Court or any other entity

 

23

--------------------------------------------------------------------------------


 

8.4.                           Rejection Claims.

 

In the event that the rejection of an executory contract or unexpired lease by
any of the Debtors pursuant to the Plan results in damages to the other party or
parties to such contract or lease, a Claim for such damages, if not heretofore
evidenced by a timely filed proof of claim, shall be forever barred and shall
not be enforceable against the Debtors or the Reorganized Debtors, or their
respective properties or interests in property as agents, successors or assigns,
unless a proof of claim is filed with the Bankruptcy Court and served upon
counsel for the Debtors and the Reorganized Debtors no later than thirty (30)
days after (i) the date of entry of an order by the Bankruptcy Court approving
such rejection, or (2) the date of the filing of a notice by the Debtors after
the Effective Date indicating such rejection in accordance with Section 8.2
hereof. The Confirmation Order shall constitute the Bankruptcy Court’s approval
of the rejection of all the leases and contracts identified in the Schedule of
Rejected Contracts.

 

8.5.                           Survival of the Debtors’ Indemnification
Obligations.

 

Any obligations of the Debtors pursuant to their corporate charters, bylaws, or
other organizational documents to indemnify current and former officers,
directors, agents and/or employees with respect to all present and future
actions or omissions, suits and proceedings against the Debtors or such
directors, officers, agents and/or employees, based upon any act or omission
occurring at or prior to the Effective Date for or on behalf of the Debtors
shall not be discharged or impaired by confirmation of the Plan provided that
the Reorganized Debtors shall not indemnify directors of the Debtors for any
Claims or Causes of Action arising out of or relating to any act or omission
that is a criminal act or constitutes intentional fraud.  All such obligations
shall be deemed and treated as executory contracts to be assumed by the Debtors
under the Plan and shall continue as obligations of the Reorganized Debtors. 
Any claim based on the Debtors’ obligations herein shall not be a Disputed Claim
or subject to any objection in either case by reason of section 502(e)(1)(B) of
the Bankruptcy Code.

 

In addition, after the Effective Date, the Reorganized Debtors shall not
terminate or otherwise reduce the coverage under any directors’ and officers’
insurance policies (including any “tail policy”) in effect as of Petition Date,
and all directors and officers of the Debtors who served in such capacity at any
time before the Effective Date shall be entitled to the full benefits of any
such policy for the full term of such policy regardless of whether such
directors and/or officers remain in such positions after the Effective Date.

 

8.6.                           Survival of Other Employment Arrangements

 

Except and to the extent previously assumed or rejected by an order of the
Bankruptcy Court entered on or before the Effective Date, all employee
compensation and benefit plans entered into before or after the Commencement
Date and not since terminated shall be deemed to be, and shall be treated as if
they were, executory contracts to be assumed pursuant to the Plan. The Debtors’
obligations under such plans and programs shall survive confirmation of the
Plan, except for (a) executory contracts or employee benefit plans specifically
rejected pursuant to the Plan (to the extent such rejection does not violate
sections 1114 and 1129(a)(13) of the Bankruptcy Code) and (b) such executory
contracts or employee benefit plans as have previously been rejected, are the
subject of a motion to reject as of the Effective Date, or have been
specifically waived by the beneficiaries of any employee benefit plan or
contract.  Notwithstanding anything in this Section 8.6 to the contrary, any
equity incentive plans of any of the Debtors, and any stock option, restricted
stock or other equity agreements and any stock appreciation rights or similar
equity incentives or equity based incentives or other obligations or liabilities
the value of which depend on the price of, or distributions paid with respect
to, equity securities, shall be cancelled as of the Effective Date and the
Debtors shall have no liability or responsibility in respect of such equity
interests.

 

24

--------------------------------------------------------------------------------


 

8.7.                           Insurance Policies.

 

All insurance policies pursuant to which the Debtors have any obligations in
effect as of the date of the Confirmation Order shall be deemed and treated as
executory contracts pursuant to the Plan and shall be assumed by the respective
Debtors and Reorganized Debtors and shall continue in full force and effect. 
All other insurance policies shall revest in the Reorganized Debtors.

 

8.8.                           Workers’ Compensation Programs.

 

Except as otherwise expressly provided in the Plan, as of the Effective Date,
the Debtors and the Reorganized Debtors shall continue to honor their
obligations under (i) all applicable workers’ compensation laws in states in
which the Reorganized Debtors operate and (ii) the Debtors’ written contracts,
agreements, agreements of indemnity, self-insurer workers’ compensation bonds
and any other policies, programs and plans regarding or relating to workers’
compensation and workers’ compensation insurance. All such contracts and
agreements are treated as executory contracts under the Plan and on the
Effective Date will be assumed pursuant to the provisions of sections 365 and
1123 of the Bankruptcy Code, with a cure amount of zero

 

8.9.                           Reservation of Rights.

 

Neither the exclusion nor inclusion of any contract or lease by the Debtors on
any exhibit, schedule or other annex to the Plan or in the Plan Supplement, nor
anything contained in the Plan, will constitute an admission by the Debtors that
any such contract or lease is or is not in fact an Executory Contract or
Unexpired Lease or that the Debtors or the Reorganized Debtors or their
respective affiliates has any liability thereunder.

 

Nothing in the Plan will waive, excuse, limit, diminish or otherwise alter any
of the defenses, Claims, Causes of Action or other rights of the Debtors and the
Reorganized Debtors under any executory or non executory contract or any
unexpired or expired lease.

 

Nothing in the Plan will increase, augment or add to any of the duties,
obligations, responsibilities or liabilities of the Debtors or the Reorganized
Debtors under any executory or non executory contract or any unexpired or
expired lease.

 

SECTION 9.                            CONDITIONS PRECEDENT TO THE EFFECTIVE
DATE.

 

9.1.                           Conditions Precedent to the Effective Date.

 

The occurrence of the Effective Date of the Plan is subject to the following
conditions precedent:

 

(a)                                 the Bankruptcy Court shall have entered the
Confirmation Order acceptable to the Debtors, Purchaser Representative (in
accordance with Purchaser Representative’s consent rights set forth in the
Investment Agreement) and the Requisite Consenting Lenders (in accordance with
Requisite Consenting Lenders’ consent rights set forth in the Plan Support and
Lock-Up Agreement) and such Confirmation Order shall have become a Final Order;

 

(b)                                 the conditions to closing set forth in
section 10.1 of the Investment Agreement shall have been satisfied or waived in
accordance with the terms thereof, and such Investment Agreement shall be in
full force and effect;

 

25

--------------------------------------------------------------------------------


 

(c)                                  there shall be no existing default under
the Plan Support and Lock-Up Agreement, which default would permit the Requisite
Consenting Lenders to terminate the Plan Support and Lock-Up Agreement
(notwithstanding any cure periods), the Plan Support and Lock-Up Agreement shall
not have been terminated in accordance with the terms thereof, and such Plan
Support and Lock-Up Agreement shall be in full force and effect;

 

(d)                                 the Definitive Documents, including all
documentation related thereto, shall be in substance consistent with the Exit
Term Loan Term Sheet, and acceptable to the Debtors, Purchaser Representative
(in accordance with Purchaser Representative’s consent rights set forth in the
Investment Agreement) and the Requisite Consenting Lenders (in accordance with
Requisite Consenting Lenders’ consent rights set forth in the Plan Support and
Lock-Up Agreement), and shall be executed by all parties thereto;

 

(e)                                  the Debtors shall have received all
authorizations, consents, regulatory approvals, rulings, no-action letters,
opinions or documents necessary to implement the Plan and that are required by
law, regulation, or order; and

 

(f)                                   the amended and restated certificate of
incorporation for Reorganized LodgeNet Interactive shall have been filed with
the Secretary of State of the State of Delaware.

 

9.2.                           Waiver of Conditions Precedent.

 

Each of the conditions precedent in Section 9.1 may be waived in writing by the
Debtors (with the prior consent of Purchaser Representative in accordance with
Purchaser Representative’s consent rights set forth in the Investment Agreement,
and the Requisite Consenting Lenders in accordance with the requisite Consenting
Lender’s consent rights set forth in the Plan Support and Lock-Up Agreement),
solely without notice or order of the Bankruptcy Court.

 

SECTION 10.                     EFFECT OF CONFIRMATION.

 

10.1.                    Vesting of Assets.

 

On the Effective Date, pursuant to sections 1141(b) and (c) of the Bankruptcy
Code, all property of the Debtors’ estates shall vest in the Reorganized Debtors
free and clear of all Claims, liens, encumbrances, charges and other interests,
except as provided pursuant to this Plan, the Confirmation Order, the Exit Loan
Agreement, the Exit Revolver Agreement and the Amended and Restated Guarantee
and Collateral Agreement.  Except as otherwise provided in the Plan, each of the
Debtors, as Reorganized Debtors, shall continue to exist on and after the
Effective Date as a separate legal entity with all of the powers available to
such legal entity under applicable law, without prejudice to any right to alter
or terminate such existence (whether by merger or otherwise) in accordance with
such applicable law.  The Reorganized Debtors may operate their businesses and
may use, acquire and dispose of property free of any restrictions of the
Bankruptcy Code or the Bankruptcy Rules and in all respects as if there were no
pending cases under any chapter or provision of the Bankruptcy Code, except as
provided herein.

 

10.2.                    Binding Effect.

 

Except as otherwise provided in section 1141(d)(3) of the Bankruptcy Code and
subject to the occurrence of the Effective Date, on and after the Confirmation
Date, the provisions of the Plan shall bind any holder of a Claim against, or
Interest in, the Debtors, and such holder’s respective successors and assigns,
whether or not the Claim or Interest of such holder is impaired under the Plan
and whether or not such holder has accepted the Plan.

 

26

--------------------------------------------------------------------------------


 

10.3.                    Discharge of Claims and Termination of Interests.

 

Except as otherwise provided in the Plan, effective as of the Effective Date:
(a) the rights afforded in the Plan and the treatment of all Claims and
Interests shall be in exchange for and in complete satisfaction, discharge and
release of all Claims and Interests of any nature whatsoever, including any
interest accrued on such Claims from and after the Petition Date, against the
Debtors or any of their assets, property or estates; (b) the Plan shall bind all
holders of Claims and Interests, notwithstanding whether any such holders failed
to vote to accept or reject the Plan or voted to reject the Plan; (c) all Claims
and Interests shall be satisfied, discharged and released in full, and the
Debtors’ liability with respect thereto shall be extinguished completely,
including any liability of the kind specified under section 502(g) of the
Bankruptcy Code; and (d) all entities shall be precluded from asserting against
the Debtors, the Debtors’ estates, the Reorganized Debtors, their successors and
assigns and their assets and properties any other Claims or Interests based upon
any documents, instruments or any act or omission, transaction or other activity
of any kind or nature that occurred before the Effective Date.

 

10.4.                    Term of Injunctions or Stays.

 

Unless otherwise provided, all injunctions or stays arising under or entered
during the Chapter 11 Cases under section 105 or 362 of the Bankruptcy Code, or
otherwise, and in existence on the Confirmation Date, shall remain in full force
and effect until the later of the Effective Date and the date indicated in the
order providing for such injunction or stay.

 

10.5.                    Injunction Against Interference with Plan.

 

From and after the Effective Date, all entities are permanently enjoined from
commencing or continuing in any manner, any suit, action or other proceeding, on
account of or respecting any claim, demand, liability, obligation, debt, right,
cause of action, interest or remedy released or to be released pursuant to the
Plan or the Confirmation Order.

 

10.6.                    Releases by the Debtors.

 

As of the Effective Date, and in consideration for good and valuable
consideration, including the obligations of the Debtors under the Plan and the
contributions of the Released Parties to facilitate and implement the Plan, on
and after the Effective Date, the Released Parties are deemed released and
discharged by the Debtors, the Reorganized Debtors and the Estates from any and
all Claims, obligations, rights, suits, damages, Causes of Action, remedies and
liabilities whatsoever, including any derivative claims, asserted or assertable
on behalf of the Debtors, whether known or unknown, foreseen or unforeseen,
existing or hereinafter arising, in law, equity or otherwise, that the Debtors,
the Reorganized Debtors, the Estates or their affiliates would have been legally
entitled to assert in their own right (whether individually or collectively) or
on behalf of the holder of any Claim or Interest or other entity, based on or
relating to, or in any manner arising from, in whole or in part, the Debtors,
the Chapter 11 Cases, the purchase, sale or rescission of the purchase or sale
of any security of the Debtors or the Reorganized Debtors, the subject matter
of, or the transactions or events giving rise to, any Claim or Interest that is
treated in the Plan, the business or contractual arrangements between any Debtor
and any Released Party, the restructuring of Claims and Interests before or
during the Chapter 11 Cases, the negotiation, formulation or preparation of the
Plan, the Plan Support and Lock-Up Agreement, the Investment Agreement, the Exit
Loan Agreement, the DIP Loan Agreement, the Exit Revolver Agreement or related
agreements, instruments or other documents, the solicitation of votes with
respect to the Plan, upon any other act or omission, transaction, agreement,
event or other occurrence taking place on or before the Effective Date; except
that nothing in this Section shall be construed to

 

27

--------------------------------------------------------------------------------


 

release any party or entity from intentional fraud or criminal conduct as
determined by Final Order.

 

10.7.                    Releases By Holders of Claims and Interests.

 

As of the Effective Date, and in consideration for good and valuable
consideration, including the obligations of the Debtors under the Plan and the
contributions of the Released Parties to facilitate and implement the Plan, to
the fullest extent permissible under applicable law, as such law may be extended
or integrated after the Effective Date, each Releasing Party, shall be deemed to
have conclusively, absolutely, unconditionally, irrevocably and forever,
released and discharged the Debtors, the Reorganized Debtors and the Released
Parties from any and all Claims, Interests, obligations, rights, suits, damages,
Causes of Action, remedies and liabilities whatsoever, including any derivative
Claims asserted on behalf of a Debtor, whether known or unknown, foreseen or
unforeseen, existing or hereafter arising, in law, equity or otherwise, that
such entity would have been legally entitled to assert (whether individually or
collectively), based on or relating to, or in any manner arising from, in whole
or in part, the Debtors, the Debtors’ restructuring, the Chapter 11 Cases, the
purchase, sale or rescission of the purchase or sale of any security of the
Debtors or the Reorganized Debtors, the subject matter of, or the transactions
or events giving rise to, any Claim or Interest that is treated in the Plan, the
business or contractual arrangements between any Debtor and any Released Party,
the restructuring of Claims and Interests before or during the Chapter 11 Cases,
the negotiation, formulation or preparation of the Plan, the Plan Support and
Lock-Up Agreement, the Exit Loan Agreement, the DIP Loan Agreement, the Exit
Revolver Agreement, the Investment Agreement, or related agreements, instruments
or other documents, the solicitation of votes with respect to the Plan, upon any
other act or omission, transaction, agreement, event or other occurrence taking
place on or before the Effective Date; except that nothing in this Section shall
be construed to release any party or entity from intentional fraud or criminal
conduct as determined by Final Order.

 

10.8.                    Exculpation.

 

No Exculpated Party shall have or incur, and each Exculpated Party is hereby
released and exculpated from any claim, obligation, cause of action or liability
for any claim in connection with or arising out of, the administration of the
Chapter 11 Cases, the entry into the Plan Support and Lock-Up Agreement, the
Investment Agreement, the Exit Loan Agreement, the DIP Loan Agreement, the Exit
Revolver Agreement and related documents and the consummation of the
transactions contemplated therein, the negotiation and pursuit of the Plan, or
the solicitation of votes for, or confirmation of, the Plan, the funding of the
Plan, the consummation of the Plan, or the administration of the Plan or the
property to be distributed under the Plan, and the issuance of securities under
or in connection with the Plan or the transactions contemplated by the
foregoing, except for willful misconduct or gross negligence, intentional fraud
or criminal conduct, but in all respects such entities shall be entitled to
reasonably rely upon the advice of counsel with respect to their duties and
responsibilities pursuant to the Plan.  The Debtors, the Reorganized Debtors,
the DIP Lenders, the DIP Agent, the Prepetition Agent, the Prepetition Lenders,
Colony Capital, Purchasers (and each of their respective affiliates, agents,
directors, officers, employees, advisors and attorneys) have participated in
compliance with the applicable provisions of the Bankruptcy Code with regard to
the solicitation and distribution of the securities pursuant to the Plan, and,
therefore, are not, and on account of such distributions shall not be, liable at
any time for the violation of any applicable law, rule or regulation governing
the solicitation of acceptances or rejections of the Plan or such distributions
made pursuant to the Plan, including the issuance of securities thereunder.

 

28

--------------------------------------------------------------------------------


 

10.9.                    Retention of Causes of Action/Reservation of Rights.

 

(a)                                 Except as otherwise provided herein,
including Sections 10.5, 10.6, 10.7 and 10.8, pursuant to section 1123(b) of the
Bankruptcy Code, the Reorganized Debtors shall retain and may enforce, sue on,
settle or compromise (or decline to do any of the foregoing) all claims, rights,
causes of action, suits and proceedings, whether in law or in equity, whether
known or unknown, that the Debtors or their estates may hold against any person
or entity without the approval of the Bankruptcy Court, including, without
limitation, (i) any and all Claims against any person or entity, to the extent
such person or entity asserts a crossclaim, counterclaim and/or Claim for setoff
which seeks affirmative relief against the Debtors, the Reorganized Debtors,
their officers, directors or representatives; and (ii) the turnover of any
property of the Debtors’ estates; provided, however that the Reorganized Debtors
shall not retain any Claims or Causes of Action against the Released Parties. 
The Reorganized Debtors or their successor(s) may pursue such retained claims,
rights, or causes of action, suits or proceedings, as appropriate, in accordance
with the best interests of the Reorganized Debtors or their successor(s) who
hold such rights.

 

(b)                                 Except as otherwise provided herein,
including sections 10.5, 10.6, 10.7 and 10.8, nothing contained herein or in the
Confirmation Order shall be deemed to be a waiver or relinquishment of any
Claim, Cause of Action, right of setoff or other legal or equitable defense
which the Debtors had immediately before the Petition Date, against or with
respect to any Claim left Unimpaired by the Plan; provided, however that the
Reorganized Debtors shall not retain any Claims or Causes of Action against the
Released Parties.  The Reorganized Debtors shall have, retain, reserve and be
entitled to assert all such Claims, Causes of Action, rights of setoff and other
legal or equitable defenses which they had immediately before the Petition Date
with respect to any Claim left Unimpaired by the Plan as if the Chapter 11 Cases
had not been commenced, and all of the Reorganized Debtors’ legal and equitable
rights respecting any Claim left Unimpaired by the Plan may be asserted after
the Confirmation Date to the same extent as if the Chapter 11 Cases had not been
commenced.

 

10.10.             Solicitation of the Plan.

 

The Debtors (a) shall be deemed to have solicited acceptances of the Plan in
good faith and in compliance with the applicable provisions of the Bankruptcy
Code, including without limitation, sections 1125(a) and (e) of the Bankruptcy
Code, and any applicable non-bankruptcy law, rule or regulation governing the
adequacy of disclosure in connection with such solicitation and (b) and each of
their respective directors, officers, employees, affiliates, agents, financial
advisors, investment bankers, professionals, accountants and attorneys shall be
deemed to have participated in good faith and in compliance with the applicable
provisions of the Bankruptcy Code in the offer and issuance of any securities
under the Plan, and therefore are not, and on account of such offer, issuance
and solicitation will not be, liable at any time for any violation of any
applicable law, rule or regulation governing the solicitation of acceptances or
rejections of the Plan or the offer and issuance of any securities under the
Plan.

 

10.11.             Securities Law Exemption.

 

The issuance of and the distribution under the Plan of (i) New Common Stock to
Purchasers, and any designees, under section 5.2 of this Plan, and (ii) warrants
to purchase New Common Stock to entities identified on Schedule C to the
Investment Agreement under section 5.2 of this Plan, shall be exempt from
registration under the Securities Act of 1933, as amended, and other applicable
securities laws without further act or action by any Person pursuant to section
4(a)(2) of the Securities Act of 1933, as amended.

 

29

--------------------------------------------------------------------------------


 

10.12.             Plan Supplement.

 

The Plan Supplement filed with the Clerk of the Bankruptcy may be inspected in
the office of the Clerk of the Bankruptcy Court during normal court hours. 
Documents included in the Plan Supplement have been posted at the website of the
Debtors’ notice, claims and solicitation agent.

 

SECTION 11.                     RETENTION OF JURISDICTION.

 

On and after the Effective Date, the Bankruptcy Court shall retain jurisdiction
over all matters arising in, arising under, and related to the Chapter 11 Cases
for, among other things, the following purposes:

 

(a)                                 to hear and determine motions and/or
applications for the assumption or rejection of executory contracts or unexpired
leases and the allowance, classification, priority, compromise, estimation or
payment of Claims resulting therefrom;

 

(b)                                 to determine any motion, adversary
proceeding, application, contested matter and other litigated matter pending on
or commenced after the Confirmation Date;

 

(c)                                  to ensure that distributions to holders of
Allowed Claims are accomplished as provided herein;

 

(d)                                 to consider Claims or the allowance,
classification, priority, compromise, estimation or payment of any Claim;

 

(e)                                  to enter, implement or enforce such orders
as may be appropriate in the event the Confirmation Order is for any reason
stayed, reversed, revoked, modified or vacated;

 

(f)                                   to issue injunctions, enter and implement
other orders, and take such other actions as may be necessary or appropriate to
restrain interference by any person with the consummation, implementation or
enforcement of the Plan, the Confirmation Order, or any other order of the
Bankruptcy Court;

 

(g)                                  to hear and determine any application to
modify the Plan in accordance with section 1127 of the Bankruptcy Code, to
remedy any defect or omission or reconcile any inconsistency in the Plan or any
order of the Bankruptcy Court, including the Confirmation Order, in such a
manner as may be necessary to carry out the purposes and effects thereof;

 

(h)                                 to hear and determine all applications under
sections 330, 331 and 503(b) of the Bankruptcy Code for awards of compensation
for services rendered and reimbursement of expenses incurred before the
Confirmation Date;

 

(i)                                     to hear and determine disputes arising
in connection with the interpretation, implementation or enforcement of the
Plan, the Plan Supplement, the Confirmation Order, any transactions or payments
contemplated hereby, or any agreement, instrument or other document governing or
relating to any of the foregoing;

 

(j)                                    to take any action and issue such orders
as may be necessary to construe, interpret, enforce, implement, execute and
consummate the Plan or to maintain the integrity of the Plan following
consummation;

 

30

--------------------------------------------------------------------------------


 

(k)                                 to hear any disputes arising out of, and to
enforce, the order approving alternative dispute resolution procedures to
resolve personal injury, employment litigation and similar claims pursuant to
section 105(a) of the Bankruptcy Code;

 

(l)                                     to determine such other matters and for
such other purposes as may be provided herein or in the Confirmation Order;

 

(m)                             to hear and determine matters concerning state,
local and federal taxes in accordance with sections 346, 505 and 1146 of the
Bankruptcy Code (including any requests for expedited determinations under
section 505(b) of the Bankruptcy Code);

 

(n)                                 to adjudicate, decide or resolve any Causes
of Actions;

 

(o)                                 to adjudicate, decide or resolve any and all
matters related to section 1141 of the Bankruptcy Code;

 

(p)                                 to resolve any cases, controversies, suits,
disputes or Causes of Action with respect to the repayment or return of
distributions and the recovery of additional amounts owed by the holder of a
Claim for amounts not timely repaid;

 

(q)                                 to adjudicate any and all disputes arising
from or relating to distributions under the Plan;

 

(r)                                    to hear and determine any other matters
related hereto and not inconsistent with the Bankruptcy Code and title 28 of the
United States Code;

 

(s)                                   to enter a final decree closing the
Chapter 11 Cases;

 

(t)                                    to recover all assets of the Debtors and
property of the Debtors’ estates, wherever located; and

 

(u)                                 to hear and determine any rights, Claims or
causes of action held by or accruing to the Debtors pursuant to the Bankruptcy
Code or pursuant to any federal statute or legal theory.

 

SECTION 12.                     MISCELLANEOUS PROVISIONS.

 

12.1.                    Payment of Statutory Fees.

 

On the Effective Date, and thereafter as may be required, the Debtors shall pay
all fees payable pursuant to section 1930 of chapter 123 of title 28 of the
United States Code.

 

12.2.                    Substantial Consummation.

 

On the Effective Date, the Plan shall be deemed to be substantially consummated
under sections 1101 and 1127(b) of the Bankruptcy Code.

 

12.3.                    Request for Expedited Determination of Taxes.

 

The Reorganized Debtors shall have the right to request an expedited
determination under section 505(b) of the Bankruptcy Code with respect to tax
returns filed, or to be filed, for any and all taxable periods ending after the
Petition Date through the Effective Date.

 

31

--------------------------------------------------------------------------------


 

12.4.                    Effectuating Documents and Further Transactions.

 

Each of the officers of the Reorganized Debtors is authorized, in accordance
with his or her authority under the resolutions of the applicable board of
directors, to execute, deliver, file or record such contracts, instruments,
releases, indentures and other agreements or documents and take such actions as
may be necessary or appropriate to effectuate and further evidence the terms and
conditions of the Plan.

 

12.5.                    Severability of Plan Provisions.

 

If any term or provision of the Plan is held by the Bankruptcy Court to be
invalid, void or unenforceable, the Bankruptcy Court, at the request of the
Debtors (with the prior written consent of Purchaser Representative and
Requisite Consenting Lenders, which consent shall not be unreasonably withheld;
provided that such consent may be withheld without regard to reasonableness, to
the extent that such alteration, amendment or modification would have an adverse
effect on the Purchasers or any Consenting Lender), shall have the power to
alter and interpret such term or provision to make it valid or enforceable to
the maximum extent practicable, consistent with the original purpose of the term
or provision held to be invalid, void or unenforceable, and such term or
provision shall then be applicable as altered or interpreted.  Notwithstanding
any such holding, alteration or interpretation, the remainder of the terms and
provisions of the Plan will remain in full force and effect and will in no way
be affected, impaired or invalidated by such holding, alteration or
interpretation.  The Confirmation Order shall constitute a judicial
determination and shall provide that each term and provision of the Plan, as it
may have been altered or interpreted in accordance with the foregoing, is valid
and enforceable pursuant to its terms.

 

12.6.                    Governing Law.

 

Except to the extent that the Bankruptcy Code or other federal law is
applicable, or to the extent an exhibit hereto or a schedule in the Plan
Supplement provides otherwise, the rights, duties and obligations arising under
the Plan shall be governed by, and construed and enforced in accordance with,
the laws of the State of New York, without giving effect to the principles of
conflict of laws thereof.

 

12.7.                    Time.

 

In computing any period of time prescribed or allowed by the Plan, unless
otherwise set forth herein or determined by the Bankruptcy Court, the provisions
of Bankruptcy Rule 9006 shall apply.

 

12.8.                    Immediate Binding Effect.

 

Notwithstanding Bankruptcy Rules 3020(e), 6004(h) or 7062 or otherwise, upon the
occurrence of the Effective Date, the terms of the Plan and Plan Supplement
shall be immediately effective and enforceable and deemed binding upon and inure
to the benefit of the Debtors, the holders of Claims and Interests (irrespective
of whether holders of such Claims and Interests are deemed to have accepted the
Plan), the Released Parties, the Exculpated Parties and each of their respective
successors and assigns, including, without limitation, the Reorganized Debtors.

 

12.9.                    Successor and Assigns.

 

The rights, benefits and obligations of any Person named or referred to in the
Plan shall be binding on, and shall inure to the benefit of any heir, executor,
administrator, successor or permitted assign, if any, of each Person.

 

32

--------------------------------------------------------------------------------


 

12.10.             Entire Agreement.

 

On the Effective Date, the Plan, the Investment Agreement, the Plan Supplement
and the Confirmation Order shall supersede all previous and contemporaneous
negotiations, promises, covenants, agreements, understandings and
representations on such subjects, all of which have become merged and integrated
into the Plan.

 

12.11.             Notices.

 

All notices, requests and demands to or upon the Debtors to be effective shall
be in writing (including by facsimile transmission or e-mail) and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when actually delivered or, in the case of notice by facsimile
transmission, when received and telephonically confirmed, addressed as follows:

 

(i) if to the Debtors:

 

LodgeNet Interactive Corporation

3900 West Innovation Street

Sioux Falls, SD 57107

Telephone: (605) 988-1000

Facsimile: (605) 988-1323

Attn:  James Naro, Esq.

James.naro @lodgenet.com

 

with a copy to:

 

Weil, Gotshal & Manges LLP

767 Fifth, Avenue

New York, New York 10153

Attn: Gary T. Holtzer, Esq.

Telephone: (212) 310-8000

Facsimile: (212) 310-8007

Gary.holtzer@weil.com

 

(ii) if to Colony Capital, Purchasers or Purchaser Representative:

 

Colony Capital, LLC

2450 Broadway, 6th Floor

Santa Monica, CA 90404

Attn: Richard Nanula

Telephone: (310) 282-8820

Facsimile: (310) 282-8816

rnanula@colonyinc.com

 

with a copy to:

 

Liner Grode Stein LLP

1100 Glendon Avenue, 14th Floor

Los Angeles, California 90024

 

33

--------------------------------------------------------------------------------


 

Attn: Joshua Grode, Esq.

Telephone: (310) 500-3551

Facsimile: (310) 500-3501

jgrode@linerlaw.com

 

and

 

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004-2498

Attn: Andrew G. Dietderich, Esq. and Alexandra Korry, Esq.

Telephone: (212) 558-3830

Facsimile: (212) 558-3588

dietdericha@sullcrom.com

korrya@sullcrom.com

 

(iv) if to the Prepetition Agent or DIP Agent:

 

Gleacher Products Corp.

1290 Avenue of the Americas

New York, New York 10104

Attn: Joanna W. Anderson

Telephone: (212) 273-7219

Facsimile: (646) 786-4385

Joanna.anderson@gleacher.com

 

with a copy to:

 

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, New York 10036

Attn: Michael Stamer, Esq. and Philip C. Dublin, Esq.

Telephone: (212) 872-1025

Facsimile: (212) 872-1002

mstamer@akingump.com

pdublin@akingump.com

 

34

--------------------------------------------------------------------------------


 

After the Effective Date, the Debtors have authority to send a notice to Persons
that, to continue to receive documents pursuant to Bankruptcy Rule 2002, they
must file a renewed request to receive documents pursuant to Bankruptcy
Rule 2002.  After the Effective Date, the Debtors are authorized to limit the
list of Persons receiving documents pursuant to Bankruptcy Rule 2002 to those
Persons who have filed such renewed requests.

 

 

Dated:

 

 

 

 

Respectfully submitted,

 

LodgeNet Interactive Corporation

LodgeNet International Inc.

LodgeNet StayOnline Inc.

On Command Corporation

On Command Video Corporation

LodgeNet Healthcare Inc.

The Hotel Networks Inc.

Hotel Digital Network Inc.

Puerto Rico Video Entertainment Corporation

Virgin Islands Video Entertainment Corporation

Spectradyne International Inc.

 

 

 

By:

 

 

35

--------------------------------------------------------------------------------


 

Exhibit A

 

Exit Term Loan Term Sheet

 

i

--------------------------------------------------------------------------------


 

LODGENET

 

$346.4 Million Credit Agreement

 

Debt Restructuring Term Sheet

 

Dated December 30, 2012

 

This Debt Restructuring Term Sheet sets forth the terms and conditions of the
proposed refinancing of the obligations of LodgeNet Interactive Corporation
under the Credit Agreement dated as of April 4, 2007 (the “2007 Credit
Agreement”), as amended by the First Amendment thereto dated as of March 17,
2011 (the “2011 Amendment”) and by the Successor Agent Agreement dated as of
October 2, 2012 (the “Successor Agent Agreement”) and by the Forbearance
Agreement and Second Amendment to Credit Agreement dated as of October 15, 2012
(the “Second Amendment”, and the 2007 Credit Agreement as amended by the 2011
Amendment, the Successor Agent Agreement and the Second Amendment, the “Existing
Credit Agreement”), among LodgeNet Interactive Corporation, Gleacher Products
Corp., in its capacity as administrative agent for the lenders, and the lenders
thereunder (the “Existing Lenders”), in connection with the investment by Colony
Capital, LLC (“CCL”), acting through Colony-L Acquisition, LLC, a newly formed
entity and an affiliate of CCL (“Colony-L Acquisition” and, together with CCL
collectively, “Colony”) or its designees, in the Borrower in an amount not less
than $50.0 million on terms reasonably acceptable to the Existing Lenders (the
“Investment”) as part of the corporate restructuring of the Borrower (the
“Transaction”) and the related prepackaged or pre-arranged chapter 11 bankruptcy
case (the “Case”) and plan of organization (the “Plan”; the date of consummation
of the Plan being referred to herein as the “Closing Date”).

 

The Plan will provide that all outstanding principal of loans under the Existing
Credit Agreement, and all accrued and unpaid interest thereon (calculated at the
non-default contract interest rate; any unpaid interest accrued prior to the
commencement or during the pendency of the Case in excess thereof shall be
discharged by the Plan) shall be capitalized and refinanced on the Transaction
closing date with the proceeds of the new credit facilities described herein (up
to the maximum amount set forth herein, with amounts in excess thereof being
discharged in the Case).  The Plan will not provide for any principal payment to
the lenders from proceeds of the Investment or other cash of the Borrower.
Certain terms are used herein as defined in Annex A hereto.

 

I.  Parties:

 

 

 

 

 

Borrower:

 

LodgeNet Interactive Corporation, a Delaware corporation f/k/a LodgeNet
Entertainment Corporation (the “Borrower”).

 

 

 

Guarantors:

 

Each of the Borrower’s direct and indirect wholly-owned domestic subsidiaries.

 

 

 

II.  Types and Amounts of Credit Facilities:

 

 

 

 

 

Term Loan A:

 

$346.4 million five-year term loan (plus capitalized interest accrued
(i) pre-petition and (ii) post-petition through the earlier of the Closing Date
and date that is 90 days after the petition date, in each case at the
non-default contract interest rate), less the original aggregate principal
amount of Term Loan B (if any).

 

1

--------------------------------------------------------------------------------


 

Term Loan B:

 

Up to $125.0 million seven-year term loan (together with Term Loan A, the “New
Credit Facilities”).

 

 

 

Revolving Credit Facility:

 

A separate $20.0 million five-year revolving credit facility on terms
satisfactory to Colony, inclusive of a $5.0 million letter of credit
sub-facility, which shall be unfunded after giving effect to the Transaction on
the Closing Date (the “Revolving Credit Facility”). For the avoidance of doubt,
the Existing Lenders are not committing to the Revolving Credit Facility.

 

 

 

III.  Payment Provisions:

 

 

 

 

 

Interest Rate:

 

The principal-weighted blended interest rate for Term Loan A and Term Loan B
shall be 6.75% per annum (the “Blended Interest Rate Cap”); provided that
default interest accruing only on any principal of or interest on the Loans that
is not paid when due at a rate per annum 2.00% in excess of the otherwise
applicable interest rate, shall not be subject to the Blended Interest Rate Cap.

 

 

 

 

 

Notwithstanding the foregoing, the aggregate amount of interest that will accrue
and be payable (in cash or in-kind) on any interest payment date shall be
subject to reduction in accordance with Annex C hereto.

 

 

 

 

 

On four interest payment dates occurring during the term of the New Credit
Facilities and selected by the Borrower, the Borrower may at its election pay
in-kind accrued and unpaid interest then due in respect of the New Facilities;
provided that (i) the Borrower may so elect to pay accrued and unpaid interest
in-kind on any interest payment date only if the Borrower has cash on hand, cash
equivalents and borrowing availability under the Revolving Credit Facility on
the 5th business day preceding such interest payment date aggregating less than
$50.0 million, and (ii) on each such interest payment date on which the Borrower
elects to pay in-kind interest, the Borrower shall pay in cash accrued interest
at a rate not less than 1.00% per annum and may pay in-kind all or any portion
of the remaining accrued and unpaid interest.

 

 

 

Fees:

 

None.

 

 

 

Maturity Date:

 

Term Loan A: five (5) years after the Closing Date.

 

 

 

 

 

Term Loan B: seven (7) years after the Closing Date.

 

 

 

Prepayment Premium:

 

Term Loan A and Term Loan B: None.

 

 

 

Amortization:

 

Term Loan A and Term Loan B: 1.00% each year of the outstanding amount thereof
on the Closing Date, in equal quarterly installments.

 

 

 

Mandatory Prepayment:

 

The following amounts shall be applied to prepay the Term Loans (mandatory
prepayments described in clauses (a) (in respect of a mandatory prepayment from
proceeds of incurrence of Subordinated Debt) and (d) below may be applied to
Term Loan A and/or Term Loan B at the discretion of the Borrower; mandatory
prepayments described in clauses (a) (in respect of a mandatory prepayment from
proceeds of incurrence of Permitted Senior Notes), (b) and (c) below

 

2

--------------------------------------------------------------------------------


 

 

 

shall be applied first, to Term Loan A until it is paid in full and then, to
Term Loan B):

 

 

 

 

 

(a)         100.0% of the net proceeds of any incurrence of Subordinated Debt
(other than Subordinated Debt incurred to fund a Permitted Acquisition) or
Permitted Senior Notes;

 

 

 

 

 

(b)         100.0% of the net proceeds of any sale or other disposition of
assets (in excess of a $5.0 million annual threshold and subject to 365-day
reinvestment rights and certain other exceptions);

 

 

 

 

 

(c)          the ECF Percentage of Excess Cash Flow; and

 

 

 

 

 

(d)         50.0% of the net proceeds of any issuance of any capital stock of
the Borrower subject to customary exceptions and the following exceptions,
(i) capital stock issued in connection with a Permitted Acquisition,
(ii) capital stock issued to Colony or any of its affiliates or any other
Purchaser or Purchaser Designee in connection with the closing of the
transaction (both as defined in the definitive investment agreement entered into
among the Borrower and such Purchasers in connection with the Investment), and
(iii) the first $20.0 million of net proceeds from the sale of capital stock if
received within 60 days following the closing of the Transaction.

 

 

 

IV. Collateral:

 

The obligations of the Borrower and each Guarantor shall be secured by perfected
security interests in substantially all of their respective personal property
assets (subject to customary and other exclusions and limitations TBD, including
in respect of equity interests in foreign subsidiaries). The security interests
securing the Revolving Credit Facility (and subsidiary guarantees thereof) in
the Borrower’s and Guarantors’ contract payment rights, accounts receivable and
other current or related assets, including contract rights (collectively
“Revolver Priority Collateral”) shall be first priority security interests
(subject only to permitted encumbrances); provided that Revolver Priority
Collateral may also include other assets to the extent required by the lenders
under the Revolving Credit Facility to ensure that the all-in yield on loans
funded under such facility does not exceed 5.75%per annum (the “ABL Structure”);
provided, further, that the Revolving Credit Facility may be structured as a
cash flow revolver with Revolver Priority Collateral to include all assets so
long as the Borrower has used commercially reasonable efforts to consummate the
Revolving Credit Facility pursuant to the ABL Structure. The security interests
securing Term Loan A (and subsidiary guarantees thereof) shall be first priority
security interests (subject only to permitted encumbrances) in all personal
property assets other than Revolver Priority Collateral, and second-priority
security interests (subject to permitted encumbrances) in Revolver Priority
Collateral. The security interests securing Term Loan B (and subsidiary
guarantees thereof) shall be second priority security interests (subject only to
security interests securing Term Loan A and permitted encumbrances) in all
personal property assets other than Revolver Priority Collateral, and
third-priority security interests (subject to permitted encumbrances) in
Revolver Priority Collateral.

 

3

--------------------------------------------------------------------------------


 

 

 

On the Closing Date, the lenders under the New Credit Facilities (or their
respective agents or other representatives) shall enter into an intercreditor
agreement with the lenders under the Revolving Credit Facility and DIRECTV, LLC,
in form and substance reasonably satisfactory to the lenders (or agents) and
Colony, governing the relative priority of, and relative remedies in respect of,
Liens in common collateral.

 

 

 

V. Documentation:

 

The respective New Credit Facilities may be governed by separate definitive
credit or loan agreements, all of which shall be consistent herewith
(collectively, the “Credit Agreement”). The Credit Agreement will contain
customary conditions precedent (including entry of a confirmation order in
respect of the Plan), yield protection, indemnification and expense
reimbursement, lender voting, and assignment and participation provisions
(provided that (a) Loans acquired by Colony shall be subject to customary
restrictions, including a 30% ownership cap and limited voting rights and
(b) Loans acquired by the Borrower and its affiliates (other than Colony) shall
be subject to additional restrictions, including (i) purchase made only pursuant
to Dutch auction, (ii) minimum liquidity TBD, and (ii) no Loans outstanding
under the Revolving Credit Facility), and it will contain representations and
warranties, covenants and events of default as follows:

 

 

 

Representations and Warranties:

 

The following representations and warranties:

 

 

 

 

 

·

financial statements and condition; absence of undisclosed liabilities; no
material adverse change;

 

 

 

 

 

 

·

corporate existence; corporate power and authority; compliance with law;

 

 

 

 

 

 

·

enforceability of credit documentation;

 

 

 

 

 

 

·

no conflict with law or contractual obligations;

 

 

 

 

 

 

·

corporate existence, domicile and capitalization of subsidiaries;

 

 

 

 

 

 

·

no material litigation;

 

 

 

 

 

 

·

ownership of property; liens;

 

 

 

 

 

 

·

intellectual property;

 

 

 

 

 

 

·

taxes;

 

 

 

 

 

 

·

non-applicability of margin regulations; labor matters;

 

 

 

 

 

 

·

ERISA and other regulatory matters;

 

 

 

 

 

 

·

environmental matters;

 

 

 

 

 

 

·

solvency; and

 

 

 

 

 

 

·

creation and perfection of security interests.

 

 

 

Affirmative Covenants:

 

The following affirmative covenants:

 

4

--------------------------------------------------------------------------------


 

 

 

·

delivery of financial statements, projections, and other information reasonably
requested by lenders;

 

 

 

 

 

 

·

maintenance of existence;

 

 

 

 

 

 

·

compliance with laws;

 

 

 

 

 

 

·

maintenance of property and insurance; maintenance of books and records; right
of lenders to inspect books and records;

 

 

 

 

 

 

·

notices of defaults, litigation and other material events;

 

 

 

 

 

 

·

compliance with environmental laws;

 

 

 

 

 

 

·

regulatory and legal matters; and

 

 

 

 

 

 

·

further assurances with respect to security interests.

 

 

 

Financial Covenants:

 

The following financial covenants (measured on a consolidated basis for the
Borrower and its subsidiaries, pro forma for acquisitions and dispositions made
during each four-quarter reference period):

 

 

 

 

 

·

maximum leverage ratio total net debt/trailing four-quarter AOCF(1), tested each
fiscal quarter-end commencing March 31, 2014

 

 

 

 

 

 

·

minimum interest coverage ratio: trailing four-quarter AOCF/trailing
four-quarter cash interest expense, tested each fiscal quarter-end commencing
March 31, 2014

 

Leverage and interest coverage ratio levels will be set with a 25.0% cushion to
Colony’s base case business plan.

 

 

 

Negative Covenants:

 

The following negative covenants (as more fully set out in Annex B hereto):

 

 

 

 

 

·

debt of the Borrower and its subsidiaries;

 

 

 

 

 

 

·

liens;

 

 

 

 

 

 

·

fundamental changes (mergers, consolidations, liquidations and dissolutions);

 

 

 

 

 

 

·

sales of assets;

 

 

 

 

 

 

·

restricted payments;

 

 

 

 

 

 

·

capital expenditures;

 

 

 

 

 

 

·

investments;

 

 

 

 

 

 

·

optional prepayment of Subordinated Indebtedness; modification of documents
governing Subordinated Indebtedness;

 

--------------------------------------------------------------------------------

(1)  “AOCF” is anticipated to be EBITDA as defined in the existing credit
agreement adjusted to exclude the effect of restructuring and other charges
related to the Transaction and other one-time charges.

 

5

--------------------------------------------------------------------------------


 

 

 

·

restrictions on subsidiary distributions; and

 

 

 

 

 

 

·

transactions with affiliates.

 

 

 

Events of Default:

 

The following events of default:

 

 

 

 

 

 

·

Nonpayment of principal when due; nonpayment of interest, fees or other amounts
after a grace period TBD;

 

 

 

 

 

 

·

material inaccuracy of representations and warranties;

 

 

 

 

 

 

·

violation of covenants (subject, in the case of affirmative covenants, to a
grace period TBD);

 

 

 

 

 

 

·

cross-default to other funded debt outstanding in a principal amount in excess
of $15.0 million;

 

 

 

 

 

 

·

bankruptcy and other insolvency events;

 

 

 

 

 

 

·

certain ERISA events;

 

 

 

 

 

 

·

material judgments not satisfied, stayed or bonded pending appeal; and

 

 

 

 

 

 

·

actual or asserted invalidity or repudiation of subordination of Subordinated
Indebtedness;

 

 

 

 

 

 

·

actual or asserted invalidity or repudiation of (i) any guaranty by any material
Subsidiary, or (ii) any material security document or security interest in
material property; lack of perfection or priority of security interests in
material property.

 

 

 

Equity Cure Rights:

 

Borrower to have the right to cure financial default with contribution of equity
at its election.

 

 

 

Governing law:

 

New York.

 

6

--------------------------------------------------------------------------------


 

ANNEX A

 

DEFINITIONS

 

“Available ECF Amount” means, on any date of determination, an aggregate
cumulative amount equal to the amount of Excess Cash Flow for the period
(treated as one accounting period) commencing on the Closing Date and ending at
the end of the Borrower’s fiscal year most recently ended prior to such date of
determination that is not required to be applied to prepay the Loans in
accordance with [the mandatory prepayment provisions in the Credit Agreement].

 

“ECF Percentage” means 50.0%.

 

“Excess Cash Flow” means for any fiscal year of the Borrower, the excess, if
any, of (a) the sum, without duplication, of (i) consolidated net income for
such fiscal year, (ii) the amount of all non-cash charges (including
depreciation and amortization) deducted in computing such consolidated net
income, (iii) decreases in consolidated working capital for such fiscal year,
and (iv) the aggregate net amount of loss on disposition of property by the
Borrower and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent deducted in
computing such consolidated net income over (b) the sum, with duplication, of
(i) the aggregate amount actually paid by the Borrower and its Subsidiaries in
cash during such fiscal year on account of capital expenditures (excluding
(x) any capital expenditures utilizing the Available ECF Amount, (y) the
principal amount of Indebtedness incurred to finance such capital expenditures
(but including repayments of any such indebtedness incurring during such period
or any prior period) and (z) any such capital expenditures financed with the
reinvested proceeds of any asset disposition), (ii) the aggregate net amount of
gain on disposition of property by the Borrower and its Subsidiaries during such
fiscal year (other than sales of inventory in the ordinary course of business),
to the extent included in computing such consolidated net income, (iii) the
aggregate amount of all optional and scheduled repayments or prepayments of
Indebtedness during such fiscal year (in the case of revolving loans, to the
extent of any permanent optional reductions of revolving commitments),
(iv) increases in consolidated working capital for such fiscal year, and (v) the
aggregate acquisition consideration paid by the Borrower and its Subsidiaries in
cash during such fiscal year in connection with Permitted Acquisitions
(excluding any amounts utilizing the Available ECF Amount).

 

“Indebtedness” of any Person means, at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services, (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all capital lease obligations of such Person,
(f) all guarantee obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (e) above, and (g) all obligations of
the kind referred to in clauses (a) through (f) above secured by (or for which
the holder of such obligation has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned by such Person, whether or not such
Person has assumed or become liable for the payment of such obligation. 
Anything to the contrary in the foregoing notwithstanding, the following shall
not constitute Indebtedness: (1) accrued expenses and trade accounts payable
arising in the ordinary

 

7

--------------------------------------------------------------------------------


 

course of business and (2) any indebtedness that has been defeased in accordance
with GAAP or defeased by deposit of cash (in an amount sufficient to satisfy all
obligations relating thereto at maturity or redemption, as applicable, including
all payments of interest and premium, if any thereon) in a trust or account
created or pledged for the sole benefit of the holders of such indebtedness in
accordance with the other applicable terms of the instrument governing such
indebtedness.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, lien (statutory or
other), charge or other security interest or any preference, priority or other
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement).

 

“Loans” means, collectively, Term Loan A and Term Loan B, and “Loan” means any
of them, as the context may require.

 

“Obligations” means, at any time, the outstanding principal amount of the Loans
and accrued and unpaid interest thereon, and all fees, expense reimbursements,
indemnities and other payment amounts that are then due and payable under the
Credit Agreement or any other [Loan Document].

 

“Permitted Acquisition”  means any acquisition, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all of the capital
stock of, or all or substantially all of the assets comprising a business line
or unit or a division of, any Person; provided that: (a) immediately prior to,
and after giving effect thereto, no Event of Default shall have occurred and be
continuing or would result therefrom; (b) all transactions in connection
therewith shall be consummated, in all material respects, in accordance with all
applicable laws and in conformity with all applicable governmental
authorizations; (c) in the case of the acquisition of capital stock, all of the
capital stock (except for any such capital stock in the nature of directors’
qualifying shares required pursuant to applicable law) acquired or otherwise
issued by such Person or any newly-formed Subsidiary of the Borrower in
connection with such acquisition shall be owned (or after giving effect to any
earn-outs will be owned) 100% (other than directors qualifying shares) by the
Borrower or a Subsidiary Guarantor, and the Borrower shall have taken, or caused
to be taken, as of the date such Person becomes a Subsidiary of the Borrower,
each of the actions set forth in Section [    ][Further Assurances]; (d) the
Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section [    ] [Maximum Consolidated Leverage Ratio;
Minimum Interest Coverage Ratio] on a pro forma basis after giving effect to
such acquisition as if such acquisition had occurred on the first day of the
most recently completed period of four consecutive fiscal quarters; and (e) the
aggregate consideration for all such Permitted Acquisitions consummated after
the Closing Date (exclusive of amounts paid in capital stock of the Borrower,
but including all assumed debt) does not exceed $150.0 million.

 

“Permitted Refinancing Indebtedness” means with respect to any Indebtedness of
the Borrower or any of its Subsidiaries, any indebtedness issued in exchange
for, or the proceeds of which are used to extend, refinance, renew, replace,
defease or refund other Indebtedness of the Borrower or any of its Subsidiaries;
provided that: (a) the principal amount (or accreted value, if applicable) of
such Permitted Refinancing Indebtedness does not exceed the principal amount (or

 

8

--------------------------------------------------------------------------------


 

accreted value, if applicable) of the indebtedness extended, refinanced,
renewed, replaced, defeased or refunded (plus the amount of all fees, expenses
and premiums incurred in connection therewith); (b) such indebtedness has a
weighted average life to maturity equal to or greater than the weighted average
life to maturity of the indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded; (c) in the case of indebtedness issued in
exchange for, or the proceeds of which are used to extend, refinance, renew,
replace, defease or refund the Subordinated Debt, such indebtedness is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as to which such Subordinated Debt is subject; (d) such
indebtedness is incurred either by the Borrower or by the Subsidiary who is the
original obligor on the indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded; and (e) such indebtedness shall not be secured
by any assets other than the assets securing the indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded.

 

“Permitted Senior Notes” means any senior notes issued by the Borrower in a
Rule 144A transaction having customary market terms at the time issued; provided
that (i) all of the net cash proceeds thereof are applied to the prepayment of
the Term Loans on the date of receipt thereof, (ii) such notes mature in a
single installment that is at least 90 days after the Term Loan B Maturity Date
and are not subject to any mandatory redemption (other than (a) based on a
change of control no earlier than 30 days following such change of control
transaction subject to the prior prepayment in full of the Obligations and
(b) pursuant to customary provisions in connection with asset sales as long as
such provisions allow asset sale proceeds to be reinvested or to be applied to
payment of other senior debt pro rata with such mandatory redemption, (iii) such
notes are not subject to any financial maintenance covenants or other terms
which are, taken as a whole, more restrictive in the aggregate than those set
forth in the Credit Agreement, and do not prohibit or restrict the ability of
the Borrower and its Subsidiaries to provide collateral security for and
guarantees of the Obligations, (iv) such notes are unsecured or, if secured, are
secured on a junior Lien or pari passu Lien basis only by property constituting
Collateral pursuant to an intercreditor agreement reasonably satisfactory to the
Administrative Agent to be entered into by the Administrative Agent and the
trustee or representative of the holders of such notes.

 

“Subordinated Indebtedness” means any unsecured indebtedness of the Borrower, no
part of the principal of which is required to be paid prior to the first
anniversary of the Term Loan B Maturity Date, the payment of principal of and
interest on which are subordinated to the prior payment in full of the
Obligations on substantially the same terms as (or on terms more favorable to
the Lenders than) those terms of subordination that are customary at the date of
issue for unsecured subordinated notes issued in a Rule 144A transaction or
pursuant to a registration statement filed under the Securities Act of 1933, as
amended, and otherwise containing covenants substantially the same as (or
covenants less restrictive than) those set forth in the Credit Agreement as in
effect on the date of issuance of such Subordinated Indebtedness.

 

9

--------------------------------------------------------------------------------


 

ANNEX B

 

RESTRICTIVE COVENANTS

 

1.             Incurrence of Debt.  The Borrower shall not, and shall not permit
any of its Subsidiaries to, create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness or, in the case of any
Subsidiary, issue any preferred stock, except

 

·                  Indebtedness of the Borrower or any of its Subsidiaries
pursuant to any [Loan Document];

 

·                  Indebtedness incurred by the Borrower or any of its
Subsidiaries in respect of the Revolving Credit Facility in an aggregate amount
not to exceed $20.0 million at any time outstanding;

 

·                  Indebtedness (i) of the Borrower to any Subsidiary, (ii) of
any Subsidiary to the Borrower or any Subsidiary Guarantor, and (iii) of any
Foreign Subsidiary to any other Foreign Subsidiary, the Borrower or any
Subsidiary;

 

·                  Guarantee obligations incurred by the Borrower or any of its
Subsidiaries in respect of permitted Indebtedness or other obligations of the
Borrower or any Subsidiary Guarantor, provided that if such permitted
Indebtedness is Subordinated Indebtedness, such guarantee obligations are
subordinated to the obligations of such Subsidiary Guarantor under the
[subsidiary guaranty of the Borrower’s Obligations under the Credit Agreement]
to the same extent as the obligations of the Borrower in respect of such
Subordinated Indebtedness are subordinated to the Obligations);

 

·                  Indebtedness outstanding on the Closing Date and any
Permitted Refinancing Indebtedness in respect thereof;

 

·                  Indebtedness (including, without limitation, capital lease
obligations) secured by Liens permitted by Section [    ][Asset Purchase Money
Liens] in an aggregate principal amount not to exceed $20.0 million at any one
time outstanding;

 

·                  Indebtedness of a Person that becomes a Subsidiary, or
Indebtedness assumed by the Borrower or a Subsidiary in connection with an
acquisition of assets by the Borrower or any of its Subsidiaries, in any case in
connection with a Permitted Acquisition, provided that (i) the aggregate
principal amount of all such Indebtedness does not exceed $25.0 million at any
time outstanding, (ii) such Indebtedness existed at the time such Person became
a Subsidiary or at the time such assets were acquired and, in any case, was not
created in anticipation thereof and (iii) such Indebtedness is not guaranteed by
the Borrower or any Subsidiary (other than by any such Person that so becomes a
Subsidiary and existing Subsidiaries of such Person), and any Permitted
Refinancing Indebtedness in respect thereof;

 

10

--------------------------------------------------------------------------------


 

·                  Indebtedness in respect of performance bonds, bid bonds,
appeal bonds, bankers acceptances, letters of credit, surety bonds or other
similar obligations arising in the ordinary course of business;

 

·                  Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business;

 

·                  the incurrence by the Borrower or any Subsidiary of
contingent obligations in respect of purchase price adjustments or
indemnification obligations set forth in agreements providing for the Permitted
Acquisition or disposition of any asset of the Borrower or such Subsidiary so
long as all such contingent obligations are discharged within 90 days after the
date the amount thereof becomes absolute or liquidated and the Permitted
Acquisition or asset disposition otherwise is not prohibited by the Credit
Agreement;

 

·                  Subordinated Indebtedness of the Borrower in an aggregate
principal amount not to exceed $150.0 million at any time outstanding, so long
as, (i) at the time of incurrence thereof, no Default or Event of Default shall
have occurred and be continuing or would result therefrom and (ii) immediately
after giving effect to the incurrence thereof, the Borrower is in pro forma
compliance with the financial covenants set forth in Section [    ][Maximum
Consolidated Leverage Ratio; Minimum Interest Coverage Ratio] as of the last day
of the fiscal quarter most recently ended for which financial statements have
been delivered pursuant to Section [    ][Financial Reporting];

 

·                  Indebtedness of the Borrower in respect of Permitted Senior
Notes; and

 

·                  Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount not to exceed $25.0 million at any one time
outstanding.

 

2.             Liens.  The Borrower shall not, and shall not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any of
its property, whether now owned or hereafter acquired, except for:

 

·                  Liens securing Indebtedness of the Borrower or any Subsidiary
incurred pursuant to the [Loan Documents];

 

·                  Liens securing Indebtedness of the Borrower or any Subsidiary
incurred pursuant to Section [    ][Revolving Credit Facility Indebtedness;

 

·                  Liens for taxes, assessments or governmental charges or
claims not yet due or that are being contested in good faith by appropriate
proceedings, provided that adequate reserves with respect thereto are maintained
on the books of the Borrower or its Subsidiaries, as the case may be, in
conformity with GAAP;

 

11

--------------------------------------------------------------------------------


 

·                  carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business;

 

·                  pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

 

·                  Liens or deposits to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations;

 

·                  Liens in favor of DIRECTV, LLC and its affiliates securing
obligations arising in connection with provision of television services and
equipment pursuant to the [reference definitive DIRECTV agreement], as such
agreement may be amended or otherwise modified or extended, renewed or replaced
so long as any such amendment, modification, extension, renewal or replacement
(i) does not extend the Liens arising thereunder to property of the Borrower or
a Guarantor of a type theretofore not subject to such Liens or (ii) is not
materially adverse to the interests of the [Lenders];

 

·                  performance bonds, bid bonds, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

·                  easements, rights-of-way, restrictions, zoning restrictions,
covenants, conditions, encroachments and minor defects or irregularities in
title and other similar encumbrances;

 

·                  Liens existing on the Closing Date and, to the extent such
Liens secure Indebtedness permitted under Section [    ][Existing Indebtedness],
Liens securing Permitted Refinancing Indebtedness in respect thereof;

 

·                  Liens securing Indebtedness of the Borrower or any Subsidiary
incurred pursuant to Section [    ][Asset Purchase Money Indebtedness] to
finance the acquisition of fixed or capital assets, provided that (i) such Liens
shall be created substantially concurrently with the acquisition of such fixed
or capital assets, (ii) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness and (iii) the amount of
Indebtedness secured thereby is not increased;

 

·                  Liens created pursuant to the [Loan Documents];

 

·                  Liens securing Indebtedness of the Borrower or any Subsidiary
incurred pursuant to Section [    ][Acquired Indebtedness];

 

·                  Liens securing Indebtedness of the Borrower or any Subsidiary
Guarantor incurred pursuant to Section [    ] [Senior Note Indebtedness],
provided that such Liens are pari passu with or subordinated in Lien priority to
the Liens created by the Loan Documents and are subject to the terms of the
Intercreditor Agreement;

 

12

--------------------------------------------------------------------------------


 

·                  any interest or title of a lessor under any lease entered
into by the Borrower or any other Subsidiary in the ordinary course of its
business and covering only the assets so leased;

 

·                  any attachment or judgment Lien not constituting an Event of
Default;

 

·                  non-exclusive licenses of intellectual property granted by
the Borrower or any of its Subsidiaries;

 

·                  bankers Lien’s and rights of set off arising by operation of
law;

 

·                  Liens that may be deemed to exist by virtue of contractual
provisions that restrict the ability of the Borrower or any of its Subsidiaries
from granting or permitting to exist Liens on their respective assets;

 

·                  Liens on cash relating to escrows established for an
adjustment in purchase price or liabilities or indemnities for asset sales, to
the extent such asset sales are permitted hereby and such Liens do not secure
Indebtedness for borrowed money; and

 

·                  Preferential arrangements that may be deemed to exist as a
result of the subordination of claims among the Borrower and its Subsidiaries.

 

3.             Fundamental Changes:  The Borrower shall not, and shall not
permit any of its Subsidiaries to, enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or dispose of, all or substantially all of its
property or business, except that:

 

·                  any Subsidiary of the Borrower may be merged or consolidated
with or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any Subsidiary Guarantor (provided that
the Subsidiary Guarantor shall be the continuing or surviving corporation); and
any Foreign Subsidiary of the Borrower may be merged or consolidated with or
into any other Foreign Subsidiary of the Borrower;

 

·                  any Subsidiary of the Borrower may dispose of any or all of
its assets (upon voluntary liquidation, dissolution or otherwise) to the
Borrower or any Subsidiary Guarantor;

 

·                  any Subsidiary may merge with another Person to effect a
transaction permitted under Section [    ][Investments];

 

·                  transactions permitted under Section [    ][Asset Sales]
shall be permitted; and

 

·                  any Subsidiary that is not a Subsidiary Guarantor may be
liquidated, wound up or dissolved, provided that immediately thereafter all of
the assets of such Subsidiary are distributed to the holders of its Capital
Stock on a pro rata basis.

 

13

--------------------------------------------------------------------------------


 

4.                                      Asset Sales.  The Borrower shall not,
and shall not permit any of its Subsidiaries to, sell or otherwise dispose of
any of its property, whether now owned or hereafter acquired, or, in the case of
any Subsidiary, issue or sell any shares of such Subsidiary’s capital stock to
any Person, except:

 

·                  the sale or other disposition of obsolete, worn out or
surplus property or property that is no longer used or useful in the business of
the Borrower and its Subsidiaries;

 

·                  the sale of inventory in the ordinary course of business;

 

·                  the sale or other disposition of property permitted by
Section [    ][Fundamental Changes];

 

·                  the sale or issuance of any Subsidiary’s capital stock to the
Borrower or any Subsidiary Guarantor;

 

·                  the sale or lease of equipment systems in the ordinary course
of the Borrower’s business;

 

·                  the sale or other disposition of equipment removed from hotel
rooms in the ordinary course of business upon expiration of contract or renewals
or upgrades thereof;

 

·                  the non-exclusive licensing of intellectual property;

 

·                  leases or subleases of property which do not interfere
materially with the ordinary conduct of business of the Borrower or its
Subsidiaries;

 

·                  the sale, discount or other compromise for less than the face
value thereof of notes or accounts receivable to settle disputes with the maker
or account debtor thereof;

 

·                  the sale or other disposition of property from the Borrower
to any Subsidiary Guarantor, and from a Subsidiary to the Borrower or a
Subsidiary Guarantor;

 

·                  issuance and sale or disposition by any Subsidiary of its
shares of Capital Stock to directors or members of a governing body similar to a
board of directors in order to qualify such directors or members to serve as
such under applicable law; and

 

·                  the sale or other disposition of other property having a fair
market value not to exceed $20.0 million in the aggregate in any fiscal year of
the Borrower.

 

5.                                      Restricted Payments.  The Borrower shall
not, and shall not permit any of its Subsidiaries to, declare or pay any
dividend (other than dividends payable solely in common stock of the Person
making such dividend) on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any capital stock of the Borrower or such
Subsidiary, or make any other

 

14

--------------------------------------------------------------------------------


 

distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of the Borrower or any Subsidiary (collectively,
“Restricted Payments “), except that:

 

·                  any Subsidiary may make Restricted Payments to the holders of
its capital stock on a pro rata basis;

 

·                  the Borrower may make Restricted Payments in an aggregate
amount up to $10.0 million in each fiscal year (plus any portions of such amount
not utilized in prior fiscal years ended after the Closing Date), so long as
(i) no Default or Event of Default has occurred and is continuing or would
result therefrom and (ii) after giving effect thereto there are no Loans
outstanding under the Revolving Credit Facility;

 

·                  the Borrower may make Restricted Payments in an aggregate
amount up to the then Available ECF Amount (less any portion thereof theretofore
utilized pursuant to Section [    ][Capital Expenditures] or
[    ][Investments]), so long as no Default or Event of Default has occurred and
is continuing or would result therefrom;

 

·                  the Borrower may repurchase, redeem or otherwise acquire or
retire for value any capital stock of the Borrower or its Subsidiaries held by
employees, consultants or directors of the Borrower or any of its Subsidiaries
pursuant to any employee equity subscription agreement, stock option agreement
or stock ownership arrangement; provided that (i) the aggregate price paid for
all such repurchased, redeemed, acquired or retired capital stock shall not
exceed $5.0 million in any twelve-month period plus the aggregate cash proceeds
received by the Borrower during such twelve-month period from any reissuance of
capital stock of the Borrower and its Subsidiaries to employees, consultants or
directors of the Borrower or its Subsidiaries and (ii) no Event of Default shall
have occurred and be continuing or would result therefrom; provided, further,
that this clause shall not prohibit any transaction within 60 days of the making
of any binding commitment in respect of any such transaction if at the date of
commitment no Event of Default shall have occurred and then be continuing or
would result therefrom;

 

·                  the repurchase, redemption or other acquisition or retirement
of capital stock deemed to occur upon the exercise or exchange of stock options,
warrants or other similar rights to the extent such capital stock represents a
portion of the exercise or exchange price of those stock options, and the
repurchase, redemption or other acquisition or retirement of capital stock made
in lieu of withholding taxes resulting from the exercise or exchange of stock
options, warrants or other similar rights or from the vesting of restricted
stock, restricted stock units or similar rights;

 

·                  the Borrower or any of its Subsidiaries may subscribe for the
purchase of the capital stock of a Person newly organized by the Borrower or a
Subsidiary, so long as immediately after giving effect to any such purchase,
such Person is a Subsidiary Guarantor hereunder; and

 

·                  the Borrower may pay dividends in cash at a rate per annum
not in excess of 10.0% on any capital stock issued by the Borrower after the
Closing Date if 50.0% of the net cash

 

15

--------------------------------------------------------------------------------


 

proceeds of such capital stock were applied to prepay Term Loans in accordance
with Section [    ][Mandatory Prepayments of Term Loans/equity issuance
proceeds], in each case so long as no Default or Event of Default has occurred
and is continuing or would result therefrom.

 

6.                                      Capital Expenditures.  The Borrower
shall not, and shall not permit any of its Subsidiaries to, make or commit to
make any capital expenditure, except:

 

·                  Capital expenditures of the Borrower and its Subsidiaries in
the ordinary course of business not exceeding $30.0 million in each fiscal year;
provided that 75% of the amount of capital expenditures permitted under this
clause in any fiscal year that is not expended may be carried over for
expenditure in the next succeeding fiscal year; and

 

·                  Capital expenditures in an aggregate amount up to the then
Available ECF Amount (less any portion thereof theretofore utilized pursuant to
Section [    ][Restricted Payments] or [    ][Investments], so long as no Event
of Default has occurred and is continuing or would result therefrom.

 

7.                                      Investments.  The Borrower shall not,
and shall not permit any of its Subsidiaries to, make any advance, loan,
extension of credit (by way of guaranty or otherwise) or capital contribution
to, or purchase any capital stock, bonds, notes, debentures or other debt
securities of, or any substantially all of the assets constituting a business
unit of, any Person (all of the foregoing, “Investments”), except:

 

·                  extensions of trade credit and endorsements of negotiable
instruments and other negotiable documents, in each case in the ordinary course
of business;

 

·                  Investments in cash equivalents;

 

·                  Guarantee obligations permitted by Section [    ][Incurrence
of Debt];

 

·                  loans and advances to employees of the Borrower or any
Subsidiary in the ordinary course of business (including for travel,
entertainment and relocation expenses) in an aggregate amount not to exceed $5.0
million at any one time outstanding;

 

·                  intercompany Investments in the Borrower or any Person that,
prior to such Investment, is a Subsidiary Guarantor;

 

·                  obligations of one or more directors, officers or other
employees of the Borrower or any Subsidiary in connection with such directors’,
officers’ or employees’ acquisition of shares of the Borrower’s common stock, so
long as no cash is actually advanced by the Borrower or any of its Subsidiaries
to such directors, officers or employees in connection with the acquisition of
any such obligations;

 

16

--------------------------------------------------------------------------------


 

·                  Investments by the Borrower or any of its Subsidiaries in an
aggregate amount up to the then Available ECF Amount (less any portion thereof
theretofore utilized pursuant to Section[    ][Restricted Payments] or
[    ][Capital Expenditures]), so long as no Event of Default has occurred and
is continuing or would result therefrom;

 

·                  Permitted Acquisitions;

 

·                  Restricted Payments to the extent permitted by
Section [    ][Restricted Payments];

 

·                  promissory notes and other non-cash consideration received by
the Borrower and its Subsidiaries sales or other disposition of assets not
prohibited by Section [    ][Asset Sales];

 

·                  Investments received in compromise or settlement of claims
against any other Person arising in the ordinary course of business, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any Person;

 

·                  Investments related to hedge agreements that are not
prohibited by the Credit Agreement;

 

·                  Investments by the Borrower or any of its Subsidiaries in an
aggregate amount (valued at cost) outstanding at any time not to exceed $25.0
million.

 

8.                                      Optional Prepayment of Subordinated
Indebtedness; Modification of Documents Governing Subordinated Indebtedness. 
The Borrower shall not, and shall not permit any of its Subsidiaries to,
(a) make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to any Subordinated Indebtedness or any Permitted
Refinancing Indebtedness in respect thereof; or (b) amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any agreement or instrument governing any Subordinated
Indebtedness or any Permitted Refinancing Indebtedness in respect thereof in any
manner that is adverse to the interests of the [Lenders].

 

9.                                      Restrictions on Subsidiary Dividends. 
The Borrower shall not, and shall not permit any of its Subsidiaries to, enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary of the Borrower to (a) make
Restricted Payments in respect of any capital stock of such Subsidiary held by,
or pay any Indebtedness owed to, the Borrower or any other Subsidiary of the
Borrower, (b) make loans or advances to, or other Investments in, the Borrower
or any other Subsidiary of the Borrower or (c) transfer any of its assets to the
Borrower or any other Subsidiary of the Borrower, except for such encumbrances
or restrictions existing under or by reason of (i) any restrictions existing
under the [Loan Documents] and (ii) any restrictions with respect to a
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the disposition of all or substantially all of the capital stock
or assets of such Subsidiary.  The foregoing shall not apply to:
(i) restrictions in effect on the Closing Date, and any amendment or
modification or extension, renewal or replacement thereof so long as any such
amendment, modification, extension, renewal or replacement is not more
restrictive than such restriction in effect on the

 

17

--------------------------------------------------------------------------------


 

Closing Date, (ii) any agreement or instrument binding upon a Person acquired in
connection with an acquisition permitted hereby as such agreement or instrument
is in effect at the time of such acquisition (except to the extent such
agreement or instrument was entered into in connection with or in contemplation
of such acquisition), which encumbrance or restriction is not applicable to any
Person, or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired, and (iii) customary
anti-assignment, subletting and transfer provisions in leases and licenses and
other contracts entered into in the ordinary course of business.

 

10.                               Affiliate Transactions.  The Borrower shall
not, and shall not permit any of its Subsidiaries to, enter into any
transaction, including any purchase, sale, lease or exchange of property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than the Borrower or any Subsidiary Guarantor)
unless such transaction is (a) not otherwise prohibited by the Credit Agreement,
and (b) upon fair and reasonable terms no less favorable to the Borrower or such
Subsidiary than it would obtain in a comparable arm’s length transaction with a
Person that is not an Affiliate; provided that the foregoing restriction shall
not prohibit (i) payment of reasonable fees to directors of the Borrower and its
Subsidiaries, (ii) any employment agreement, employee benefit plan, agreement or
plan relating to director, employee or officer compensation, officer or director
indemnification agreement or any similar arrangement entered into by the
Borrower or any of its Subsidiaries existing on the Closing Date or entered into
thereafter in the ordinary course of business and (iv) any permitted Investments
and Restricted Payments that are not prohibited by the Credit Agreement.

 

18

--------------------------------------------------------------------------------


 

ANNEX C

 

LIQUIDITY ADJUSTMENT TO INTEREST ACCRUAL

 

On the date of the Confirmation Hearing in the Bankruptcy Case, LodgeNet
Interactive Corporation (the “Borrower”) shall deliver to Purchaser and the
Agent a schedule detailing its estimated Liquidity (as defined below) as of the
Closing Date (the “Estimated Liquidity”).  Furthermore, the Borrower shall
deliver to Purchaser and the Agent a schedule detailing its actual Liquidity as
of the Closing Date, not more than 60 days following the Closing Date (the
“Actual Liquidity”).

 

The schedules of Estimated Liquidity and Actual Liquidity are to be prepared by
the Borrower in good faith and in accordance with the methodologies used in the
preparation of the Borrower’s consolidated interim financial statements and in
accordance with GAAP, as applied by the Borrower in the preparation of the
Financial Statements (as defined in the Investment Agreement) (including with
respect to its policies, practices, methodologies, estimation techniques and
formulas).

 

The schedules of Estimated Liquidity and Actual Liquidity are to be prepared by
and certified to by the Chief Financial Officer of the Borrower as having been
prepared in accordance with the requirements set forth above.  The FTI
professionals, in their capacity as Strategic Planning Officer of the Company,
will certify that (a) they have reviewed the certification of Estimated
Liquidity prepared by the Chief Financial Officer of the Company and such
supporting information as the Company has provided and (b) solely on the basis
of such review, the Strategic Planning Officer has no reason to believe that the
certification is unreasonable.  The information contained in the determination
of Estimated Liquidity has not been audited by independent auditors, nor has FTI
conducted any independent verification of the certification of Estimated
Liquidity.  Accordingly, the FTI professionals cannot express an opinion or any
other form of assurance on, and assume no other responsibility for, the accuracy
or correctness of the Chief Financial Officer’s certification.

 

Purchaser Termination Right

 

In the event the Estimated Liquidity is less than Benchmark Liquidity (as
defined below), Colony shall not be required to consummate the Transaction and
shall have the right to terminate the Investment Agreement.

 

Liquidity Adjustment

 

For every One Dollar ($1) that Actual Liquidity is less than Benchmark
Liquidity, there will be a corresponding deduction of One Dollar ($1) in the
amount of interest due and payable by the Borrower to the lenders under the New
Credit Facilities (the “Interest Deduction”); provided that on each interest
payment date, the Borrower shall pay in cash

 

19

--------------------------------------------------------------------------------


 

accrued interest at a rate not less than 1.00% per annum; provided, further,
that the aggregate Interest Deduction shall not exceed $25,000,000.

 

The Interest Deduction shall be applied against interest that otherwise would
accrue and be payable on the first interest payment date to occur under the New
Credit Facilities on or following the 75th day after the Closing Date, with any
excess amount to be applied sequentially to interest that otherwise would accrue
and be payable on subsequent interest payment dates.

 

Calculation

 

Liquidity shall be calculated as follows (“Liquidity”): without duplication,
(a)  Cash on the Borrower’s balance sheet on the Closing Date immediately prior
to the Closing, plus (b) Quick Working Capital (whether negative or positive);
provided that for the purposes of calculating Quick Working Capital,
(i) accounts receivable shall exclude amounts owed to the Borrower’s foreign
subsidiaries and amounts owed to the Borrower on behalf of foreign operations
and amounts owed from DirectTV (the “DirecTV Receivable”), and (ii) accounts
payable shall exclude (A) any amount owing to DirecTV prior to the Petition Date
and (B) the first $2.5 million of amounts owed by the Borrower’s foreign
subsidiaries and amounts owed by the Borrower on behalf of foreign operations,
less (c) Undisclosed Liabilities, less (d) Chapter 11 Exit Costs, less (e) any
Capital Expenditure Shortfall, plus (f) any professional fees incurred by
Purchaser and reimbursed by the Borrower from and after October 25, 2012 in
excess of $500,000.

 

Definitions

 

“Benchmark Liquidity” means the “Liquidity” dollar amount forecast total set
forth on Schedule A hereto for the week in which the Closing occurs, less, for
purposes of the Purchaser’s termination right only, $12,800,000.

 

“Quick Working Capital” means the Borrower’s accounts receivable (net of any
allowance for bad debt) less post-petition accounts payable as of the Closing,
as adjusted pursuant to the “Calculation” paragraph of this Annex C; it being
understood that all pre-petition accounts payable as of the Closing (other than
$29 million of amounts owed to DirecTV) are included in Chapter 11 Exit Costs.

 

“Undisclosed Liabilities” means the liabilities of the Borrower existing (as
reasonably estimated by the Borrower, subject to approval by Purchaser, not to
be unreasonably withheld) as of the Closing (including those first disclosed to
or discovered by Purchaser after the Closing Date and at or before the final
determination of Actual Liquidity), whether or not required to be shown as a
liability on a balance sheet of the Borrower prepared as of the Closing Date in
accordance with GAAP, other than (a) accounts payable, (b) Chapter 11 Exit
Costs, or (c) Liabilities disclosed or not required to be disclosed in the
Investment Agreement or incurred after the date of the Investment Agreement and
not in violation thereof, including rejection damages in connection therewith.

 

“Chapter 11 Exit Costs” means: (a) all amounts due and owing with respect to the
DIP financing as of the Closing (other than any pre-petition amount to be rolled
into the DIP financing in conformity with the Debt Term Sheet), (b) all the
following amounts as of the Closing (regardless of when payable): (i) priority
and administrative expense claims, (ii) prepetition

 

20

--------------------------------------------------------------------------------


 

unsecured claims payable in cash (other than rejection damages and amounts owing
to DirecTV)(2), (iii) professional fees and expenses in connection with the
Bankruptcy Case (net of any outstanding retainer amounts previously paid by the
Borrower), (iv) key employee incentive payment (“KEIP”) and key employee
retention plan (“KERP”) amounts and, for purposes of the Interest Deduction
only, any other severance, change of control or other extraordinary costs, fees
and expenses payable with respect to any officer, director or employee of the
Borrower with respect to individuals indentified by the Purchaser prior to the
60th day following the Closing, (v) all fees and costs of the Bankruptcy Court
or the US trustee or any governmental authority in connection with the
Bankruptcy Case and any other expenses or liabilities the Borrower incurs in
connection with the consummation of the Plan, (c) the Purchaser’s reasonable
estimate with respect to any professional fees and expenses in connection with
the Bankruptcy Case that are expected to be incurred in the 90 days following
the Closing Date, (d) the aggregate amount of cure costs (based on the
Borrower’s good faith estimate and the approval of the Purchaser, not to be
unreasonably withheld) payable in connection with any assumed contracts;  and
(e) any amounts actually collected in respect of the DirecTV Receivable; and
(f) any amounts owing to DirecTV prior to the Petition Date in excess of $29
million; provided that Chapter 11 Exit Costs shall not include any account
payable to the extent included as an account payable in the calculation of Quick
Working Capital.

 

“Capital Expenditure Shortfall” means any excess, to the extent a positive
number, of (a) the agreed and scheduled aggregate amount of expected cash
capital expenditures (excluding all internal capitalized labor costs, including
capitalized development, production, and installation, together “Capitalized
Development Costs”) during the period commencing December 14, 2012 and ending on
last day of the week in which the Closing Date occurs, as set forth as
“Projected Cumulative Capital Expenditures” on Schedule B hereto, minus (b) the
actual amount of such cash capital expenditures (excluding Capitalized
Development Costs) during the period commencing December 14, 2012 and ending on
the Closing Date.  For the avoidance of doubt, capital expenditures shall
exclude for sale inventory expected to be or actually incurred in the applicable
period.

 

--------------------------------------------------------------------------------

(2)  This will specifically exclude any prepetition amount owing to DirecTV.
Pursuant to Section 7(c) of the Memorandum of Understanding dated December 6,
2012 between Colony and DirecTV, the Borrower will pay its prepetition amount
owing to DirecTV in five equal installments on the last day of each quarterly
period commencing on the 90th day following the Closing Date.

 

21

--------------------------------------------------------------------------------


 

Schedule A to Annex C

 

Week Ending

 

Liquidity
Benchmark

 

February 1, 2013

 

$

736,603

 

February 8, 2013

 

$

651,563

 

February 15, 2013

 

$

(3,376,476

)

February 22, 2013

 

$

(3,961,515

)

March 1, 2013

 

$

(1,552,161

)

March 8, 2013

 

$

(3,893,200

)

March 15, 2013

 

$

(7,375,240

)

March 22, 2013

 

$

(9,516,279

)

March 29, 2013

 

$

(6,462,231

)

April 5, 2013

 

$

(6,705,502

)

April 12, 2013

 

$

(9,184,774

)

April 19, 2013

 

$

(10,927,046

)

April 26, 2013

 

$

(9,875,318

)

May 3, 2013

 

$

(9,718,252

)

May 10, 2013

 

$

(10,696,274

)

May 17, 2013

 

$

(15,238,296

)

May 24, 2013

 

$

(16,816,318

)

May 31, 2013

 

$

(14,989,231

)

June 7, 2013

 

$

(15,467,252

)

June 14, 2013

 

$

(18,740,274

)

June 21, 2013

 

$

(20,318,296

)

June 28, 2013

 

$

(18,691,231

)

 

22

--------------------------------------------------------------------------------


 

Schedule B to Annex C

 

Week Ending

 

Cumulative Cash
Capital
Expenditures
(excluding For
Sale Inventory)

 

December 14, 2012

 

$

430,000

 

December 21, 2012

 

$

860,000

 

December 28, 2012

 

$

1,290,000

 

January 4, 2012

 

$

1,970,000

 

January 11, 2012

 

$

2,480,000

 

January 18, 2012

 

$

2,990,000

 

January 25, 2012

 

$

3,500,000

 

February 1, 2013

 

$

4,010,000

 

February 8, 2013

 

$

4,520,000

 

February 15, 2013

 

$

5,030,000

 

February 22, 2013

 

$

5,540,000

 

March 1, 2013

 

$

6,050,000

 

March 8, 2013

 

$

6,560,000

 

March 15, 2013

 

$

7,070,000

 

March 22, 2013

 

$

7,580,000

 

March 29, 2013

 

$

8,090,000

 

April 5, 2013

 

$

8,600,000

 

April 12, 2013

 

$

9,110,000

 

April 19, 2013

 

$

9,620,000

 

April 26, 2013

 

$

10,130,000

 

May 3, 2013

 

$

10,810,000

 

May 10, 2013

 

$

11,490,000

 

May 17, 2013

 

$

12,170,000

 

 

23

--------------------------------------------------------------------------------


 

May 24, 2013

 

$

12,850,000

 

May 31, 2013

 

$

13,530,000

 

June 7, 2013

 

$

14,210,000

 

June 14, 2013

 

$

14,890,000

 

June 21, 2013

 

$

15,570,000

 

June 28, 2013

 

$

16,250,000

 

 

24

--------------------------------------------------------------------------------


 

Exhibit B

 

Investment Agreement

 

i

--------------------------------------------------------------------------------

 